January 2020
TABLE OF CONTENTS

COMMISSION DECISIONS
01-16-20

KENAMERICAN RESOURCES, INC. KENT 2013-211

Page 1

01-22-20

MICHAEL K. McNARY v. ALCOA
WORLD ALUMINA, LLC

CENT 2015-279-DM

Page 9

01-22-20

SUNBELT RENTALS, INC.

VA 2013-291-M

Page 16

01-29-20

ROBERT THOMAS v.
CALPORTLAND COMPANY

WEST 2018-402-DM

Page 43

ADMINISTRATIVE LAW JUDGE DECISIONS
01-06-20

MARSHALL JUSTICE v.
ROCKWELL MINING, LLC

WEVA 2018-48-D

Page 59

01-21-20

WARRIOR MET COAL MINING,
LLC

SE 2019-0116

Page 89

01-23-20

SUPERIOR SILICA SANDS LLC

CENT 2019-0133

Page 96

01-30-20

CONSOL PENNSYLVANIA COAL
CO., LLC

PENN 2018-244

Page 118

i

Review was denied in the following case during the month of January 2020:
Pete Tartaglia, Jr. v. Freeport-McMoran Bagdad, Inc., Docket No. WEST 2018-362-DM (Judge
Simonton, December 23, 2019)

No case review was granted during the month of January 2020.

ii

COMMISSION DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVENUE, NW, SUITE 520N
WASHINGTON, D.C. 20004-1710

January 16, 2020
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.

Docket No. KENT 2013-211

KENAMERICAN RESOURCES, INC.
BEFORE: Jordan, Young, Althen, and Traynor, Commissioners1
DECISION
BY: Jordan, Young, Althen, and Traynor, Commissioners
This case arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801
et seq. (2018) (“Mine Act” or “Act”) and concerns a citation issued by the Secretary of Labor’s
Mine Safety and Health Administration (“MSHA”) to KenAmerican Resources, Inc. The
Secretary alleges that KenAmerican’s mine-phone dispatcher provided advance notice of an
inspection in violation of section 103(a) of the Mine Act, 30 U.S.C. § 813(a).2 The Secretary
asserts that the mine dispatcher answered in the affirmative when a miner underground asked “do
we have any company outside?”
KenAmerican contested the citation and the associated penalty of $18,742 before a
Commission Administrative Law Judge. Initially, KenAmerican filed a motion for summary
decision arguing that even if the Secretary’s allegations were substantiated, the exchange did not
violate section 103(a). The Judge granted summary decision and vacated the citation after
finding that the Secretary did not establish a violation. 37 FMSHRC 1809 (Aug. 2015) (ALJ).
The Secretary filed a petition for discretionary review, which the Commission granted.
On August 25, 2016, the Commission reversed the Judge and remanded the case with
instructions that the Judge hold a hearing. 38 FMSHRC 1943 (Aug. 2016). The Commission
concluded that there was a material fact at issue, i.e., whether the cited conversation referred to
an MSHA inspection. Id. at 1951. Accordingly, the Commission held that summary decision was
improper.

1

Chairman Marco M. Rajkovich is recused from considering this matter.

2

Section 103(a) states in pertinent part that “no advance notice of an inspection shall be
provided to any person . . . .”

42 FMSHRC Page 1

On December 14, 2018, the Judge issued a decision after a hearing, finding that the
Secretary failed to establish a violation. 40 FMSHRC 1544 (Dec. 2018) (ALJ).
The Secretary filed a second petition for discretionary review, which we granted. On
appeal, the Secretary contends that the Judge’s factual findings and conclusions are erroneous.
We agree and reverse the Judge’s decision.
I.
Factual and Procedural Background
KenAmerican’s Paradise No. 9 mine is a large underground coal mine in Kentucky. On
April 19, 2019, someone filed an anonymous hazard complaint regarding conditions at the mine
with MSHA pursuant to section 103(g) of the Mine Act, 30 U.S.C. § 813(g).3 On April 20, 2012,
during the second shift, six MSHA inspectors arrived at the portal and informed the foreman of
the complaint. Two inspectors then traveled to the dispatcher’s shack and warned Lance Holz,
the dispatcher, not to provide notice of the impending inspection. Holz called for a miner to
return to the surface with a man-trip. Meanwhile, MSHA inspector Doyle Sparks surreptitiously
monitored a mine-phone receiver from which he could hear Holz.
Sparks testified that he overheard an underground miner from the number four unit get on
the phone and ask Holz “[d]o we have any company outside?” Tr. 23. Sparks heard Holz respond
“yeah, I think there is.” Tr. 24. Further, Sparks memorialized this conversation in his notes. Gov.
Ex. 2.4 Sparks asked the miner to identify himself, but received no response. Tr. 24.
Holz also testified that a miner asked him if “company” was outside. Tr. 163-64.
Importantly, he understood the miner to be inquiring about MSHA inspectors.5 Tr. 164-65, 172.
Therefore, he knew the question presented a request for advance notice. Holz recalls responding
“I don’t know,” but testified that it was “possible” that he instead said “yeah, I think there is.” Tr.
163-64, 172. Holz heard Sparks ask who was on the phone and receive no response. Tr. 166.
In summary, Holz and Sparks both testified that an underground miner solicited advance
notice of an MSHA inspection over the mine-phone and that Holz responded to the miner’s
solicitation. Sparks asked the miner to identify himself and was met with silence. The only
material inconsistency between their testimonies concerns the substance of Holz’s response.
3

Section 103(g)(1) provides that “[w]henever a representative of the miners or a miner .
. . has reasonable grounds to believe that a violation of this Act or a mandatory health or safety
standard exists . . . such miner or representative shall have a right to obtain an immediate
inspection by giving notice to the Secretary . . . .”
4

“While manning the phone communication someone on the #4 unit called dispatcher
and asked if there was company outside and the dispatcher (Lance) told him yeah I think there
is.” Gov. Ex. 2, at 2-3.
5

Holz inferred that the miner was referring to MSHA because it was a Friday after a shift
change, a time when corporate representatives would be unlikely to visit. Tr. 165.

42 FMSHRC Page 2

The Judge determined that Holz most likely stated “I don’t know” and thus found no advance
notice. 40 FMSRHC at 1549, 1552 (“This is dispositive and ends the inquiry.”).
The Judge also made an alternative holding: even if Holz actually responded “[y]eah, I think
there is” the Secretary failed to prove that Holz intended to provide advance warning of an
inspection. Id. at 1554. Because Holz’s response was intertwined with a request to procure
transportation for the inspectors, the Judge believed that even an affirmative response would not
have violated section 103(a).
On review, the Secretary contends that the Judge erred in his articulation of the law. The
Secretary maintains that the Judge failed to properly weigh and address the record evidence. The
Secretary also alleges that the record evidence leads to the conclusion that KenAmerican violated
section 103(a).
KenAmerican maintains that the Commission should defer to the Judge’s factual
findings. In addition, KenAmerican argues that section 103(a) regulates only the Secretary’s
conduct and is applied inappropriately in this instance. Finally, KenAmerican maintains that the
Secretary is infringing on its First Amendment rights.
II.
Disposition
A. The record compels the conclusion that Holz provided an affirmative response to
a request for advance notice; the Judge abused his discretion in determining
otherwise.
The outcome of this case hinges in large part on the Judge’s determination of witness
credibility. The Judge credited Holz’s testimony that he said “I don’t know” in response to the
solicitation for advance notice. The Judge did not credit Holz’s testimony that it was “possible”
that he said “yeah, I think there is” in response, even though this particular response was
corroborated by inspector Sparks’ testimony and his contemporaneous notes regarding what had
been said.
A Judge's decision to credit the testimony of a witness is entitled to great weight and may
not be overturned lightly. See Farmer v. Island Creek Coal Co., 14 FMSHRC 1537, 1541 (Sept.
1992). The Commission reviews a Judge’s credibility determinations under an abuse of
discretion standard. See Jim Walter Res., Inc., 37 FMSHRC 1868, 1871 (Sept. 2015). There must
be “compelling reasons” to take the “extraordinary step” of reversing a Judge’s credibility
determination. See Fort Scott Fertilizer-Cullor, Inc., 19 FMSHRC 1511, 1516 (Sept. 1997)
(quoting Hall v. Clinchfield Coal Co., 8 FMSHRC 1624, 1629 (Nov. 1986)).
However, the Commission will not affirm credibility determinations if they contradict
record evidence or are supported by no evidence or dubious evidence. In re: Contests of
Respirable Dust Sample Alteration Citations, 17 FMSHRC 1819, 1878, 1881 n.80 (Nov. 1995),
aff'd sub nom. Sec’y of Labor v. Keystone Coal Mining Corp., 151 F.3d 1096 (D.C. Cir. 1998).
Although the Commission only overturns a Judge’s credibility determination in rare

42 FMSHRC Page 3

circumstances, we will not rubber stamp them.6 Morgan v. Arch of Illinois, 21 FMSHRC 1381,
1391-92 (Dec. 1999).
The Commission’s approach is fully consistent with the approach taken by the courts of
appeals. For example, the Fifth Circuit has recognized that “if a credibility determination is
unreasonable, contradicts other findings of fact, or is ‘based on an inadequate reason, or no
reason at all,’ [the court] will not uphold it.” NLRB v. McCullough Envtl. Servs., Inc., 5 F.3d 923,
928 (5th Cir. 1993) (quoting NLRB v. Moore Bus. Forms, Inc., 574 F.2d 835, 843 (5th Cir.
1978)). Similarly, the D.C. Circuit has held that “utter disregard for sworn testimony or the
acceptance of testimony which is on its fac[e] incredible” may justify overturning a Judge’s
credibility finding. E.N. Bisso & Son, Inc. v. NLRB, 84 F.3d 1443, 1445 (D.C. Cir. 1996)
(quoting Amalgamated Clothing & Textile Workers Union v. NLRB, 736 F.2d 1559, 1563 (D.C.
Cir. 1984)) (alteration in original).
We conclude that there are compelling reasons to take the extraordinary step of
overturning the Judge’s credibility determination and to find an advance notice violation. The
Judge failed to reconcile his factual finding regarding Holz’s response against relevant
conflicting record evidence, made contradictory findings, and provided a rationale that is
otherwise unreasonable.
First, the Judge completely failed to consider the content of Sparks’ contemporaneous
notes. Sparks documented hearing Holz say “yeah I think there is.” Gov. Ex 2, at 3. The content
of the notes corroborates a factual account that is both consistent with Sparks’ own testimony
and the alternative testimony provided by Holz. The Judge’s failure to attempt to reconcile the
content of the notes against a credibility determination is an abuse of discretion.7 Morgan, 21
FMSHRC at 1391 (“Before a judge credits any testimony, he must reconcile all record evidence
that is inconsistent with that conclusion.”); Cf. Pappas v. CalPortland Co., 40 FMSHRC 664
(May 2018) (affirming the Judge’s decision to credit a witness because the Judge considered and
reconciled the record evidence that detracted from the witnesses’ testimony).
Second, the Judge further erred in relying upon the testimony of KenAmerican’s Director
of Safety, Shannon Baker, that personnel did not use coded language or provide advanced notice
at the mine. 40 FMSHRC at 1552 (“I find Baker’s testimony to be credible, and it tends to
support Holz’ claims.”). The only “claim” of Holz in dispute is the content of his response.
Baker was not on the mine-phone during the call and has no knowledge as to what Holz said.
Accordingly, Baker’s testimony cannot support the Judge’s decision.
6

The substantial evidence standard of review requires a weighing of all probative record
evidence and an examination of the fact finder’s rationale in arriving at the decision. See
Universal Camera Corp. v. NLRB, 340 U.S. 474 (1951). A Judge must sufficiently summarize,
analyze, and weigh the relevant record and explain their reason for arriving at a decision.
Consolidation Coal, 11 FMSHRC 966, 974 (June 1989) (citations omitted).
7

Instead of considering the content of the notes, the Judge focused his analysis on what
was not in the notes. 40 FMSHRC at 1551. The Judge found that Sparks’ failure to document his
investigation into the identity of the anonymous miner detracted from the note’s veracity, and
accordingly the Judge disregarded the notes entirely. Id.

42 FMSHRC Page 4

In fact, Holz’s testimony regarding the use of coded language at the mine refutes Baker’s
testimony. Baker testified that coded language was never used at the mine in context with
advance notice. Id. at 1552 (citing Tr. 140 (“we just never had any kind of euphemisms or
anything, any kind of coded language . . . .”)). The Judge credited Baker. Id. In contrast, Holz
testified that he understood the question about “company” to be directed at determining whether
MSHA was present.8 Tr. 164-65, 172; supra at 2 n.5. The Judge credited Holz on this point. 40
FMSHRC at 1549 n.8 (“I credit Holz’ statement and find ‘company’ was in reference to
MSHA.”). Therefore, the Judge himself recognized the inquiring miner was using coded
language. The Judge’s contradictory findings undermine his credibility determination.
Third, the Judge provided a rationale for his determination that is not supported by the
record. The Judge believed that Sparks misunderstood the law and that Sparks had issued the
citation merely because a miner had solicited advance notice. 9 Id. at 1549. In fact, Sparks
testified that he considered the question and answer to constitute advance notice. Tr. 103 (“I
don’t necessary think it’s a violation if they said we got company outside. I think what brought
the problem on was when they said, yeah, I think there is.”).
Fourth, the Judge made unreasonable assumptions. For instance, the Judge found that it
was unlikely that Holz would have given an answer that violated the law in the presence of two
MSHA inspectors. In so concluding, the Judge did not acknowledge that the inspectors at the
dispatcher’s shack were not on the mine-phone, could not hear the preceding question, and
would not have been aware of the significance of Holz’ response. In fact, Holz testified that it
was “possible” that he had given the affirmative answer in the presence of the inspectors.10
Moreover, the Judge erred in finding no violation on the grounds that the miner might
have asked the question for many reasons, such as the need to provide mantrips. He held that
Holz’s confirmation of visitors was only a violation if Holz intended to convey advance notice.
That is incorrect. Advance notice of an inspection is a violation. Proof of intent is not required.
Wake Stone Corp., 36 FMSHRC 825, 827 (Apr. 2014). If the effect of the communication is to
8

The Judge also found that Inspector Sparks was not able to substantiate that “the
question he heard over the mine-[phone] system was consistent with such coded language.” 40
FMSHRC at 1550. As previously stated, there is not a factual dispute on this issue; Holz
understood the term “company” to mean MSHA. Tr. 25, 164-65, 172.
9

Inspector Sparks testified as a fact witness. The legal conclusions of an inspector are
neither binding nor dispositive. Big Ridge, Inc., 37 FMSHRC 213, 216 n.6 (Feb. 2015) (citing
Penn Allegh Coal Co., 4 FMSHRC 1224, 1227 n.2 (July 1982)).
10

We note that the Judge found that Holz had no reason to skew his testimony as he was
longer employed by KenAmerican. In so finding, the Judge failed to consider that Holz faced the
possibility of criminal prosecution. 30 U.S.C. § 820(e). The refusal to follow a Judge’s
credibility determination is particularly justified where the testimony in question is given by an
interested witness and relates to his own motives. Morgan, 21 FMSHRC at 1391. Indeed, we
note that two mine superintendents and a foreman working at the Paradise No. 9 mine were
previously convicted of the crime of providing advance notice. United States v. Gibson, 409 F.3d
325, 333 (6th Cir. 2005).

42 FMSHRC Page 5

convey advance notice then the violation is complete. Here, Holz thought the caller was asking
whether MSHA inspectors were on site and Holz’s statement informed him that inspectors were
present. At that point, the violation occurred.11
Finally, the operator argued before the Administrative Law Judge and before us that the
language of section 103(a) applies only to the Secretary. The Judge correctly rejected that
argument. The Commission’s application of section 103(a) to operators in Topper Coal Co., Inc.,
20 FMSHRC 344 (Apr. 1998), is consistent with the statutory text and the Mine Act overall,
including section 110(e), which provides that it is a crime for “any person” to provide advance
notice of an inspection. 30 U.S.C. § 820(e) (emphasis added). In short, the plain language of the
Act is flatly inconsistent with the operator’s argument.12
For all the aforementioned reasons, we find that the Judge abused his discretion. While it
is the province of the Judge to access credibility, it “involves more than a witness’ demeanor and
comprehends an overall evaluation of testimony in light of its rationality it’s or internal
consistency and the manner it hangs together with other evidence.” 9A Charles Alan Wright &
Arthur R. Miller, Federal Practice and Procedure § 2586, at 578-79 (2d ed. 1995).
We conclude that the record evidence demonstrates that Holz said “yeah, I think there is”
in response to the miner’s question. See ICG Hazard, LLC, 36 FMSHRC 2635, 2640 (Oct. 2014)
(“Where the evidence supports only one conclusion, remand on that issue is unnecessary.”)
(citations omitted).

11

Advance notice cases may not always be resolved easily. In some instances, if a miner
seeks advance notice from a dispatcher or other employee, it may be difficult to discern whether
a superficially noncommittal response is affirmative or affirmatively coded language. Operators
must train miners not to seek advance notice. Ambiguities that may exist in any interchange can
produce situations that are difficult to judge. In such cases, the Judge must exercise his/her
discretion in light of the totality of the circumstances.
Second, we recognize that requests for mantrips and personal observations by miners
may lead individual miners to infer the presence of inspectors. Inferences drawn by individual
miners from their observations are not violations but such personal inference may not lead to
advance notice to other miners. Operators must avoid to the extent possible the occurrence of
such inferences.
12

We similarly reject the Judge’s attempt to limit Topper Coal’s holding to mines of
small size. See 40 FMSHRC at 1554-55. Section 103(a) by its plain language applies to “coal or
other mines.” 30 U.S.C. § 813(a). The definition of a “coal or other mine” in section 3(h) of the
Mine Act is broad, sweeping and expansive. See Jim Walter Res., Inc., 22 FMSHRC 21, 24 (Jan.
2000). Section 103(a)’s prohibition against advance notice clearly applies to mines of all sizes.

42 FMSHRC Page 6

B. The Secretary did not infringe on KenAmerican’s First Amendment Rights.
KenAmerican argues that section 103(a) has been applied in a manner which infringes on
its freedom of speech in violation of the First Amendment. We disagree.13
The Commission has jurisdiction to consider constitutional challenges raised against the
enforcement of the Mine Act. Sec’y of Labor v. Kenny Richardson, 3 FMSHRC 8, 18-21 (Jan.
1981). The First Amendment guarantees that “Congress shall make no law abridging the freedom
of speech.” U.S. Const. amend 1. The First Amendment requires a heightened scrutiny whenever
the government regulates speech because of a disagreement with the message it conveys. See
Sorrell v. IMS Health Inc., 564 U.S. 552, 566 (2011) (citations omitted). Content-based
restrictions on speech may be justified only if the government proves that it is narrowly tailored
to serve compelling state interests. R.A.V. v. St. Paul, 505 U.S. 377, 395 (1992).
Even if we were to assume that sanctioning KenAmerican for providing advance notice
of an impending inspection is a restriction on protected expression, we conclude it is narrowly
tailored to allow a meaningful inspection of the mine. The Supreme Court’s decision in Donovan
v. Dewey, 452 U.S. 594 (1981), made clear that unannounced inspections of mines under the Act
are vital and fully constitutional. Congress enacted the Mine Act to ensure the health and safety
of all miners. 30 U.S.C. § 801(a)-(f). In order to comply with Congress’ directives, MSHA must
conduct inspections that reflect the normal day-to-day working conditions of the mine. Such
meaningful inspections cannot occur when the mine environment is altered by advance notice of
an inspection. Donovan v. Dewey, 452 U.S. at 603 (“[I]f inspection is to be effective and serve as
a credible deterrent, unannounced, even frequent, inspections are essential.”); see also Solis v.
Manalapan Min. Co., No. 10-115-GFVT, 2010 WL 2197534, at 5 (E.D. Ky. May 27, 2010)14
(“The giving of advance notice prevents the discovery of safety and health violations and allows
potential hazards to be concealed.”); S. Rep. 95-181, at 27 (1977), reprinted in Senate Subcomm.
on Labor, Comm. on Human Res., Legislative History of the Federal Mine Safety and Health Act

13

The Secretary did not respond to this argument. Instead, he contends that
KenAmerican is impermissibly attempting to enlarge its rights on review. The Secretary is
incorrect; KenAmerican had previously presented this argument to the Judge. 40 FMSHRC at
1556 n.15; KA Post-Hearing Br. at 22-25. On appeal, a prevailing party may defend a decision
based on anything in the record without filing a cross-appeal. Mass. Mut. Life Ins. Co. v. Ludwig,
426 U.S. 479, 480-81 (1976); Jim Walter Res., Inc., 12 FMSHRC 1521, 1528-29 (Aug. 1990).
14

In Manalapan, a federal district court judge granted the Secretary’s motion for a
preliminary injunction ordering the defendant mine operators to comply with section 103(a)’s
prohibition against advance notice. MSHA cited the mine operators for violations of section
103(a) after its inspectors allegedly overheard advance notice of an inspection provided over the
mine’s phones. Slip op. at 2, 5.

42 FMSHRC Page 7

of 1977, at 615 (1978) (recognizing the “notorious ease with which many safety or health
hazards may be concealed if advance warning of inspection is obtained.”).15
III.
Conclusion
In summary, we conclude that the evidence in the record compels the conclusion that
advance notice of the MSHA inspection was provided by the operator. For the reasons herein, we
reverse the decision of the Judge and find that KenAmerican violated section 103(a). The case is
remanded to the Judge so that he may assess a civil penalty for the violation consistent with
section 110(i) of the Mine Act, 30 U.S.C. § 820(i).16

/s/ Mary Lu Jordan
Mary Lu Jordan, Commissioner

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ William I. Althen
William I. Althen, Commissioner

/s/ Arthur R. Traynor, III
Arthur R. Traynor, III, Commissioner

15

Furthermore, KenAmerican has not demonstrated that the Secretary is applying the law
in a way that inhibits its statutory right, pursuant to section 103(f), for an escort to accompany
the inspection. Section 103(a) does not prohibit the mine operator from simply calling a miner to
return to the surface.
16

The Judge’s analysis regarding whether KenAmerican was negligent in violating the
Act is more appropriately confined to the penalty assessment for the violation.

42 FMSHRC Page 8

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVENUE, NW, SUITE 520N
WASHINGTON, DC 20004-1710

January 22, 2020
MICHAEL K. McNARY
v.

Docket No. CENT 2015-279-DM

ALCOA WORLD ALUMINA, LLC
BEFORE: Rajkovich, Chairman; Jordan, Young, Althen, and Traynor, Commissioners
DECISION
BY THE COMMISSION:
This proceeding, arising under the Federal Mine Safety and Health Act of 1977,
30 U.S.C. § 801 et seq. (2012) (“Mine Act” or “Act”), is before the Commission a second time.
At issue is a complaint filed by Michael McNary alleging that Alcoa World Alumina, LLC
(“Alcoa”) discriminated against him and interfered with the exercise of his statutory rights in
violation of section 105(c)(1) of the Act, 30 U.S.C. § 815(c)(1).1 The complaint arose from an
incident between McNary and Alcoa Digestion Department Superintendent, Steve Emig.
During its first review, the Commission determined that the Administrative Law Judge
erred in entering summary decision in favor of Alcoa and remanded the matter for further
proceedings, including an evidentiary hearing. 39 FMSHRC 433, 440 (Mar. 2017). After the
hearing, the Judge dismissed the complaint, holding that there was no cognizable Mine Act
discrimination or interference by Alcoa against McNary. 39 FMSHRC 2083 (Dec. 2017) (ALJ).
For the reasons that follow, we affirm the Judge’s dismissal.

1

Section 105(c)(1) of the Mine Act provides in relevant part:
No person shall discharge or in any manner discriminate
against . . . or otherwise interfere with the exercise of statutory
rights of any miner . . . because such miner . . . has filed or made a
complaint under or related to this Act . . . or because of the
exercise by such miner . . . of any statutory right afforded by this
Act.

30 U.S.C. § 815(c)(1).

42 FMSHRC Page 9

I.
Factual and Procedural Background
Alcoa operated the Bayer Alumina Plant in Point Comfort, Texas, to produce alumina.
Alumina was produced by a process that involved miners working in four departments:
digestion, clarification, precipitation, and calcination.2 In the digestion department, where the
incident occurred, the material being treated was caustic, corrosive, and heated under pressure to
temperatures of 400 to 450 degrees Fahrenheit.
In January 2014, McNary was a gland3 manager in the digestion department. McNary’s
job as gland manager was to check the pumps, making daily rounds and troubleshooting. 39
FMSHRC at 2095.
McNary was also the No. 2 miners’ representative (“miners’ rep.”).4 Carlos Delgado was
the lead miners’ rep. at the plant. When Delgado was unavailable for any reason, McNary
assumed the responsibilities of the lead miners’ rep. for the plant.
On January 8, 2014, McNary was checking the pumps in the digestion area while
performing his daily safety rounds. McNary saw hot slurry spewing out of a valve on a pump in
the L-5 area and two employees walking toward him wiping off slurry. Miners were suiting up
in clothes variably described as Tyvek suits, Tychem suits, paper suits, and raincoats.
While the miners were putting on their suits, Emig approached McNary and Delton Luhn,
the miners’ rep. for the digestion area. Emig asked them if they had any duct tape. Both men
answered, “No.” McNary asked why he needed tape, and Emig said that he wanted to put tape
around the wrists of the employees who were suited up. Emig instructed that one of them should
go to the tool room to get some tape. McNary went to the tool room but did not find tape.
McNary asked a miner to contact Health and Safety Manager Kelly Grones. McNary
then went to a different area to see if another valve was blowing out. He determined that there
were no problems in that area and returned to the L-5 area.

2

A description of the production process is set forth in the Commission’s first decision.
39 FMSHRC at 434.
3

A gland is two pieces of metal on a pump that hold packing in place. If the packing
fails, the valve may blow out. See 39 FMSHRC 2095 n.12.
4

A miners’ representative has various rights and responsibilities under the Mine Act.
Among them are the right to accompany an inspector from the Department of Labor’s Mine
Safety and Health Administration (“MSHA”) during inspections of a mine, to be involved in preor post- inspection conferences (30 U.S.C. § 813(f)), and to request an immediate inspection of a
mine (30 U.S.C. § 813(g)).

42 FMSHRC Page 10

While McNary was away, miners accessed the area of the blowing valve.5 Tr. 70, 241.
The miners were unsuccessful in resolving the problem.
When McNary returned to the L-5 area, he motioned for Emig, who was then managing
the situation, to join him. McNary informed Emig that he had called Grones, who was coming to
the area.
There is conflicting evidence as to what occurred next in this conversation. Although we
recite both versions below, the Judge credited Emig’s version.6
According to McNary, Emig replied that McNary should not have called anyone, that it
was Emig’s department, and that he directed the workforce. McNary asked why he had directed
the miners into the hot slurry after sending him off to get tape. Emig replied that he did not send
the miners in and that they had volunteered. McNary stated that Emig had watched the miners
go into the area without stopping them and had helped them suit up. Emig replied that McNary
should not be involved in these matters, to which he disagreed, stating that he was the miners’
rep. and concerned for the miners’ safety. McNary stated that Emig replied that he would
remove him as miners’ rep., from the department, and from the plant. Tr. 145-46.
In contrast, according to Emig, McNary stated that he had contacted some people to come
down, assess the situation, and instruct him on what to do. Emig informed McNary that they
were in a “full stand-down mode,” he also had contacted Grones, he was directing the group, and
McNary could be involved. McNary responded that as a miners’ rep. he did not have to listen to
Emig. Emig replied that he did have to listen to him, as the department superintendent and as an
employee of the department. Emig stated that McNary’s behavior ultimately became unsuitable
and irate and he told him that he (Emig) could or would have him removed. They had a brief
argument about whether Emig had the right to do that. Tr. 246-48.
At that point, Lead Miners’ Rep. Carlos Delgado and an inspector with the Department of
Labor’s Mine Safety and Health Administration (“MSHA”), Brett Barrick, arrived. Delgado and
Barrick started to discuss the situation with Emig. McNary had stepped aside momentarily but
then interrupted the discussion to complain that Emig had sent him on a wild goose chase and
directed miners into danger. Emig denied both accusations. Then, McNary challenged Emig,
“Oh, you’re through with me for good?” Emig stated, “No, just right now.” Tr. 149, 253. Emig
made no effort to remove McNary and McNary remained on the scene with Delgado, Barrick,
and Emig until the emergency was over. There were no further acrimonious interactions
between McNary and Delgado.
Health and Safety Manager Grones arrived at the scene. Grones, Delgado, Emig, and
Barrick discussed how to resolve the emergency. McNary continued to remain with that group
considering the situation. After Grones left the scene to speak with engineers and gather more
5

Miners had also accessed the area before Emig had arrived at the scene. Tr. 239.

6

In discussing the interaction between McNary and Emig, the Judge opined, “To be
specific, for this moment, which involves an important credibility determination, and having
heard Emig’s and McNary’s versions of their interaction, the Court finds Emig’s recounting to
be the more credible telling.” 39 FMSHRC at 2112.

42 FMSHRC Page 11

information, the emergency resolved itself when the valve pressure died out without further
intervention.
After these events, McNary continued as an employee of Alcoa and a miner’s
representative. He did not claim that he suffered any discipline, loss of wages or any other form
of retribution after and/or because of his actions toward Emig on the day of these events.
McNary filed a complaint with MSHA under section 105(c)(2) of the Mine Act alleging
that Alcoa had violated section 105(c)(1) of the Mine Act. After investigation, MSHA declined
to pursue any charges. McNary then filed a claim on his own behalf under section 105(c)(3) of
the Mine Act, 30 U.S.C. § 815(c)(3).
After discovery, the Judge granted a motion for summary decision filed by Alcoa and
dismissed the proceeding. The Commission later granted McNary’s petition for review of the
summary decision, vacated the decision, and remanded the matter to the Judge for further
proceedings, including an evidentiary hearing. The matter then proceeded to hearing, and the
Judge issued this decision currently under review.
As noted above, after the hearing, the Judge credited the testimony of Emig and
discredited the testimony of McNary. 39 FMSHRC at 2112, 2118. The Judge held that there
had been no cognizable Mine Act discrimination or interference in violation of section 105(c)
against McNary. Id. at 2083, 2118.7
McNary filed a petition seeking review of the Judge’s decision. The Commission granted
the petition and heard oral argument.

7

The Judge summed up the evidence:
[T]he Court concludes that, under the totality of the
circumstances, it was McNary’s own conduct which brought
about the exchange with Emig.
The Court would note again that, in its view, it is a
mischaracterization to label McNary’s actions and statements
with the words used by his Counsel, as discussing a safety
situation. McNary was not discussing a safety situation. Rather,
he was making assertions about Emig’s conduct and attempting
to orchestrate which management official would control the
event.

39 FMSHRC at 2100 (emphasis in original).

42 FMSHRC Page 12

II.
Disposition
Section 105(c)(1) states in relevant part that “[n]o person shall discharge or in any
manner discriminate against . . . or otherwise interfere with the exercise of the statutory rights of
any miner [or] representative of miners . . . because of the exercise by such miner [or]
representative of miners . . . of any statutory right afforded by this Act.” 30 U.S.C. § 815(c)(1).
Section 105(c)(3) permits an individual to file a complaint charging “discrimination or
interference” in violation of section 105(c)(1). 30 U.S.C. § 815(c)(3). McNary’s claim was that
Emig’s conduct could chill his exercise of his miner’s rights.
Commission case law is clear that unless McNary can provide sufficient evidence that
Emig’s statements would dissuade a reasonable miner from engaging in protected activity,
McNary’s claims must fail. Sec’y of Labor on behalf of Pendley v. Highland Mining Co., 34
FMSHRC 1919, 1931 (Aug. 2012) (citing Burlington No. & Santa Fe Ry Co. v. White, 548 U.S.
53, 57 (2006)). Thus, McNary needed to prove, as a threshold matter,8 that his interaction with
Emig would dissuade a reasonable worker from exercising his protected rights. We conclude
that substantial evidence in the record supports the Judge’s determination that McNary failed to
establish that the incident with Emig would deter a reasonable miner from engaging in activity
protected under the Mine Act.9
The sole basis of McNary’s claim is his allegation that Emig threatened him during the
brief heated conversation during the emergency. The Judge applied the factors set forth in MultiAd Services, Inc. v. NLRB, 255 F.3d 363, 372 (7th Cir. 2001) in evaluating the brief encounter
between McNary and Emig. These include the tone and setting of the encounter; the relative
positions of the employees; the duration of the conduct; and whether the subject was brought up
repeatedly.
8

In Secretary of Labor on behalf of Greathouse v. Monongalia Coal Co., 40 FMSHRC
679 (June 2018), a four-member Commission divided evenly regarding the proper analytical
framework for interference claims. Two Commissioners stated that they would apply a test
developed by two Commissioners in UMWA on behalf of Franks and Hoy v. Emerald Coal
Resources, LP, 36 FMSHRC 2088 (Aug. 2014), in which protected activity need not cause the
operator action giving rise to an interference claim. The other two Commissioners concluded
they would apply Secretary of Labor ex rel. Pasula v. Consolidation Coal Co., 2 FMSHRC 2786
(Oct. 14, 1980), rev’d on other grounds, 663 F.2d 1211 (3d Cir. 1981), and its progeny to claims
of interference. Id. at 681, 708-16. Because the outcome of this case does not depend on which
standard should be applied, it is not necessary for the Commission to consider this issue. No
inference should be drawn from our decision not to address it herein.
9

When reviewing an administrative law judge’s factual determinations, the Commission
is bound by the terms of the Mine Act to apply the substantial evidence test. 30 U.S.C.
§ 823(d)(2)(A)(ii)(I). “Substantial evidence” means “such relevant evidence as a reasonable
mind might accept as adequate to support [the judge’s] conclusion.’” Rochester & Pittsburgh
Coal Co., 11 FMSHRC 2159, 2163 (Nov. 1989) (quoting Consol. Edison Co. v. NLRB, 305 U.S.
197, 229 (1938)).

42 FMSHRC Page 13

After a thorough review of the entire record, the Judge discredited McNary’s account of
the event and found the incident involved a single, isolated event of quite brief duration
precipitated by heated accusations by McNary toward Emig and a refusal to accept Emig’s
supervisory authority. 39 FMSHRC at 2126-27. The Judge further found that McNary initiated
the incident by calling Emig away from direct handling of the emergency to tell him that he
called others asking to replace him, accusing him of misconduct, and asserting that he did not
have to take instructions from his supervisor.10 Indeed, Lead Miners’ Rep. Delgado agreed that,
if McNary had told Emig that he could not tell him what to do, this would have been a reason for
Emig to have been upset with McNary. Tr. 93-94
As noted above, the evidence is also undisputed that the brief, one-time conversation
initiated by McNary occurred during a stressful situation involving a significant valve failure in
Emig’s department, while Emig was responsible for dealing with the situation and needed to
focus his attention and concentration upon the emergency. At the time of the confrontation, the
valve was still “blowing out pretty good.” Tr. 53. The testimony demonstrated to the Judge that
McNary was upset and angry when he interrupted Emig’s handling of the event and informed
him that he, McNary, was initiating action and disregarding Emig’s authority. Considering the
exchange between McNary and Emig from the perspective of a reasonable miner, it is significant
that robust, heated discussions about safety between miners’ reps. and management were not
uncommon at the mine. Tr. 75-77, 100-02.
Moreover, even if one could view Emig’s initial response to McNary’s refusal to accept
his authority as intemperate, Emig quickly walked back any negative aspect, and McNary
continued within the same event to participate without restraint or hindrance. A reasonable
miner would not see interference with his protected rights under these circumstances. Further,
Delgado, the lead miners’ rep., arrived at the scene near the end of Emig and McNary’s
conversation and heard the end of that conversation. The Judge found that when Delgado then
made complaints to Emig about the handling of the actual situation rather than about his
authority or lack thereof, Emig responded in a calm and professional manner.
When McNary questioned Emig regarding whether he was done with him, Emig replied
that he was just done with McNary for “right now” and the follow-up indicated, as the Judge
found, that Emig had no further concern with the incident. Tr. 53, 149, 184, 253; 39 FMSHRC
at 2114. Importantly, McNary never left the scene with the group of management, union, and
MSHA personnel discussing solutions. He continued to be present with the group discussing the
handling of the emergency throughout the duration of the emergency.
The Judge’s opinion turns in part on his credibility determinations. The Commission has
recognized the Judge’s credibility determinations are entitled to great weight and may not be
overturned lightly. Eastern Assoc. Coal Corp., 32 FMSHRC 1189, 1196-97 n.8 (Oct. 2010);
Dynamic Energy, Inc., 32 FMSHRC 1168, 1174 (Sept. 2010). McNary has not provided a basis
for overturning the Judge’s credibility determinations.

10

A complainant’s demeanor and tone as he approaches a supervisor, standing alone, do
not necessarily prove that his statements are unprotected. But, as here, they are appropriately
considered by the Judge along with other evidence as part of the “totality of the circumstances.”

42 FMSHRC Page 14

In summary, therefore, the incident involved a brief, spontaneous event arising from a
provocative challenge by McNary to Emig’s supervisory authority and accusations made by
McNary against Emig in an extremely stressful situation. Emig did not take any action to
remove or dissuade McNary’s continued participation. 39 FMSHRC at 2126-27; Tr. 53, 79-80,
93, 165, 214.
We conclude that substantial evidence supports the Judge’s determination that, in light of
the totality of the circumstances, Emig’s words did not chill nor would they tend to chill a
reasonable miners’ rep. from making safety complaints in the future nor would they have chilled
the exercise of protected rights by those miners who may have witnessed the encounter.
Accordingly, we affirm the Judge’s dismissal of the interference complaint.
III.
Conclusion
For the foregoing reasons, we affirm the Judge’s dismissal of McNary’s complaints
alleging discrimination and interference under section 105(c) of the Mine Act.

/s/ Marco M. Rajkovich, Jr.
Marco M. Rajkovich, Jr., Chairman

/s/ Mary Lu Jordan
Mary Lu Jordan, Commissioner

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ William I. Althen
William I. Althen, Commissioner

/s/ Arthur R. Traynor, III
Arthur R. Traynor, III, Commissioner

42 FMSHRC Page 15

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

January 22, 2020
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. VA 2013-291-M
v.
SUNBELT RENTALS, INC.
BEFORE: Rajkovich, Chairman; Jordan, Young, Althen, and Traynor, Commissioners
DECISION
BY: Young and Althen, Commissioners
This proceeding arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2018) (“Mine Act”). At issue is a citation issued to Sunbelt Rentals, Inc.,
(“Sunbelt”) by the Department of Labor’s Mine Safety and Health Administration (“MSHA”)
after an accident at a concrete plant. The citation alleged that Sunbelt failed to conduct an
adequate examination of a “working place” in the pre-heat tower, which processed limestone to
make concrete. MSHA charged a violation of 30 C.F.R. § 56.18002(a)1 and designated the
violation as significant and substantial (“S&S”)2 and a result of high negligence. MSHA also
proposed a penalty of $51,900.
An Administrative Law Judge of the Commission was assigned to this matter. The Judge
granted Sunbelt’s motion for summary decision, reasoning that the standard does not explicitly
require that exams be “adequate” and therefore that an exam need not necessarily identify all
hazards which a reasonably prudent person would identify. 35 FMSHRC 3208 (Sept. 2013)
(ALJ).
Subsequently, the Commission vacated the summary decision and remanded the case to
the Judge, holding that the regulatory requirement that a “competent” person conduct the
examination means that the examination must be adequate. 38 FMSHRC 1619, 1625-28, 1629
(July 2016).

1

Section 56.18002(a) provides that “[a] competent person . . . shall examine each
working place at least once each shift for conditions which may adversely affect safety or
health.” 30 C.F.R. § 56.18002(a) (2017) (amended Apr. 9, 2018).
2

The S&S terminology is taken from section 104(d)(1) of the Act, 30 U.S.C. § 814(d)(1),
which distinguishes as more serious any violation that “could significantly and substantially
contribute to the cause and effect of a . . . mine safety or health hazard.”

42 FMSHRC Page 16

After a hearing on remand, the Judge determined that the operator had failed to examine
adequately the working place at issue. He held that the violation was S&S and a result of the
operator’s high negligence. He assessed a penalty of $23,750. 40 FMSHRC 573, 578-79 (Apr.
2018) (ALJ).
The operator petitioned the Commission for review, which was granted, and challenged
the Judge’s findings regarding the violation, S&S, and negligence.3 Upon review, a majority of
Commissioners affirms the Judge’s finding of a violation and the S&S finding because they
conclude that substantial evidence supports the Judge’s ruling that the operator did not conduct
an adequate examination.4 Chairman Rajkovich, writing separately, would find no violation.
Commissioners Jordan and Traynor would affirm the Judge’s finding of high negligence, while
Commissioners Young and Althen conclude the violation was instead the result of ordinary
negligence. Chairman Rajkovich, while finding no violation, concurs with Commissioners
Young and Althen solely for the purpose of forming a majority decision of ordinary negligence
to remand for a new penalty assessment. The Judge’s negligence determination and penalty
assessment are reversed, and the case remanded for a new penalty.
I.
Background
Roanoke Cement Co. (“Roanoke”) operated a cement plant that included a pre-heat
tower. The inside of the pre-heat tower contained six numbered, vertically connected conical
vessels – each about 50 feet tall. The accident resulting in the citation occurred in a vessel
denominated as the fourth vessel. That vessel consisted of an upper and a lower compartment
connected through an opening, called a “thimble,” between them. The inspector did not measure
the compartments or the thimble and did not testify to their size. An operator witness testified
that each floor in the tower was about 20 to 30 feet high and that the upper compartment of the
fourth vessel was smaller than the lower compartment.

3

The operator also claims that it lacked notice that exams of working places must be
“adequate.” However, as set forth below, this issue was already resolved in our prior decision on
this matter.
4

When reviewing an administrative law judge’s factual determinations, the Commission
is bound by the terms of the Mine Act to apply the substantial evidence test. 30 U.S.C.
§
823(d)(2)(A)(ii)(I). “Substantial evidence” means “‘such relevant evidence as a reasonable mind
might accept as adequate to support [the Judge’s] conclusion.’” Rochester & Pittsburgh Coal
Co., 11 FMSHRC 2159, 2163 (Nov. 1989) (quoting Consolidated Edison Co. v. NLRB, 305 U.S.
197, 229 (1938)). Under the substantial evidence test, the “possibility of drawing two
inconsistent conclusions from the evidence does not prevent an administrative agency’s finding
from being supported by substantial evidence.” Sec’y on behalf of Wamsley v. Mutual Min., Inc.,
80 F.3d 110, 113 (4th Cir. 1996) (citation omitted).

42 FMSHRC Page 17

Nine floors were located on the outside of the tower, adjacent to the vessels on the inside.
A miner could use an exterior staircase or elevator to reach each floor. The floors outside the
vessels were numbered in ascending order. The sixth floor was adjacent to the lower
compartment of the fourth vessel while the seventh floor was adjacent to the upper compartment
of the fourth vessel. Tr. 118.
The interior walls of each vessel were lined with heat-resistant refractory brick to prevent
corrosion. Over time, some of the limestone could adhere to the refractory, resulting in limestone
building up inside the vessels. There were three two feet by two feet portholes (“large
portholes”) and an one inch by one inch porthole (“small porthole”) on the sixth floor, outside
the lower compartment of the fourth vessel. The smaller upper compartment of that vessel also
contained two large portholes, two feet by two feet in size. Tr. 256-58. The small porthole in the
lower compartment allowed miners to clear buildup of loose material in each vessel with an air
lance.5 The large portholes allowed miners to look into each vessel while standing on an adjacent
floor of the tower.
Sunbelt contracted with LVR, Inc. (“LVR”) to erect scaffolding inside the vessels of the
tower. Once the scaffolding was erected, LVR would perform annual maintenance on the tower,
as per its contract with Roanoke. However, before scaffolding was erected, a miner could
examine the inside of each vessel by standing on an adjacent floor and looking through the
corresponding portholes.
On December 30, 2012, the tower was shut down. On that day or shortly afterwards, each
vessel of the tower was air lanced through the small portholes. Subsequently, an employee of
Roanoke, Jason Oedel, inspected the tower through the portholes in early January 2013. He
looked through the portholes on the seventh floor in the upper compartment of the fourth vessel
and did not observe any loose hanging material in the vessel. Instead, he testified that if there
was any potentially loose material, it was indistinguishable from the solid refractory of the
vessel.
A few days later, Sunbelt began to work in the fourth vessel. As stated a large open tube
(the “thimble”) was located between the lower and upper compartments of the fourth vessel.
Sunbelt planned to erect scaffolding in the lower compartment of the fourth vessel between the
sixth and seventh floors, after which LVR would replace the thimble in the vessel.
On January 8, at approximately 7:30 a.m.,6 Kendrick Davis examined the interior of the
fourth vessel by looking through portholes on the sixth floor. At the time, Davis, an employee of
5

An air lance uses “compressed air . . . blown . . . to free choked passages.” U.S. Dep’t of
Interior, A Dictionary of Mining, Mineral and Related Terms 21 (1st ed. 1968).
6

The pre-shift hazard assessment form indicated that Davis conducted his exam at 7:00
a.m. However, the Judge credited Davis’s testimony that he met with an individual at 7:00 a.m.
for approximately 20 to 30 minutes and began to examine the fourth vessel afterwards. 40
FMSHRC at 583.

42 FMSHRC Page 18

Sunbelt, had been designated by Sunbelt as its examiner for working places inside the fourth
vessel and had received site-specific training from Roanoke to inspect for falling material
hazards in the vessel.
Unlike Oedel, Davis did not examine the top of the vessel by looking through any
seventh floor portholes. It is undisputed that instead, he simply examined this portion of the
vessel while standing on the sixth floor, 20-30 feet below. The interior of the vessel lacked a
lighting system, and Davis did not use any portable lights to examine the top of the fourth vessel.
Instead, he relied on the early morning sunlight to inspect the portion of the vessel above the
seventh floor. 40 FMSHRC at 579-80, 83-86.
During his examination, Davis did not observe any loose hanging material in the part of
the vessel above the seventh floor. Id. at 584-85. Davis documented his examination of the fourth
vessel in his Pre-Shift Hazard Assessment. While filling out the Pre-Shift Hazard Assessment,
Davis listed falling material and poor lighting as potential hazards. Gov’t Ex. 6. Subsequently, on
Davis’s instruction, other employees of Sunbelt beat the side of the fourth vessel to dislodge any
loose material.
Shortly afterwards, at 10:30 a.m. on January 8, loose material fell from the top of the
vessel. The falling material struck and knocked unconscious an employee of Sunbelt, Brian
Tyler, while he was helping to erect scaffolding in the fourth vessel. At the time of the accident,
Tyler was on a platform in the scaffolding below the open thimble. Material in the upper
compartment of the vessel, above the adjacent seventh floor of the tower, fell and knocked Tyler
unconscious. Three of the four straps on the headband to his hard hat were broken. The exact
nature of the material that struck Tyler is unclear. Subsequently, a “headache board”7 was
installed to protect miners from falling material. Id. at 589.
After being notified of the accident that morning, MSHA issued an order at 11:00 a.m.
under 30 U.S.C. § 813(j) to preserve the conditions of the tower.8 MSHA Inspector David
Nichols arrived at the tower soon afterwards, just after Tyler had been placed into an ambulance
following his injury. Subsequently, Inspector Nichols peered through portholes on the seventh
floor and observed a buildup of material on the walls of the fourth vessel above the seventh floor
of the tower.
Inspector Nichols inferred that the buildup indicated that loose, hanging material was
present in the upper compartment of the vessel, above the seventh floor, during Davis’s
examination. Following his inspection, the inspector issued a citation to Sunbelt for a violation of
30 C.F.R. § 56.18002(a). The citation was issued for failure to conduct an adequate examination
based upon the failure of Davis to look through portholes on the seventh floor.

7

A “headache board” is a board placed above the point where miners would be working
to protect them from falling material.
8

This provision of the Mine Act authorizes the Secretary to supervise and direct rescue
and recovery activities in a mine.

42 FMSHRC Page 19

The standard provides that “[a] competent person designated by the operator shall
examine each working place at least once each shift for conditions which may adversely affect
safety or health. The operator shall promptly initiate appropriate action to correct such
conditions.” 30 C.F.R. § 56.18002(a). The citation alleged that Sunbelt “did not do an adequate
work[ing] place exam in the [relevant area] as there [was] hanging material overhead that had
not been noted on the work[ing] place exam. The area above was never checked.” Gov’t Ex. 8.
MSHA proposed a penalty of $51,900. 40 FMSHRC at 573.
As set forth at the outset, the Judge initially granted summary decision in favor of
Sunbelt. On appeal, the Commission vacated the citation and instructed the Judge, on remand, to
consider whether the area of the fourth vessel above the seventh floor was a “working place” and
whether Sunbelt violated the standard by failing to conduct an adequate exam of such area. 38
FMSHRC at 1628. More specifically, the Commission held that the examination “must be
adequate in the sense that it identifies conditions which may adversely affect safety and health
that a reasonably prudent competent examiner would recognize.”9 Id. at 1627.
II.
Judge’s Decision on Remand
On remand, the Judge applied the standard identified by the Commission and determined
that the standard required Davis to (1) examine the upper compartment of the fourth vessel, (2)
look through the seventh floor portholes while conducting such an exam, and (3) identify and
correct the hazard of loose hanging material in the upper compartment above the adjacent
seventh floor of the tower. 40 FMSHRC at 599.
The examination requirement under section 56.18002(a) applies to a “working place.”
The Judge found that the area of the upper compartment of the fourth vessel above the seventh

9

The Commission further found:
The Commission has consistently applied the reasonably prudent
person test to broadly worded standards. See U.S. Steel Mining
Co., 27 FMSHRC at 439. The reasonably prudent person test
provides that an alleged violation is appropriately measured against
whether a reasonably prudent person, familiar with the factual
circumstances surrounding the allegedly hazardous condition,
including any facts peculiar to the mining industry, would
recognize a hazard warranting correction within the purview of the
applicable standard. Spartan Mining Co., Inc., 30 FMSHRC 699,
711 (Aug. 2008); see also Asarco, Inc., 14 FMSHRC 941, 948
(June 1992); Alabama By-Products Corp., 4 FMSHRC 2128, 2129
(Dec. 1982).

38 FMSHRC at 1626 (footnote omitted).

42 FMSHRC Page 20

floor (the area at issue) was a working place. Therefore, the Judge determined that the operator
was required to conduct an exam of this area. Id. at 598.
The Judge ruled that Sunbelt’s examiners failed to adequately examine a working place –
that is, the vessel’s walls and ceiling above the seventh floor. Id. at 600. He rejected Davis’s
testimony that he could see the entire upper compartment of the vessel while standing on the
sixth floor. Id. at 584. The Judge found that the sixth floor portholes provided an incomplete
view of the area of the upper compartment above the adjacent seventh floor of the tower.
Therefore, the Judge agreed with Inspector Nichols’ determination that a reasonable examiner
would have looked through the seventh floor portholes when examining the area of the upper
compartment above the seventh floor. Id. at 597-99.
Furthermore, the Judge found that if Davis had looked through the seventh floor
portholes, he would have seen loose material in the area at issue above the seventh floor and
would have identified such loose material as a falling material hazard. He concluded that a
reasonably prudent examiner would not only have examined the area at issue from the seventh
floor portholes, but would have identified and corrected the hazard. Id. at 599.
In addition, the Judge determined that the violation was S&S and resulted from the
operator’s high negligence. The Judge found that Sunbelt was highly negligent because it failed
to identify and correct a loose material hazard despite being informed by another operator,
Roanoke, of potential hazards of falling material in the pre-heat tower. Specifically, the Judge
noted that Roanoke had provided site-specific training to Davis, which alerted Davis to a
potential hazard of falling material in the tower. The Judge assessed a penalty of $23,750. Id. at
601, 604-05, 608.
On appeal, Sunbelt challenges the Judge’s conclusion that there was a violation, that the
violation was S&S, and that it was the result of high negligence. Sunbelt also claims that it
lacked notice that its examination of the working place at issue – the area of the fourth vessel
above the seventh floor – needed to be adequate. In its subsequent reply brief, the operator
claims for the first time that the Judge was not appointed in accordance with the Appointments
Clause of the U.S. Constitution.
III.
Disposition
A. The Appointments Clause Issue Has Not Been Properly Raised Before the
Commission on Review.
Judges deemed to be officers of the United States are subject to the Appointments Clause
of the Constitution of the United States. U.S. Const. Art. II, § 2, cl. 2. In Lucia v. S.E.C., 138 S.
Ct. 2044, 2053 (2018), the Supreme Court ruled that administrative law judges of the Securities
and Exchange Commission were subject to the Appointments Clause because they were “inferior
officers” of the United States. In Jones Bros. Inc. v. Sec’y of Labor, 898 F.3d 669, 679 (6th Cir.
2018), a decision rendered a month after Lucia, the Sixth Circuit concluded that administrative

42 FMSHRC Page 21

law judges of this Commission are officers of the United States. As such, they are subject to the
Appointments Clause and must be appointed by the President, a Court, or the Head of a
Department. Id.
In its reply brief in this case, Sunbelt claimed for the first time that the Judge who
presided over this case was not constitutionally appointed, as he had not been appointed by the
President, a court, or the head of a department when he conducted the hearing in this matter in
May 2017. Sunbelt Reply Br. at 10-13.
Sunbelt failed to raise the issue in its petition for discretionary review (“PDR”). If an
issue is not raised before the Judge, the Mine Act allows a party to raise the issue before the
Commission only if the party shows there is “good cause” to excuse its failure to raise the issue
below. 30 U.S.C. § 823(d)(2)(A)(iii). Going further, however, the Mine Act limits the
Commission’s appellate authority to those issues that were raised in the PDR. Specifically, the
Mine Act states that “if [a PDR is] granted, review [by the Commissioners] shall be limited to
the questions raised by the petition.” Id. Commission Procedural Rule 70(g), 29 C.F.R.
§
2700.70(g), reiterates that the scope of appellate review by the Commission is limited to issues
which were raised in the PDR unless Commissioners decide to review additional issues on their
own motion, pursuant to the rule.10
Contrary to Sunbelt’s argument, our disposition of the Appointments Clause issue is fully
consistent with the Sixth Circuit’s decision in Jones Bros. In that case, the court concluded that
the operator had forfeited the appointments clause issue because it had failed to properly raise
the issue in its PDR. Jones Bros., 898 F.3d at 677-79. The operator had briefly mentioned the
issue in a footnote in its PDR, but the court ruled that the footnote language was not sufficient to
constitute a developed argument that could be acted upon by the Commission.
The court then addressed the question of whether the operator’s forfeiture could be
excused pursuant to section 106(a)(1) of the Mine Act, 30 U.S.C. § 816(a)(1), which allows
appellate courts to excuse forfeiture “because of extraordinary circumstances.” The court
determined that because of confusion about whether the Commissioners could entertain this
constitutional claim, it would excuse the forfeiture in that case under the “extraordinary
circumstances” provision.
In contrast to the court in Jones Bros., the Commission is bound to apply the twin
requirements that the Commission may only consider an issue not raised before a Judge upon a
showing of “good cause,” and that the Commission may only review issues raised in the PDR.
Second, the operator in Jones Bros., unlike Sunbelt in this case, did raise the appointments clause
issue in its PDR. Therefore, the Mine Act did not foreclose review. In short, Jones Bros.
provides no support for Sunbelt’s position.

10

Applying this rule in Central Sand and Gravel Co., 23 FMSHRC 250, 261 (Mar.
2001), the Commission declined to consider an issue which the petitioner did not raise in its
PDR, even though the petitioner belatedly raised the issue in a subsequent appellate brief.

42 FMSHRC Page 22

Here, Sunbelt did not raise the Appointments Clause issue in its PDR (or in its opening
appellate brief). Only in its reply brief responding to the Secretary did Sunbelt raise the
Appointments Clause issue. Furthermore, Sunbelt failed to ever address, in its reply brief or in
subsequent oral argument, the statutory provision (30 U.S.C. § 823(d)(2)(A)(iii)) which limits
the Commission’s scope of review to issues raised in the PDR.
For the foregoing reasons, we decline to review the Appointments Clause issue.
B. The Judge Properly Held That The Area of the Vessel above the Seventh Floor Was
a “Working Place.”
The standard in question, 30 C.F.R. § 56.18002(a), provides that “[a] competent person
designated by the operator shall examine each working place at least once each shift for
conditions which may adversely affect safety or health” (emphasis added). MSHA’s regulations
define a “working place” as any place in or about a mine “where work is being performed.” 30
C.F.R. § 56.2.
The Judge found that the upper compartment of the fourth vessel above the adjacent
seventh floor of the tower was a working place because the entire vessel was the working area,
rendering the upper compartment part of the working area. In addition, the Judge noted that the
area of the vessel above the seventh floor was directly above miners who were working between
the sixth and seventh floors. 40 FMSHRC at 598. In contrast, Sunbelt claims that on the day in
question, it planned to erect scaffolding to the top of the lower compartment of the fourth vessel
and did not plan to work in the upper compartment.
The regulatory definition of “working place” in a surface metal and nonmetal mine is “any
place in or about a mine where work is being performed.” 30 C.F.R. § 56.2. It is undisputed that
Tyler was a miner working in the lower compartment of the double-compartmented fourth
vessel. PDR at 13-15. The thimble created a large opening between the lower and upper
compartments of the vessel through which materials could fall. In fact, the very reason for the
thimble was to allow passage of materials from the upper to the lower compartment. Therefore,
the fourth vessel clearly constituted one integrated work site in which falling material from the
upper compartment would threaten a miner below it within the vessel. Without a doubt, that
entire vessel was a place where work was being performed.
Indeed, the Pre-Shift Hazard Assessment form, completed by Davis, indicated that the
entire fourth vessel, not just a particular area in that vessel, constituted the “designated work
area” on January 8. Gov’t Ex. 6. Moreover, Davis testified that while standing on the sixth floor,
he raised his head to look through the thimble at the top of the vessel above the seventh floor. Tr.
350-51. That was a natural act demonstrating that the upper compartment of the vessel was a
working place. Given the opening from that area, there obviously was a danger of material
falling though the thimble that required an examination of the upper compartment.

42 FMSHRC Page 23

C. The Judge Correctly Concluded that the Operator Violated 30 C.F.R. § 56.18002(a).
In the Commission’s earlier decision, the Commission found that under 30 C.F.R.
§
56.18002(a), the operator must conduct “adequate” exams of any working place. 38 FMSHRC at
1625-29. The Commission further defined such adequate exams as those which would identify
all hazards which a reasonably prudent examiner would recognize. In addition, the Commission
concluded that Sunbelt had notice that 30 C.F.R. § 56.18002(a) contains an adequacy
requirement, i.e., that the reasonably prudent examiner test would be used to determine
violations of the standard. 38 FMSHRC at 1627-28. The Commission’s prior decision on this
exact issue is the “law of the case.” Black Beauty Coal Co., 38 FMSHRC 1307, 1311-12 (June
2016). Under the Commission’s prior decision, the operator had notice of the adequacy
requirement, for the reasons set forth in that decision.
On appeal, the operator argues that there was no violation because the Secretary
conceded that the hazard in the working place at issue – the portion of the fourth vessel above the
seventh floor — was “latent”11 rather than “obvious” during Davis’s examination and that an
operator cannot be required to identify a latent hazard. However, it is unnecessary to resolve this
issue because the Judge’s finding of a violation is supported by substantial evidence even if the
hazard was latent during Davis’s exam.
Sunbelt’s argument misapprehends the nature of the violation in this case. It is not
necessary for the Secretary to prove that there was loose material that would have been noted by
Davis in his examination. Rather, the Secretary need only prove that the examination was
inadequate – that is, that a reasonably prudent examiner would have gone to the seventh floor
and examined the vessel from those portholes.
The Judge predicated his determination that Sunbelt failed to conduct an adequate exam
on “Sunbelt’s . . . [failure] to identify conditions which a reasonably prudent and competent
examiner would recognize as hazardous.” 40 FMSHRC at 599. While substantial evidence
supports the Judge’s conclusion as to the consequences of the inadequate examination, he, too,
misses the fundamental deficiency. It is a failure to look, not a failure to see. The operator’s
examiner must perform a complete examination of the entire working place. That required Davis
to place himself in a position to identify hazards in the working place at issue – the upper
compartment of the vessel above the adjacent seventh floor. In other words, Sunbelt needed to
examine this working place from all vantage points a reasonable examiner would use, i.e., all
vantage points that were reasonably necessary for an examination of such area. In a nutshell, an
adequate exam must include areas where a hazard might endanger miners – which here includes
the area from which objects could fall on miners working below.
The Judge concluded that Sunbelt did not adequately examine the seventh floor walls and
ceiling. Id. at 600. The Judge found that the portholes on the seventh floor were reasonably
11

By “latent” the operator apparently meant that material that later fell could not have
been discovered before the material fell. But there is no evidence to support this theory because
neither Davis nor any other qualified person examined the area from the seventh floor portholes
before the accident.

42 FMSHRC Page 24

necessary vantage points because the sixth floor portholes provided an incomplete view of the
working place at issue. Id. at 584. In turn, this factual determination was predicated on a
credibility determination, where the Judge “discredited Davis’s testimony that he could see any
loose material hanging [in the upper compartment] from the sixth floor [portholes].” Id. at 604.
We find no basis for overturning this credibility determination.12
The Judge’s finding that the examination was not adequate is supported by his credibility
determination, as well as by facts recounted in the decision.13 First, the Judge noted that Davis
examined the portion of the fourth vessel above the seventh floor while standing on the sixth
floor approximately 20 to 30 feet below. Tr. 339; 40 FMSHRC at 580-84. Second, the Judge
noted that there was no lighting system inside the vessel and that Davis did not use any portable
light during his exam.14 While some natural light came into the vessel through the portholes,
artificial light was only installed following Davis’ examination. Tr. 101-02, 371-72, 392; 40
FMSHRC at 580, 586.
The Judge discredited Davis’s testimony that his view of the upper compartment of the
vessel would be partially restricted if he looked through the seventh floor portholes.15 However,
it is unnecessary for us to discuss this credibility determination. As stated above, the Judge found
that the sixth floor portholes provided an incomplete view of the working place at issue.
Therefore, even if Davis’s view from the seventh floor portholes was restricted, a reasonably
prudent examiner would have used these portholes to further examine the working place rather
than simply relying on the sixth floor portholes.

12

Credibility determinations “reside in the province of the administrative law judge’s
discretion, are subject to review only for abuse of that discretion, and cannot be overturned
lightly.” Dynamic Energy, Inc., 32 FMSHRC 1168, 1174 (Sept. 2010) (citing Buck Creek Coal
Co., 52 F.3d 133, 135 (7th Cir. 1995)); see also Farmer v. Island Creek Coal Co., 14 FMSHRC
1537, 1540-41 (Sept. 1992). When reviewing a Judge’s credibility determination, we simply
review whether his credibility determination was amply supported by factual evidence, not
whether we would have made the same credibility determination as the Judge.
13

The record contains evidence that another Sunbelt employee, Douglas Redmond,
examined the fourth vessel before the shift began on the day of the accident. However, the
operator does not appeal the Judge’s decision to ignore the alleged working place exam of the
upper compartment of the vessel conducted by Redmond. Therefore, there is no dispute in this
appellate proceeding that Davis bore the responsibility to conduct Sunbelt’s working place exam
of the fourth vessel. 40 FMSHRC at 583, 596.
14

The Judge credited Davis’s testimony that during his exam there was first light at
daybreak over Nichols’ testimony suggesting that the working place would have been dark
during Davis’s exam. However, the Judge did not discuss the exact amount of light in the fourth
vessel during Davis’s exam. 40 FMSHRC at 583.
15

Davis claimed that he could only see straight across through the seventh floor
portholes. 40 FMSHRC at 584.

42 FMSHRC Page 25

The inspector testified that he issued the citation for failure to perform an adequate
workplace examination because:
After surveying the area, and looking at the seventh floor, sixth
floor, I determined that it would have been very easy for them to
have went [sic] to the seventh floor as part of their inspection,
since it was overhead of the sixth level.
Tr. 152, 40 FMSHRC at 593. The inspector added that “Anytime you are in that area, if there
could possibly be a hazard overhead, then you should examine that.” Tr. 154.
Roanoke and LVR employees examined the area at issue from the seventh floor
portholes. As previously noted, during a walkthrough in early January, Jason Oedel, Roanoke’s
pyro supervisor (who was responsible for the pre-heat tower and kiln system), inspected every
open porthole throughout the tower (although he was not performing or documenting any formal
workplace examination at that time). He testified that he was looking “for any damage [that he]
didn’t know about, or work that needs to be replaced, and any type of buildup that we need to
remove before contractors showed up on site.” Tr. 264; 40 FMSHRC at 579, 582. After this
initial walkthrough, he testified that he conducted an additional walkthrough of each floor of the
tower with construction supervisor Gary Snyder from LVR, and that Roanoke and LVR
inspected each level of the pre-heat tower, including the seventh floor, by looking through the
exterior doors for loose refractory and build-up. 40 FMSHRC at 582. The Judge also pointed out
that right after the accident, Oedel and Gary Snyder from LVR went to the seventh floor to look
at the area above where the miners had been working. Tr. 271. When they looked at the upper
compartment of the vessel through the seventh floor portholes, they saw buildup. 40 FMSHRC at
598.
Moreover, the Judge found, and the operator does not dispute, that the seventh floor
portholes were reasonably accessible to Davis on February 8. Id. at 600. Rather, Davis claims
that he did not look through the seventh floor portholes simply because none of the miners would
be physically standing or walking in the area of the vessel above the seventh floor.
We respectfully disagree with the Chairman’s dissenting/concurring analysis of the
examination standard at issue. As previously stated, the standard requires that “a competent
person . . . shall examine each working place . . . for conditions which may adversely affect
safety or health.” The standard thus mandates that an operator conduct an examination (which
the Commission has interpreted as an “adequate” examination) for potential hazards. To prove a
violation, therefore, the Secretary need only show that this adequate examination was not
conducted. Nothing in the language of the standard requires a showing that the Secretary present
evidence of hazards missed by the examiner. But this is exactly what the Chairman’s
dissent/concurrence would require as he emphasizes that “the focus should hone in on what was
loose, or fractured, or on the point of material failure at the time of the examination.” Slip op. at
22. This approach would eviscerate the protective purpose of examinations, and jeopardize miner
safety.

42 FMSHRC Page 26

For example, what if a Sunbelt examiner failed to look into the sixth floor portholes
(which no one disputes is required for an adequate examination here), but the evidence at trial
revealed that no hazards had existed in the vessel? Clearly, the operator is liable for a failure to
examine a working place “for conditions which may adversely affect safety and health.”
Manalapan Mining Co., 18 FMSHRC 1375, 1396 (Aug. 1996) (“[T]he determination of risk to
be accorded to a failure to conduct the pre-shift exam should not turn on the fortuitous
circumstance that the unexamined area did not contain the hazardous conditions the exam was
designed to detect”) (opinion of Chairman Jordan and Commissioner Marks); Jim Walter Res.,
Inc., 28 FMSHRC 579, 604 (Aug. 2006) (“because pre-shift examinations have a prophylactic
purpose and because certain mine conditions are transitory in nature, later examinations are not
sufficiently indicative of the conditions that may have existed at the time the area should have
been examined”).
The Chairman’s dissent/concurrence asserts that the Secretary is imposing a
“presumption . . . that something could have been seen from the seventh floor that would have
indicated the presence of a hazard.” Slip op. at 22. This is incorrect. We do not know what a
competent examiner would have seen from the seventh floor before the accident occurred,
because Davis did not view the tower from that perspective – as we hold a reasonably prudent,
competent person should have done. But, more significantly, the conditions that might
subsequently have been discovered are not relevant to the inquiry of whether an adequate
examination was conducted in the first place.
The Chairman’s dissent/concurrence also relies repeatedly on Davis’s assertion that he
could see to the top of the vessel, beyond the seventh floor, from port holes on the sixth floor.
Slip op. at 20. This ignores the fact that the Judge explicitly rejected this testimony (“I do not
credit Davis’s testimony that he could see any loose material hanging from the sixth floor
[portholes] and that he could only see straight across from the portholes on the seventh floor”).
40 FMSHRC at 584.
Finally, our dissenting/concurring colleague’s reliance on Asarco, Inc., 14 FMSHRC
941 (June 1992), is misplaced. In Asarco, which involved a roof examination, the examiners
testified that they had looked at the relevant area, and the Secretary did not dispute this assertion.
The violation was based on the fact that a roof fall had occurred, rather than on evidence that an
exam had not adequately been conducted. In contrast, Sunbelt’s liability centers on its failure to
examine a portion of the “working place” – the finding of violation is not based on the fact that
an accident occurred.
The Judge’s finding that the portholes on the seventh floor were a reasonably necessary
and accessible vantage point is supported by substantial evidence. Therefore, we affirm the
Judge’s finding that Sunbelt violated the standard because Davis failed to act as a reasonably
prudent examiner and did not perform an adequate examination.

42 FMSHRC Page 27

D. The Judge Did Not Err in Finding that the Violation was S&S.
The Judge determined that the violation at issue was S&S. 40 FMSHRC at 603. The
operator argues that because there was no violation, the Judge erred in finding that the violation
was S&S. Crucially, the operator did not claim that any of the other elements of the S&S
analysis were not met.
As set forth above, substantial evidence supports the Judge’s finding of a violation, which
was the only element of the S&S analysis challenged by the operator. Furthermore, the exhibits
and the operator’s own witnesses noted the potential hazard of falling material, and the standard
requires the examination in order to identify such hazards. Finally, the serious injury that resulted
from an identified hazard here demonstrates the significant potential for serious injury here.
Therefore, the Judge’s S&S determination should be affirmed.
E. The Judge Erred in Finding that the Violation was a Result of High Negligence.
The Judge found high negligence. The bases for his finding are that Sunbelt “ignored”
site-specific training requiring it to inspect working places for falling material hazards and
breached its duty to identify loose hanging material. 40 FMSHRC at 604-05.
The Judge below correctly stated that Commission Judges are not bound by the
Secretary’s characterizations and that in assessing negligence, a Judge must consider “what
actions would have been taken under the same circumstances by a reasonably prudent person
familiar with the mining industry, the relevant facts, and the protective purpose of the
regulation.” 40 FMSHRC at 603 (citing Brody Mining, LLC, 37 FMSHRC 1687, 1701-03 (Aug.
2015)). This is, of course, the same as the normal civil law definition of negligence. The Judge
further correctly found that “the gravamen of high negligence is ‘an aggravated lack of care that
is more than ordinary negligence.’ Brody Mining, 37 FMSHRC 1687, 1701 (Aug. 2015) (citing
Topper Coal Co., 20 FMSHRC 344, 350 (Apr. 1998)).” 40 FMSHRC at 603.
The Judge found that Sunbelt demonstrated an “aggravated lack of care,” asserting
Sunbelt “ignored” site-specific training requiring it to inspect working places for falling material
hazards and did not identify a buildup of materials on the inside of the upper compartment of the
vessel. 40 FMSHRC at 605. We disagree. The record simply does not support the notion that
Davis showed an aggravated lack of care, “ignored” the danger of falling material or that, had
Davis gone to the seventh floor, he would have observed loose and hanging material.
While we accept that substantial evidence supports the Judge’s decision that Sunbelt
erred by Davis’ failure to go to the seventh floor and therefore, was negligent, substantial
evidence does not support the claim that Sunbelt “ignored” the hazards of falling material or
would have found loose material if the Sunbelt inspectors had looked through the portholes on
the seventh floor. The totality of the evidence shows a measure of respect for safety inconsistent
with a finding of an aggravated lack of care.
Jason Oedel, the Safety Manager for Roanoke who at the time of the accident was the
Pyro Manager in charge of the pre-heat tower, inspected the pre-heat tower twice before the day

42 FMSHRC Page 28

of the accident. On the latter of those inspections, Gary Snyder, a manager for LVR, the
subcontractor charged with cleaning the pre-heat tower, accompanied him. Oedel looked through
portholes on the seventh floor. He clearly testified that he did not see any loose material that was
in danger of falling. Tr. 260, 282, 294-95, 298, 308-09.
Oedel testified that the inside of the upper compartment appeared to be a monolith — that
is, poured shotcrete over bricks used to form a consistent smooth surface near the bottom of the
chamber. Oedel explained that before the accident, the interior material all “looked one color,
one shape. It was completely smooth.” Tr. 308. He further testified:
Like I said, when we went through — well, I went through twice
myself — neither did Gary Snyder — neither one of us saw that as
a potential hazard, because we thought it was all part of the
monolithic. We didn’t know until after it had fractured that there
was buildup on there.
Tr. 298.16
This testimony undercuts the view that going to the seventh floor certainly would have
revealed problems. Further, these views are consistent with LVR Foreman Snyder’s view. Davis
testified that he went to Snyder the morning of the accident, which would have been after Snyder
had examined the pre-heat tower with Oedel. According to Davis, “I always go to him in the
mornings at 7:00 to meet with him about our next work area and what we are going to be doing.
So I went to meet with him that morning, and ask him what areas would he like us to proceed
with for our work. And he referred to stage four. And I asked him, had it been inspected by him,
Roanoke Cement? Was it safe for us to go in? And he said, ‘[Y]es, everything is safe.’ You can
go ahead and proceed with your work.” Tr. 343.
Snyder’s answer did not relieve Sunbelt of the obligation to do an adequate pre-shift
inspection. However, it does demonstrate that both LVR and Roanoke had inspected the stage
four vessel and did not see any danger of material falling as the Judge simply speculates Davis
would have found. Further, separate from the Judge’s unfounded speculation of what Sunbelt
would have seen through the seventh floor portholes, many acts by Sunbelt demonstrate that it
did not engage in an aggravated lack of care or wholly fail to examine the upper compartment.17

16

The opinion notes that at one point during the hearing, Oedel testified that Sunbelt
inspectors should have gone to the seventh floor. It does not note that Oedel separately testified
that it was not necessary to go to the seventh floor. During a lengthy examination by the Judge
himself, the Judge and Oedel had the following colloquy, “Q. Do you know whether he went to
the seventh level? A. Me personally? Q. Yeah. A. No. Q. In your judgment, should he have done
so? A. No.” Tr. 313.
17

It appears that the occurrence of a serious injury weighed heavily on the Judge’s
negligence consideration. The Judge said, “The opening statement, although it is not evidence in
this Court, said a serious injury occurred, which is high negligence.” Tr. 233.

42 FMSHRC Page 29

Davis testified that he could see the upper compartment of the fourth vessel through the
thimble. Indeed, he testified he had a better look at it from the sixth than the seventh floor.
Although the Judge discredited the latter testimony, there is no doubt that Davis could see
through the thimble to the upper compartment. Pictures taken by the MSHA inspector depict
views of the upper compartment through the thimble. Indeed, photographs taken by the MSHA
inspector from the sixth floor porthole through the thimble show an area that witnesses believed
may have been the point from which material fell. Tr. 75-77, 91-92, 307. Clearly, because it is
visible in the photograph, that area was visible from the sixth floor porthole and may have been
part of the monolith referred to by Oedel.
Davis in fact testified that he believed he could see the area above better from the sixth
level because of the inability to see parts of the upper compartment of the vessel from the
seventh floor. Tr. 421. He also testified that there was sufficient light to conduct the examination.
He had 26 years’ experience conducting workplace examinations. Tr. 325. Indeed, Davis had
conducted approximately 100 to 130 workplace examinations at the Roanoke cement plant.18
When asked, Davis supplied a cogent reason for his examination from the sixth floor. He
explained:
And my thoughts was, looking from the sixth up through the
seventh, I can see any loose material hanging from there, and also I
could see the thimbl[e] from the inside and outside and the brick
on the outside of the thimble.
Tr. 350-51.
We accept the Judge’s decision on the violation but it is clearly not correct that Davis
“ignored” safety. Indeed, although the absence of testimony by Foreman Douglas Redmond
renders his participation immaterial to the adequacy of the investigation, he conducted a second
inspection. Multiple inspections the same day show a concern for safety rather than a lack of
care.
Moreover, even after Davis’ examination did not disclose hazards, he had workers beat
the sides of the vessel in an effort to dislodge any material he had not seen. This was not an
aggravated lack of care and additionally undercuts the notion that Sunbelt was blindly cavalier
about safety.
Further, two exhibits belie the Judge’s notion that Sunbelt “ignored” overhead dangers.
The Judge refers to Government Exhibit 6, a pre-shift hazard assessment given to Sunbelt by
Roanoke. 40 FMSHRC at 604. The Judge fails to note, however, that it was Davis, the Sunbelt
examiner, who filled out the report. Davis expressly included “loose objects falling” in his List
of Potential Hazards. Thus, far from ignoring the hazard of falling materials as the Judge asserts,
Sunbelt’s examiner expressly noted it in writing for the crew. Separately, Respondent’s Exhibit
10 is a Job Safety Analysis used by Sunbelt to provide for the safety of workers. Sunbelt
18

Davis had worked at Roanoke for the past 13 years during which time he conducted 8
to 10 examinations each year. Tr. 335.

42 FMSHRC Page 30

Foreman Redmond completed it and specifically noted the danger of falling material. Rather than
ignoring task training by Roanoke, therefore, Sunbelt trained its own employees on the concern
for falling material. It is simply incorrect to assert that Sunbelt “ignored” the concern of falling
material because Davis later examined the upper compartment through a position he thought was
appropriate.
Although an examiner should avail himself of every reasonably accessible perspective
when examining for the type of hazards present here, the actions of this experienced safety
inspector do not reflect aggravated misconduct. The steps Davis did take go significantly beyond
the Judge’s mischaracterization of the evidence as showing “a standard of care slightly
surpassing not conducting the examination at all.” 38 FMSHRC at 1625.
We therefore find that the violation here was a result of the operator’s ordinary
negligence.19
IV.
Conclusion
As discussed above, we affirm the Judge’s finding of a violation on the ground that a
reasonably prudent examiner would have used the seventh floor portholes to examine the portion
of the fourth vessel above the seventh floor. We also affirm the Judge’s finding that the violation
was significant and substantial. However, we reverse the Judge’s finding of high negligence and
instead find that the violation was a result of ordinary negligence. Therefore, we remand this
matter for a reassessment of the penalty.

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ William I. Althen
William I. Althen, Commissioner

19

The Judge made a laudably thorough and independent penalty assessment in which he
considered and evaluated the facts and circumstances in the context of his findings on the penalty
criteria. Nonetheless, because a change in the degree of negligence is an important penalty
consideration, we remand the case for reassessment of the penalty.

42 FMSHRC Page 31

Commissioner Jordan, Concurring in Part and Dissenting in Part:
I join my colleagues, Commissioners Young and Althen, in declining to consider the
Appointments Clause issue and in affirming the Judge’s finding that the area at issue was a
working place. I further join them in affirming the Judge’s finding of a violation and the Judge’s
finding that the violation was S&S, for the reasons set forth in their opinion.
However, I respectfully disagree with their analysis of the negligence issue and
subsequent reversal of the Judge’s high negligence determination. Instead, I would affirm the
Judge’s ruling that the violation was the result of Sunbelt’s high negligence. High negligence
“suggests an aggravated lack of care that is more than ordinary negligence.” Mach Mining, LLC,
40 FMSHRC 1, 5 (Jan. 2018). Here, the Sunbelt supervisor, who was fully aware of the potential
hazard of falling material, chose not to go up to the seventh level of the tower while conducting
his examination. The supervisor’s actions “involved[d] a conscious choice to take actions with
knowledge of facts that would disclose to a reasonable foreman an unjustifiably high risk of
potentially fatal injury to a miner.” Lehigh Anthracite Coal, LLC, 40 FMSHRC 273, 283 (Apr.
2018) (holding that operator’s conduct amounted to reckless disregard).
Substantial evidence supports the Judge’s finding that Sunbelt knew that the nature of the
work exposed miners to falling materials. 40 FMSHRC 573, 604 (Apr. 2018) (ALJ). The Judge
noted that Roanoke had provided the Sunbelt supervisor and his crew with training instructing
them to remain alert and check for overhead hazards. Roanoke had instructed the supervisor, as
well as all contractors performing work inside the pre-heat tower that “[p]rior to vessel entry,
inspect vessel overhead and remove any potential loose material” (emphasis added). Tr. 149-50,
Tr. 288 (testimony of Roanoke safety manager), Tr. 384. In fact, Jason Oedel, a Roanoke
supervisor responsible for the pre-heat tower, testified that material could fall due to the cooling
of the tower. Tr. 276-77. Thus, Sunbelt was on notice that an adequate examination was
especially important because of these possible overhead safety hazards. In addition, as previously
noted, Davis’ pre-shift hazard assessment documenting the exam at issue listed potential hazards
of loose objects falling and dust. Gov’t Ex. 6. Nonetheless, “Davis said he never thought of the
area on the 7th level.” 40 FMSHRC at 604.
A finding of high negligence is also supported by the fact that, when Roanoke and LVR
personnel conducted an inspection, they inspected each level of the pre-heat tower, including the
seventh floor. This indicates that going to the seventh floor was considered an integral part of the
inspection process.
In short, the Judge here could reasonably conclude that the violation was due to high
negligence, and his finding is supported by substantial evidence. See, e.g., Mach Mining, 40
FMSHRC at 15 (affirming Judge’s high negligence determination partly because an examiner
conducted his inspection while driving on a travelway, and stating that “the operator should have
at least ensured that a closer examination was made in areas more prone to accumulations,
especially in light of what the operator acknowledged as an ongoing problem”); Matney,
employed by Knox Creek Coal Corp., 34 FMSHRC 777, 786 (Apr. 2012) (finding aggravated

42 FMSHRC Page 32

conduct in a section 110(c) case1 for failure to conduct an adequate pre-shift examination in part
because the examiner observed the relevant area from 65 feet away and from behind equipment
approximately 45 feet away).
For the foregoing reasons, the Judge’s negligence ruling should be affirmed.

/s/ Mary Lu Jordan
Mary Lu Jordan, Commissioner

1

Section 110(c) of the Mine Act, 30 U.S.C. § 820(c), provides for individual liability
under certain circumstances.

42 FMSHRC Page 33

Chairman Rajkovich, Dissenting on Part III C, D and Concurring on Part III A, B, and in
Result Only, on the Issue of Negligence:
I join the majority with regard to the Appointments Clause and “working place” issues. I
dissent with respect to whether a violation of the standard was established by the Secretary.
Considering the split of opinion among my colleagues with respect to the issue of negligence, I
find no support in the record warranting a label of “high negligence.” Accordingly, and in order
to form a majority on that issue, I concur in result only in the opinion of Commissioners Young
and Althen.
A. The Appointments Clause Issue was Waived by the Respondent and an Adequate
Examination of the “Working Place” Includes the Area Above Both the Sixth and
Seventh Floors of the Fourth Vessel.
I join my colleagues in their rejection of the issue raised by the Respondent regarding the
Appointments Clause of the Constitution. U.S. Const. Art. II, § 2, cl. 2. Our appellate
proceedings are governed by section 113(d)(2)(A)(iii) of the Mine Act. See 30 U.S.C.
§
823(d)(2)(A)(iii). Accordingly, Commission Procedural Rule 70(g), 29 C.F.R. § 2700.70(g),
mandates that the scope of appellate review is limited to issues that were raised in the Petition for
Discretionary Review. Given that this particular issue did not debut until the Respondent’s Reply
Brief to the Commission, it is waived.
I also agree with the majority in their analysis of what constitutes a “working place”
under these particular facts. Under 30 C.F.R. § 56.2, a “working place” is any place in or about a
mine “where work is being performed.” The complicating factor, in this instance, is that this
particular structure is a multi-leveled facility with six vertically connected conical vessels, each
chamber-like with offsets and approximately fifty feet tall. Regarding the examination at issue in
this case, Sunbelt employee-examiner Kendrick Davis testified that he conducted a working
place exam of the fourth vessel by standing on the sixth floor, looking through the sixth floor
portholes, and raising his head to look at the top of the vessel beyond the seventh floor.
40
FMSHRC at 573, 583-84 (Apr. 2018) (ALJ).
As we unanimously found in the previous appeal of the Judge’s summary decision in this
case (38 FMSHRC 1619, 1626 (July 2016)), the examination standard1 requires “adequate”
working place exams in the sense that such exams must identify all hazards that a reasonably
prudent examiner would identify. That is just plain common sense. Common sense also dictates
that any examiner must look to the conditions around, below, and above to insure that any area is
safe for work to be performed. Davis, by his own testimony, looked above the sixth floor level
and therefore, defined the “working place” to include more than just the sixth floor. Accordingly,

1

The standard provides that “[a] competent person designated by the operator shall
examine each working place at least once each shift for conditions which may adversely affect
safety or health. The operator shall promptly initiate appropriate action to correct such
conditions.” 30 C.F.R. § 56.18002(a).

42 FMSHRC Page 34

the “working place” delineated by the majority as the fourth vessel, including the areas above the
sixth and seventh floors, is proper in this case.2
B. There was No Substantial Evidence of a Violation.
I cannot agree, however, with the majority finding that there was a violation in this case.
There was no substantial evidence of a violation of 30 C.F.R. § 56.18002(a) here.
1. The Facts Show that there was an Adequate Examination.
On or about December 30, 2012, Roanoke Cement Co., operator of the cement plant,
which included this pre-heat tower, shut it down and conducted its last workplace examination
of the area as part of the shutdown activities. Tr. 121-23. Once the tower began cooling,
Roanoke employees commenced air-lancing through one-inch square portholes in an effort to
blow down any “build-up” material. Tr. 108, 123-25, 259-60. Because of the intense heat, no
one performing the air lancing could enter the tower at that time. Tr. 122.
On January 2, 2013, Sunbelt arrived on site and started preparing to construct the
scaffolding inside the preheat tower. Gov’t Ex. 3, at 4. Roanoke instructed Davis, as well as
all contractors performing work inside the preheat tower, that “[p]rior to vessel entry inspect
vessel overhead and remove any potential loose material.” Gov’t Ex. 7, at 3; Tr. 149-50,
288-92.
Davis3 testified that he took the elevator to the sixth floor of the pre-heat tower,
walked the floor looking for tripping hazards, and then visually inspected the interior of the
vessel through the three port hole s on the sixth floor, “looking for loose material, missing
refractory, loose brick, loose thimbles - anything out of the ordinary.” Tr. 348-49. Davis
testified (credited by the Judge) that there was daylight when he performed his workplace
examination. 40 FMSHRC at 583. Davis testified that he could see inside the vessel. Tr. 363.
He testified that he could see all the way up to the ceiling of the seventh floor and could see
the roof from the sixth floor up to the seventh. Tr. 349-50. Davis noted that the sixth floor
port holes gave a better vantage point to examine the seventh since from the sixth floor, “you
can see the under-roof of the sixth floor, and you can see the top roof of the seventh floor
from the sixth.” Tr. 349-50. As to this examination, Davis testified that he did not see any
“hanging material” nor did he see “any hazard.” Tr. 351.

2

While it would be optimum to establish defined boundaries of a “working place” for
concentration of efforts on examination, a general rule is difficult to formulate for multi-leveled
facilities like this one. However, again, common sense dictates that conditions around, below,
and above must be examined to insure safety.
3

Davis had 26 years of experience working with scaffolding, safety supervision, and
workplace examinations (Tr. 324-25) and was trained to recognize potential hazards related to
scaffold erection. Tr. 326-27, 329; R. Ex. 9. Davis testified that he had never received any
reports of material falling inside the preheat tower, and never had an injury or accident on his
crew. Tr. 335-37.

42 FMSHRC Page 35

The Secretary presented one witness for testimony in his case-in-chief—MSHA
Inspector David Nichols. Nichols testified that he had never been trained on how to look for
hazards in a pre-heat tower. Tr. 180. He had never been trained on how to look for hazards
in cyclones. Id. He had never performed any work in a cement plant. Id. He had never
performed any work in a cyclone. Id. He had never performed any work related to
scaffolding. Id. He did not know that the accident site was “stage four” of the unit.4 Tr. 177.
He had never seen the inside of the cyclone prior to the accident. Tr. 172. He had no
evidence as to what the inside of the cyclone looked like prior to the accident. Tr. 179-80.
Nichols did not know whether Davis could see all the way to the top of the vessel, above the
seventh floor, from portholes on the sixth floor. Tr. 189. Nichols was not aware of any other
employee ever being struck by falling material at the facility. Tr. 183. He did not find any
issues with Sunbelt’s training program nor the training of its personnel. Tr. 182-83.
Nichols began his investigation at the accident site on the sixth level and took a series
of photographs through those port holes. Tr. 91. He testified that “[o]n the sixth floor, the
concrete and everything looks like the seventh.” Tr. 96 (emphasis added). He further noted
that:
There is no way to get inside at the seventh level. There was no
floor. There was no scaffolding. There is nothing in there.
There is an elbow. So I just basically reached in through the
open door and took the pictures from my camera.
Tr. 111.
There was no evidence presented in the record of any direct concerns about
conditions that needed to be immediately remedied during the course of Nichols’
investigation. There was no evidence of any Section 107(a) Imminent Danger orders issued
or even discussed. At the conclusion of his inspection on January 8th, Nichols was on a
telephone call at which he was purported to have said, “Well, I didn’t find anything that
Sunbelt did wrong” (emphasis added). Tr. 380. This quotation was cited in the Judge’s
Decision (40 FMSHRC at 594) and never refuted at the hearing.
Two days later, on January 10th, Nichols issued the citation, which is the subject of
this litigation, citing that Sunbelt “did not do an adequate work place exam in the area they
were working as there were hanging material overhead” and that “the area above was never
checked.” Gov’t Ex. 8. Yet, on cross-examination, Nichols did not know, for a fact, that the
material hitting the victim actually came from the seventh floor, nor did he know how much
the material actually weighed. Tr. 178-79, 191. He could not pick out the exact area from
which anything fell. Tr. 206. More importantly, however, is that Nichols admitted that,
regarding the “build-up” that he saw, there was no way to tell when or if it would ever fall.
Tr. 179. That statement was never refuted at the hearing.
4

Nichols did not know the height of the tower or the height of each stage. Tr. 183. Other
than the dimensions of the porthole into which he peered, he took no measurements, at all,
during his investigation. Tr. 186-87.

42 FMSHRC Page 36

2. The Secretary has Failed to Prove a Violation.
The Secretary is required to prove a violation by a preponderance of the evidence. See
Garden Creek Pocahontas Co., 11 FMSHRC 2148, 2152 (Nov. 1989); Consolidation Coal Co.,
11 FMSHRC 966, 973 (June 1989). Regarding this evidentiary standard, we have stated: “[t]he
burden of showing something by a ‘preponderance of the evidence,’ the most common standard
in the civil law, simply requires the trier of fact ‘to believe that the existence of a fact is more
probable than its nonexistence.’” In re: Contests of Respirable Dust Sample Alteration Citations,
17 FMSHRC 1819, 1838 (Nov. 1995), aff'd sub nom. Sec’y of Labor v. Keystone Coal Mining
Corp., 151 F.3d 1096 (D.C. Cir. 1998). Here, the Secretary’s burden was to persuade the Judge
that it was more likely than not that an inadequate examination occurred through a combination
of direct and circumstantial evidence. The Secretary has fallen far short.
The Secretary claims that the violation here is that Sunbelt’s examiner should have gone
to the seventh floor on his inspection. The presumption is that something could have been seen
on the seventh floor that would have indicated the presence of a hazard. Therein lies the problem.
The real question in this case is – what should have been seen from the seventh floor?
The Secretary’s only witness could not identify that “something,” nor could he say where
it was. His own testimony was about the presence of “build-up.” Yet, the presence of “buildup” was no secret in this situation. That was precisely what this entire operation was focused
upon. The whole idea of this project was that some “build-up” was going to be removed, any
needed repairs would be done to the “monolith,” and damaged “refractory bricks” were going to
be repaired.
Obviously, this examiner actually saw the build-up, and the monolith, and the
refractory.5 The examiner saw things that the following clean-up crew was charged to remedy.
The purpose of the examination – what the examiner was really supposed to be looking for – was
whether the area was safe enough to install the scaffolding so that the whole tower could be
cleaned and/or repaired. Even Nichols, himself, admitted there was no way to tell when or if
the build-up that he saw would ever fall.
By no means is the accident and serious injury here to be discounted. Something fell
from somewhere and hit this miner. The prime focus should be to determine what happened and
to take measures to insure that it does not happen again.6 Further, the focus should hone in on
what was loose, or fractured, or on the point of material failure at the time of the examination.

5

Both the monolith and refractory were part of the design and not excess build-up of

material.
6

Subsequent remedial measures (Tr. 124-25) were taken in the manner in which the
removal/repair process proceeded post-accident. While this goes to the heart of making sure this
situation does not occur again via another process, it still leaves unanswered as to what should
have been seen on an examination.

42 FMSHRC Page 37

That is the question that went unanswered here. That is the key cadre of evidence that is
completely missing in this case.
To assert that something hit this miner, in and of itself, is not dispositive of an inadequate
examination. In Asarco, Inc., 14 FMSHRC 941 (June 1992) we concluded that:
Neither the presence of loose materials, nor the fact that the roof
fell, by themselves, indicate that the area was not properly
examined. Roof conditions in a mine are dynamic; a miner can
perform a thorough and competent examination as required by the
standard and determine that the roof is secure and yet, at a later
time, material can become loose and fall.
Id. at 946. In Asarco, an underground drill operator conducted an examination of his
surroundings by making a “visual examination of the area and found no cracks, discoloration,
loose ground, or fallen material on the floor.” Id. at 942. That same operator was later found
crushed under a slab that had fallen from the mine roof and he died of the injuries sustained. Id.
at 943. An MSHA Inspector who arrived at the scene shortly after the incident concluded that the
ground fall that killed the victim was unpredictable. Id. at 944. On the day after the accident,
however, two MSHA investigators issued a citation charging Asarco with a violation of failure to
examine and test for loose ground prior to the accident. Id. In Asarco, we stated:
The Secretary introduced no evidence to show that the area was
not examined before Norton started working there on the day of
the accident. The only evidence that the roof was not examined is
(a) the fact that part of the roof fell and (b) the testimony of MSHA
inspectors that they observed some areas of loose roof in the
heading at the time of the accident investigation.
Id. at 946.
In this case, there was evidence of an examination. Davis, the examiner, testified that he
could see all the way up to the ceiling above the seventh floor and could see the roof from the
sixth floor up to the seventh. Tr. 349-50. Nichols did not refute Davis’ testimony that he
could see all the way to the top of the seventh floor from portholes on the sixth floor. Tr.
189. The Secretary only asserts that Davis did not physically go to the seventh level. Unlike
Asarco, the MSHA inspector, here, had no evidence or any way to tell when or if anything
would ever fall.
No witnesses were specifically called to provide expert testimony in this case. No
testifying witness pointed to any cracks anywhere in the structure to predict a failure. No
witness pointed to any stress points. Regarding any differences in coloration, no witness testified
as to what any such variations would mean regarding any imminent failure.
There was a spot on the inside wall speculated to be an area from which some material
had fallen. Tr. 75-77, 91, 307. Given that the exhibit photo of that area was taken by Nichols

42 FMSHRC Page 38

from the sixth floor, obviously this area was visible from the sixth floor. Even if that were the
actual area from which this material had fallen, there is still no analysis of that spot. There was
no expert testimony of the strength of material at that spot. There was no discussion of any
cracking or stressing seen around that spot. To the point, there was no expert testimony to say,
“this material was likely to fall and here’s why it should have been seen on an examination.”
3. An Examiner must be given Specific Guidance On Where an Examination was
Deficient and Why.
As noted in the Preamble to the Mine Act:
[T]here is an urgent need to provide more effective means and
measures for improving the working conditions and practices in
the Nation’s coal or other mines in order to prevent death and
serious physical harm, and in order to prevent occupational
diseases originating in such mines.
30 U.S.C. § 801(c). A workplace examination is crucial to providing the most effective means
and measures for assessing working conditions and practices. It is therefore imperative that an
examiner be given thorough training on what conditions to observe. It is also imperative to give
an examiner a thorough explanation of where his or her examination has been deficient. That is
my concern with the majority opinion in this case. There is no guidance.
The examiner, here, is told only that he should have gone to the seventh floor of the
tower – but he is not being told what, if anything, that he missed. What were any signs of
material failure that he should have seen? What conditions of the “build-up” signaled imminent
failure? What were any signs of loose monolithic structure? What indicated any break-down of
the refractory bricks?
The investigating inspector actually went to the seventh floor, and purportedly looked
directly at the seventh floor area from that vantage point. From that vantage point, looking
straight into the seventh floor area, the inspector could not find the source of the falling material.
He found nothing but the existence of build-up, monolith and refractory brick. At the time of
these observations, Nichols gave no indication of anything that needed to be corrected
immediately to prevent others from encountering hazards. The inspector’s own conclusion, after
direct visual inspection, was that there was no way to tell when or if it would ever fall. His
initial unrefuted statement was that he did not find anything that Sunbelt did wrong. Tr. 380.
We cannot blame the examiner for something no one else could find.
The Secretary has failed to prove a violation by a preponderance of the evidence. In fact,
the evidence, as a whole, shows quite the opposite. There was no substantial evidence of a
violation of 30 C.F.R. § 56.18002(a) and I would reverse the Judge’s findings on that issue and
respectfully dissent.

42 FMSHRC Page 39

C. Alternatively, Even if There Was a Violation, it was Due to No More than Ordinary
Negligence.
If my view had prevailed—that there was no violation—that would be the end of the
matter. When there is not a finding of violation, the issue of negligence is never reached, as a
finding on operator negligence is only necessary when the Commission assesses a penalty. See
30 U.S.C. § 820(i). My colleagues, however, have upheld the finding of violation, and both
parties have raised important concerns regarding an operator’s duty of care under section
56.18002(a). As noted earlier, I find nothing in the record to support the notion of an aggravated
lack of care, warranting a label of “high negligence,” and neither do Commissioners Althen and
Young.
It defies logic that if a majority of Commissioners find no evidence of “high negligence”
in this case, the ultimate decision would be a finding of “high negligence.” Moreover, given my
view that there was no violation, it would be wholly inconsistent for me to find that the record
supports the notion of an aggravated lack of care, warranting a label of “high negligence.”
In its Petition for Discretionary Review, Sunbelt specifically requested review on the
finding of negligence. As an appellate body we are obligated to, whenever possible, fully vote on
all issues presented, regardless of the resolution of underlying issues. In Douglas v. Comm’r of
Internal Revenue, 322 U.S. 275, 287 (1944), the Supreme Court stated “[t]he members of this
Court who join in the dissent do not reach this question but their position on other issues results
in their voting for a reversal of the entire judgment of the” court below, thus determining the
result of the appeal. More recently, however, in Dep’t of Commerce v. New York, 588 U.S. ___,
139 S. Ct. 2551, 2596, 2606 n.15 (2019), Justice Alito, concurring in part and dissenting in part,
explained that “[a]lthough I would hold that the Secretary [of Commerce]’s decision is not
reviewable under the [Administrative Procedure Act], in the alternative I would conclude that the
decision survives review under the applicable standards. I join Parts IV–B and IV–C on that
understanding,” thus determining the outcome of those parts of the case.
With the other Commissioners having split on the issue of the degree of negligence that
the Secretary established, my vote in the alternative is with Commissioners Althen and Young on
the lower level of negligence. Contrary to my concurring colleague’s opinion set forth below,
Douglas and, most recently, Dep’t of Commerce are precisely on point and consistent with my
reasoning to reach this opinion. Following Justice Alito’s lead, I dissent on Part III C, D and
concur on Part III A, B, and in result only, on the issue of negligence.

/s/ Marco M. Rajkovich, Jr.
Marco M. Rajkovich, Jr., Chairman

42 FMSHRC Page 40

Commissioner Traynor, Concurring with Commissioner Jordan:
I join Commissioner Jordan’s opinion in its entirety. However, I write separately to note
the Commission in this case has not arrived at a valid majority necessary to reverse the Judge’s
negligence determination.
For the first time, a Commissioner attempts to cast two “votes” on a single issue. We
arrived at a 2-2 split on the question of whether the operator’s violation was the result of high or
ordinary negligence, with a fifth dissenting Commissioner deciding no violation occurred and
therefore the operator was not at all negligent. Unhappy as we all are with split decisions, my
dissenting colleague purports to cast a second vote in an attempt to form a majority decision
finding de novo that the record evidence compels the conclusion that the operator exhibited
ordinary negligence. This second vote to find ordinary negligence is plainly inconsistent with his
principal decision that the operator was not at all negligent.
And it is this inconsistency that prevents my dissenting colleague’s decision that there
was no negligence from counting toward a majority finding the operator was negligent. The
cases he cites in support of his claim to a second vote are inapposite, as neither involves a jurist
taking two inconsistent positions on a single issue.
In Douglas v. Comm’r of Internal Revenue, 322 U.S. 275 (1944), the Supreme Court took
review of an Eighth Circuit decision affirming a tax agency’s rule counting a capital depletion
deduction as reportable income in four consolidated administrative tax cases. But in one of the
four cases, the Eighth Circuit had reversed the tax agency’s decision to exclude the depletion
deduction from the income of a taxpayer who saw “no tax benefit” from the deduction due to a
net negative income. Douglas, 134 F.2d 762, 766 (8th Cir. 1943). In disposing of the fourth case,
the Court counted the votes of two dissenting Justices who had not reached the issue in dispute –
but had voted to reverse the Eight Circuit’s decision in its entirety – as votes to reverse as to the
fourth case.1
The Supreme Court more recently counted a dissenting Justice’s view to form a majority
on which the other Justices were split. Dep’t of Commerce v. New York, 588 U.S. ___, 139
S.Ct. 2551 (2019). In Dep’t of Commerce, the dissenting Justice’s decision that a regulation was
1

More specifically, in Douglas, the Supreme Court voted 6-2 to affirm the Court of
Appeals decision approving the depletion deduction rule, with one Justice recused from the case.
322 U.S. at 281, 287, 291. But on the question presented in the fourth case, whether a taxpayer
who received ‘no tax benefit’ must report the deduction, the Supreme Court split. The two
Justices who dissented from the majority affirming the Court of Appeals’ approval of the
depletion deduction rule were counted with the vote of two other Justices who would reverse the
Court of Appeals only on the agency’s decision that the deduction should be excluded from
income where the taxpayer sees “no tax benefit” due to negative net income. With four Justices
on the other side of the “no tax benefit” issue, the Court arrived at a split 4-4 decision. In sum,
the Court added two dissenting Justices’ votes to reverse the Court of Appeals in its entirety with
two other Justices’ votes to reverse the Court of Appeals in the fourth case to arrive at a split
decision affirming the fourth case.

42 FMSHRC Page 41

not subject to judicial review was counted to form a majority reaching the same result in a
consistent decision that the regulation survives judicial review. Id. at 2596, 2606 n.15.
In both of these cases, the decision of a dissenting jurist was incorporated by the majority
as a vote that was consistent with the result of the dissent. But my dissenting colleague in this
case seeks to have his decision that the operator was not negligent and therefore should pay no
civil penalty counted toward a decision that the operator was in fact negligent and liable for a
penalty. There is no coherent logic or precedent for resolving a split this way. Neither Douglas
nor Dep’t of Commerce is authority for the counterintuitive proposition that a dissenting jurist
may be counted to form a majority position that is inconsistent with the decision he reached in
dissent.
My dissenting colleague could have formed the majority he seeks. Jurists who would
prefer to dissent often nevertheless file a “reluctant concurrence” to create a majority and avoid a
split decision while nevertheless expressing their disagreement with that majority decision. See
e.g., Gertz v. Robert Welch, Inc., 418 U.S. 323, 354 (1974) (Blackmun, J., concurring) (“If my
vote were not needed to create a majority, I would adhere to my prior view. A definitive ruling,
however, is paramount”). Had he filed a “reluctant concurrence” with the opinion of
Commissioners Althen and Young, my dissenting colleague would have been able to set forth in
that opinion every one of the views he expresses in dissent. And there would be no cause to
question the existence of a valid majority on the issue of negligence, which I reluctantly must.

/s/ Arthur R. Traynor, III
Arthur R. Traynor, III, Commissioner

42 FMSHRC Page 42

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVENUE, NW, SUITE 520N
WASHINGTON, D.C. 20004-1710

January 29, 2020
ROBERT THOMAS
v.

Docket No. WEST 2018-402-DM

CALPORTLAND COMPANY
BEFORE: Rajkovich, Chairman; Jordan, Young, Althen, and Traynor, Commissioners
DECISION
BY: Rajkovich, Chairman; Young and Althen, Commissioners
This case arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801
et seq. (2018) (“Mine Act” or “Act”). It involves a complaint filed by miner Robert Thomas
alleging that CalPortland Company (“CalPort”) discriminated against him in violation of the
Mine Act.1 After a Commission Administrative Law Judge found that CalPort discriminated
against Thomas, CalPort filed a petition for discretionary review challenging the Judge’s
decision on the ground that the miner had failed to establish a prima facie case of discrimination.
For the reasons discussed below, we hold that the Judge erred in concluding that Thomas
established a prima facie case of discrimination. Accordingly, we reverse the Judge’s decision
and dismiss this case.

1

The Act states in pertinent part that:
No person shall discharge or in any manner discriminate against .
. . any miner . . . because such miner . . . filed or made a complaint
under or related to this chapter, including a complaint notifying the
operator or the operator’s agent . . . of an alleged danger or safety
or health violation in a coal or other mine, . . . or because such
miner . . . has instituted or caused to be instituted any proceeding
under or related to this chapter . . . .

30 U.S.C. § 815(c)(1).

42 FMSHRC Page 43

I.
Factual and Procedural Background
A. Factual Summary
The Sanderling Dredge is a surface sand mine located in Vancouver, Washington.
CalPort is the owner and operator of the dredge and is a mine operator subject to the jurisdiction
of the Mine Act. Robert Thomas worked for CalPort in Oregon and Washington from March
2002, through the beginning of 2018. At the beginning of 2018, Thomas worked as a dredge
operator on the Sanderling dredge with deckhand Joel McMillan and Roger Ison, a contractor
and captain of the Johnny Peterson tugboat. The Johnny Peterson pulls the Sanderling Dredge up
and down the Columbia River between Vancouver, Washington, and Scappoose, Oregon. The
Dredge requires two miners to operate it, and one person to operate the tugboat. Thomas was the
most senior of the two dredge miners and was designated the Person in Charge (“PIC”).2 Tr. 40,
289; 40 FMSHRC 1503, 1504 (Dec. 2018) (ALJ).
At the beginning of 2017, when the mine changed from two shifts to a single day shift,
the miners on the Sanderling Dredge began working long hours, sometimes around 80 hours per
week. 40 FMSHRC at 1504. In July 2017, Dean Demers took over the job as Marine Manager,
which gave him management authority over four sand and gravel barges, as well as the
Sanderling Dredge. The barges under Demers’ management are subject to the jurisdiction of the
Occupational Safety and Health Administration (“OSHA”) and the Sanderling Dredge is subject
to the jurisdiction of the Mine Safety and Health Administration (“MSHA”).
1. Thomas’ Concerns and the Phone Call Hang-up
Thomas and McMillan grew concerned that working so many hours had resulted in them
being exhausted, which caused difficulty in paying attention while working with equipment. The
two men eventually voiced their concerns to Demers and asked for help to avoid the long days
and safety concerns. Id. Thomas had expressed his concerns to Demers as recently as November
2017. Tr. 118-20; 40 FMSHRC at 1504. Demers responded that he “was working on it” and
subsequently brought in personnel from the rock barges to work some of the shifts. This
alleviated the problem of long hours for Thomas. Tr. 120-21.
Thomas also believed that the barge workers were not receiving adequate task training to
safely perform their work on the Dredge. Tr. 121-22. When asked by Demers to sign the task
training sheets of the barge workers, Thomas refused, responding that the barge workers were
not being properly trained in his view.3 Tr. 122.
2

30 C.F.R. § 56.18009 requires that: “When persons are working at the mine, a
competent person designated by the mine operator shall be in attendance to take charge in case of
an emergency.”
3

Generally, Demers signed off on task training records as the “person responsible for
health and safety training,” while Thomas or McMillan were the competent persons conducting
the training. Tr. 414-16.

42 FMSHRC Page 44

In November 2017, Thomas called Demers saying that he would not be coming into work
the following day and would be taking a sick day. Tr. 123-24. A disagreement ensued and
Thomas abruptly hung up the phone on Demers. Tr. 47-48, 123-24, 371, 445. McMillan testified
that the next day Demers said to him that “after the way Rob talked to him on the phone that Rob
Thomas was done, he was f****** done at CalPortland.” Tr. 48, 88. Thereafter, Thomas met
with Demers and Candy Strickland in CalPort’s Human Resources Department (“HR”) to resolve
the incident, which included discussing protocol, the proper way to call out sick, and how to
communicate with your manager and peers in a professional manner. Tr. 445. CalPort did not
discipline Thomas for this incident, and Thomas testified at the hearing that after the meeting
“everything was fine.” Tr. 202.
2. The Personal Flotation Device Incident and Suspension
At the end of the shift on January 24, 2018, the Sanderling Dredge was traveling
downriver on its return to the dock in Vancouver. Thomas and McMillan were changing out a
valve above deck on the dredge, which sits 14 feet above the waterline. Thomas stood on the
ladder to help lower the valve down from its position. He and McMillan testified that they were
both wearing their personal flotation devices (“PFDs”) during the change out. McMillan then
climbed up on the ladder in order to weld the studs while Thomas went to perform another task.
As McMillan was welding, Thomas removed his PFD and hung it outside of the lever room, then
walked over to the welding table, in the middle of the barge, to use the cutting torch.
At some point, McMillan had to pause his work and go over to the tugboat to help Ison
with a transmission problem. He was gone for about 30 minutes during which he did not see
Thomas working. As McMillan was returning to the dredge, and as Thomas had just completed
cutting and was putting his PFD back on, they noticed MSHA Inspector Mathew Johnson
standing on the dock. Tr. 51-57, 61, 124-25, 131-34; 40 FMSHRC at 1505.
As the dredge neared the dock, Inspector Johnson called out and asked if it was company
policy to not wear a PFD. Thomas responded that CalPort’s policy requires miners to wear
PFDs. Once in port, Thomas admitted to Inspector Johnson that he had not worn his PFD while
operating the cutting torch at the welding table. Thomas then called Demers, who was working at
a different location, to explain what had happened and then handed the phone to Inspector
Johnson. After speaking with Demers, Inspector Johnson completed his inspection of the dredge
and issued a citation to CalPort for Thomas’ failure to wear a safety device or to be tied off while
working on the open portion of a dredge.4 40 FMSHRC at 1506. The inspector determined that
Thomas engaged in aggravated conduct. He deemed the action an unwarrantable failure and a
significant and substantial violation that could reasonably likely result in a fatality.5
4

30 C.F.R. § 56.15020 states that: “Life jackets or belts shall be worn where there is
danger from falling into water.”
5

McMillan also testified that Johnson told Thomas that he could be cited personally for
the violation and that it could be a fireable offense, although unlikely, given Thomas’ history of
having no safety violations. Tr. 62.

42 FMSHRC Page 45

The next day, Thomas told Demers that he was not on the ladder without his PFD.6 Tr.
139. Inspector Johnson returned that day and met with Demers to discuss the previous day’s
violation. Demers called Thomas to join them. Thomas and Inspector Johnson disagreed about
whether Thomas was on the ladder without his PFD. Tr. 141, 380-81. After Inspector Johnson
left, Thomas returned to the tugboat to help McMillan, and Demers called David McAuley,
CalPort’s Regional Operations General Manager, to discuss the matter. Based on the differing
versions of events by Inspector Johnson and Thomas, McAuley and Demers decided to suspend
Thomas, without pay, pending further investigation. Having decided to suspend Thomas, Demers
called the dock and instructed McMillan not to let Thomas go because he needed to come down
to “get rid of him.” Tr. 67.
During the course of Thomas’ career at Calport, the record reflects that he had been
involved in a previous disciplinary incident in 2012. He received a verbal warning, as well as a
three-day suspension for violating company work rules after it was determined that he lied to
government and CalPort officials during an investigation. Decl. of Erik M. Laiho, Ex. L at 1;
Tr. 203-04.
3. The Draft Disciplinary Recommendation and Premature E-mail
Demers returned to the Dredge to notify Thomas that he was suspended pending an
investigation. Tr. 142, 179, 180, 182-83. Thomas gathered his things and punched out for the
day. The next morning, Demers contacted Thomas and asked him to provide a written statement
about the incident that led to the citation. Thomas prepared and emailed his statement to Demers
two days later. Tr. 142; Thomas Ex. 19. On Saturday, January 27, Demers called Thomas and
asked him to come to the office on Monday, January 29, at 8:00 a.m.
When Thomas arrived that Monday, he met with Demers and Safety Manager Jeff
Woods. Demers read the narrative portion of the MSHA citation aloud to Thomas. Thomas
disagreed with the inspector’s statement, proclaiming that: “This whole thing is nothing but a
sham[]. . . . It’s completely false.” Tr. 145, 386. Woods asked Thomas if it was common practice
for Thomas to not wear his PFD. Thomas refused to answer the question saying that he did not
believe they would listen to him and he did not want to “incriminate [him]self.” Tr. 145, 385-86,
438. While at the meeting, Thomas was asked to fill out an employee incident report and to
submit a lengthier statement, which he completed at home and emailed to Demers that afternoon.
McMillan also completed an employee incident report that same day.
Following the meeting with Thomas, Demers met with McAuley and Strickland to
discuss the matter further. McAuley asked Demers to work with Strickland to prepare a draft
disciplinary recommendation. Demers sent the first draft of his recommendation in an email to
Strickland entitled “Wordsmith Please” the same day. Tr. 306-07, 387, 443, 448; CPC Ex. N at
1. On January 30, Strickland, Demers, and McAuley participated in a meeting with upper
management to brief them on the situation with Thomas. Demers was asked to set up another
meeting with Thomas for 11:00 a.m. the next day, which he did.
6

McMillan’s position on whether or not Thomas was on the ladder without his PFD was
inconsistent. Thomas Ex. 5; Tr. 54-55, 82-83.

42 FMSHRC Page 46

After the management meeting, Demers sent a second draft of his recommendation to
Strickland in an email entitled “Wordsmith Take II,” attaching an unsigned and undated draft
corrective action form. CPC Ex. N at 2-7. The form contained Demers’ recommendation to
discharge Thomas based on Thomas’ violation of the PFD rule, his lack of cooperation with the
company investigation, and his perceived lack of candor.7 CPC Ex. N at 4-5. Mistakenly,
Demers’ had also sent the same email to the barge scheduling list, which included Thomas, other
employees of CalPort, and contractors. Demers attempted to recall the email immediately. He
then sent a follow-up email, which stated “Please delete last e-mail it was sent by mistake.” Tr.
389-93; CPC Ex. N at 8. He also contacted McAuley and Strickland to let them know what had
happened.8
4. The Engagement of Thomas’ Attorney
Around 6:30 a.m. the following morning, January 31, Thomas was preparing to go to the
11:00 a.m. meeting when he received a phone call from Ison, the tugboat captain, telling him to
check his email. When Thomas checked, he saw the email from Demers containing the
corrective action stating “that [he] was terminated effective immediately,” and that the email had
been sent to his co-workers and to contractors. Tr. 149; Thomas Exs. 1 and 2, 71; CPC. Ex. N at
4-6. Thomas notified his wife that he had been terminated and then texted Demers to let him
know that he would not attend the 11:00 a.m. meeting. There is no evidence that Thomas told
Demers that he had seen his termination email. That same afternoon, Thomas hired an attorney
and directed his attorney to send a letter to Demers and CalPort about his intent to file a
discrimination claim against them.9 Tr. 155-56. CalPort witnesses testified that they did not
receive anything from Thomas’ counsel until February 13. Tr. 158, 191.
7

In part, the memorandum states:
Your explanation of what took place does not match what others
had to say. During the interview, you were asked ‘if it was normal
policy to take off your PFD to conduct hot work’ and you refused
to answer the question. During the interview, you were
uncooperative and aggravated with the questioning. You also
stated that you thought that the whole process was ‘a sham.’
However, you admit to being on deck conducting work underway
without wearing a PFD. It is impossible to work on that valve
without a ladder or something to stand on.

CPC Ex. N at 5.
8

Demers thereafter received a written warning from McAuley for his mishandling of the
sensitive email. Tr. 314-15; CPC Ex. O.
9

Counsel for Thomas alleged that on February 2, 2018, he sent an email to Demers
containing a letter notifying CalPort that Thomas was now being represented by an attorney.
Demers testified that he did not receive the email until February 13 and that it did not have a
letter attached. Tr. 157-160, 421-22.

42 FMSHRC Page 47

The following morning, Thomas received a call from McAuley on his personal cell
phone. With his stepdaughter present, and before hanging up, Thomas told McAuley that he
should not be calling him on his personal phone, not to call him again, and to contact him by
mail or contact his attorney.10 Tr. 156-57, 186, 318-19, 452; CPC Ex. P. There is no evidence
that the termination email was mentioned during the call. After speaking with Thomas, McAuley
contacted Strickland the same day to discuss the situation, and they collectively determined that
the matter was now one for HR to address. In light of Thomas’ comments to McAuley and his
failure to come in for the meeting, Strickland immediately began working on a letter advising
Thomas that a failure to contact the company would result in his discharge.
5. The Voluntary Resignation
On February 2, Strickland was directed to begin processing a “voluntary resignation” for
Thomas based on his actions foreshadowing violation of the company’s attendance policy. CPC
Ex. FF at 3. That same day, she drafted the letter to Thomas informing him that his continued
silence would result in his voluntary resignation. That Monday, February 5, Strickland sent the
letter to Thomas via standard mail and UPS, which stated that if Thomas did not contact HR by
Thursday, February 8, “he will be considered to have voluntarily resigned.” Tr. 456-57; CPC Ex.
R. Thomas refused receipt of both copies of the letter and did not forward them on to his
attorney. 40 FMSHRC at 1507-08.
On February 5 and 6, Demers spoke with MSHA Special Investigator Diane Watson who
indicated that “she wasn’t going to open a 101 case against Rob because she knew he had been
terminated,” and that he may be filing a “decimation” law suit.11 Tr. 106-07, 403-05; Thomas Ex.
61. The following day, Demers called Watson back, in accordance with McAuley’s instructions,
to tell her that Thomas had not been “terminated.”12 On February 9, after Thomas did not
respond to the letter of February 5, CalPort sent Thomas another letter, notifying him of his
voluntary resignation.

10

McAuley testified that he did not recall hearing Thomas mention an attorney during
that phone call. Tr. 319-20.
11

While the Judge stated in her finding of facts that Watson said “discrimination”
complaint, CalPort refutes the Judge’s description and maintains that Watson said “defamation”
complaint. Demers wrote “decimation” law suit in his notes. CPC PH Br. at 17-19; PDR at 22;
CPC Op. Br. at 5, 17; Tr. 405-06; Ex. 61; 40 FMSHRC at 1508. The Judge did not resolve the
discrepancy in her decision.
12

The Judge inaccurately stated that “Demers told McAuley that Thomas thought he had
been terminated based on Demers’ January 30 email.” 40 FMSHRC at 1508 (emphasis added).
According to Demers’ testimony, which is consistent with McAuley’s, Demers simply stated that
Watson said that she understood that Thomas had been terminated. Tr. 323-24, 404. Demers
never stated that Thomas believed he was terminated based on Demers’ action.

42 FMSHRC Page 48

6. The Discrimination Complaint
Thomas filed his written discrimination complaint with MSHA on February 13, 2018,
pursuant to section 105(c)(2) of the Act.13 Tr. 206; Thomas Ex. 46; 40 FMSHRC at 1508-09. He
did not request temporary reinstatement. His attorney reviewed the complaint before it was filed.
Oral Arg. Tr. 63. On February 21, 2018, MSHA Investigator Watson emailed Demers to notify
CalPort that Thomas had filed a section 105(c)(2) complaint. Two months later, on April 23,
2018, MSHA declined to pursue a discrimination case on Thomas’ behalf. See Thomas Compl.
Ex. 1. On May 23, 2018, Thomas filed a section 105(c)(3) complaint with the Commission,
which was contested by CalPort on June 18, 2018.14
B. The Judge’s Decision
After a hearing on the merits, the Judge issued a decision finding that CalPort had
discriminated against Thomas in violation of the Mine Act and awarded Thomas back pay, lost
benefits, and attorney’s fees. 40 FMSHRC at 1517-18. The Judge found that Thomas engaged in
four activities protected by the Act. First, she determined that Thomas’ discussions with
Inspector Johnson, beginning on January 24 arising from his unwarrantable failure to wear his
PFD, were protected. Second, she found that he complained to Demers that he was tired from
working so many hours, and that he could not concentrate, making it unsafe. Third, she found
that Thomas expressed concern about the lack of task training for the rock barge employees.
Lastly, she determined that Thomas let the mine know that he had hired an attorney and the mine
was alerted that Thomas was filing this discrimination complaint with MSHA.15 40 FMSHRC at
1509.

13

30 U.S.C. § 815(c)(2) states that: “Any miner . . . who believes that he has been
discharged, interfered with, or otherwise discriminated against by any person in violation of this
subsection may, within 60 days after such violation occurs, file a complaint with the Secretary
alleging such discrimination. Upon receipt of such complaint, the Secretary . . . shall cause such
investigation to be made as he deems appropriate.”
14

30 U.S.C. § 815(c)(3) states that:
Within 90 days of the receipt of a complaint filed under paragraph
(2), the Secretary shall notify, in writing, the miner . . . of his
determination whether a violation has occurred. If the Secretary,
upon investigation, determines that the provisions of this
subsection have not been violated, the complainant shall have the
right, within 30 days of notice of the Secretary’s determination, to
file an action in his own behalf before the Commission, charging
discrimination or interference in violation of paragraph (1).

15

The Judge did not find the call between Thomas and Demers regarding sick leave to be
protected activity.

42 FMSHRC Page 49

The Judge also determined that there was adverse action against Thomas demonstrated by
his suspension pending investigation, his termination under the company’s voluntary resignation
policy, and the accidental termination email sent out by Demers. In finding the elements of
knowledge and timing most persuasive, she concluded that there was “sufficient circumstantial
evidence to demonstrate a connection between Thomas’ discharge and his protected activity.” Id.
at 1512.
II.
The Standard of Review
A. Substantial Evidence
When reviewing an administrative law judge’s factual determinations, the Commission is
bound by the terms of the Mine Act to apply the substantial evidence test. 30 U.S.C.
§ 823(d)(2)(A)(ii)(I). “Substantial evidence” means “‘such relevant evidence as a reasonable
mind might accept as adequate to support [the judge’s] conclusion.’” Rochester & Pittsburgh
Coal Co., 11 FMSHRC 2159, 2163 (Nov. 1989) (quoting Consolidated Edison Co. v. NLRB, 305
U.S. 197, 229 (1938)). Under the substantial evidence test, the “possibility of drawing two
inconsistent conclusions from the evidence does not prevent an administrative agency’s finding
from being supported by substantial evidence.” Sec’y on behalf of Wamsley v. Mutual Min., Inc.,
80 F.3d 110, 113 (4th Cir. 1996).
B. Prima Facie Case of Discrimination
The Commission has held that a complaint alleging discrimination under the Mine Act
establishes a prima facie case of prohibited discrimination by presenting evidence sufficient to
support a conclusion that the individual engaged in protected activity and that the adverse action
complained of was motivated in any part by that activity. See Jayson Turner v. Nat’l Cement Co.,
33 FMSHRC 1059, 1064 (May 2011); Driessen v. Nev. Goldfields, Inc., 20 FMSHRC 324, 328
(Apr. 1998); Sec’y on behalf of Pasula v. Consolidation Coal Co., 2 FMSHRC 2786, 2799 (Oct.
1980), rev’d on other grounds, Consolidation Coal Co. v. Marshall, 663 F.2d 1211 (3d Cir.
1981); Sec’y on behalf of Robinette v. United Castle Coal Co., 3 FMSHRC 805, 817-18 (Apr.
1981).
The Complainant bears the burden of establishing protected activity. Pasula, 2 FMSHRC
at 2797-2800, rev’d on other grounds sub nom. Consolidation Coal Co. v. Marshall, 663 F.2d
1211 (3rd Cir. 1981); SOL on behalf of Riordan v. Knox Creek Coal Corp., 38 FMSHRC 1914,
1920-21 (2016). “Direct evidence of motivation is rarely encountered; more typically, the only
available evidence is indirect.” Sec’y of Labor on behalf of Chacon v. Phelps Dodge Corp., 3
FMSHRC 2508, 2510 (Nov. 1981).
In evaluating whether there exists a causal connection between the protected activity and
the adverse action, the Commission has identified several indicia of discriminatory intent,
including: (1) knowledge of the protected activity; (2) hostility towards the protected activity; (3)
coincidence in time between the protected activity and the adverse action; and (4) disparate
treatment of the complainant. Id. at 2510.

42 FMSHRC Page 50

It is upon these standards that we find that the Judge erred in concluding that Thomas had
established a prima facie case of discrimination.
III.
Disposition
Thomas failed to introduce any evidence that his suspension and eventual discharge were
in any way motivated by protected activity. In fact, the available evidence strongly suggests that
the adverse actions he experienced were direct results of his own unprotected and dangerous
activity of failing to wear a PFD and his walking away from the operator’s necessary
investigation.
Citing Hatfield v. Colquest Energy, Inc., 13 FMSHRC 544 (Apr. 1991), the operator
argued before the Judge and the Commission that Thomas’ claim must be limited to the
protected activities alleged in his initial section 105(c)(2) complaint because issues regarding his
work hours, task training, and intent to file suit were not included in his section 105(c)(2)
complaint, and thus, not investigated by MSHA. In Hatfield, the Commission held that a miner’s
section 105(c)(3) complaint could include any matter investigated by MSHA in response to the
section 105(c)(2) complaint. Id. at 545-46. We need not address the operator’s Hatfield
objection. We do address those claims below only for the purpose of completeness and in case of
appeal to show that even were we to consider activities beyond those arising out of Thomas’
responding to the Inspector in January 2019, substantial evidence could not support a finding in
Thomas’ favor. Consequently, our discussion of those alleged activities does not portend any
change in Hatfield. It only demonstrates that the evidence does not support the Judge’s decision
under any conceivable theory.
A. Cooperation with MSHA Inspection
The Judge found Thomas’ cooperation with the MSHA inspection on January 24, to be
protected. However, neither Thomas nor the Judge was able to identify any signs of hostility,
circumstantial or direct, displayed by CalPort regarding Thomas’ cooperation with MSHA
Inspector Johnson. 40 FMSHRC at 1510-12. Instead, CalPort engaged in the necessary task of
evaluating the circumstances resulting in issuance of an unwarrantable failure order.16
Thomas conceded at the hearing that the company did not display any animus or hostility
towards his participation in the inspection. Tr. 208. Additionally, given Inspector Johnson’s
eyewitness account of Thomas’ unsafe and violative conduct, the circumstances compelled
Thomas’ cooperation. There is no evidence that CalPort officials were upset with or suspended

16

As to the factors set forth in Chacon that might demonstrate motivation, CalPort
obviously learned almost immediately from the MSHA Inspector that Thomas had committed a
violation by failing to comply with CalPort’s PFD policy and acted, as it should, to investigate
such wrongful misconduct. Such events, therefore, were necessarily close in time and do not
indicate any discrimination.

42 FMSHRC Page 51

him because of his necessary cooperation in MSHA’s investigation. Clearly, their investigation
and meetings with him arose out of, and only out of, his failure to wear a PFD.17
B. Complaints about Long Hours
The evidence does not support a finding of any adverse action motivated by the
complaint over hours. The Judge did not consider Thomas’ continued testimony where he
explained that “he knew [Demers] had a lot on his plate. . . . [H]e was trying to man – take care
of three barges, shorthanded, and taking care of a new item, the dredge, Sanderling.” Tr. 120-21.
Demers explained to McMillan that he had a stack of applications, that he was trying to find
someone, and that several successful applicants made it through the hiring process but turned out
to be uninsurable due to DUIs. Tr. 79. McMillan did not testify that he felt or saw animus
towards his request.
Thomas was asked if he thought that Demers did anything to alleviate his concerns about
the hours, and even Thomas testified: “Yes, he started bringing out the rock barge guys . . .” Tr.
121; see also Tr. 43-44. He further stated that Demers’ solution to this complaint resolved the
issue of excessive hours for him. Tr. 210. Thomas conceded that Demers’ response to his request
to work fewer hours was not one of animosity or hostility. Tr. 208-11. Contrary to the Judge’s
determination, there was more than ample evidence through Thomas’ own words that Demers
did not develop animus toward Thomas as a result of his complaint about the hours being
worked.18
C. Complaint about Task Training
The Judge found that the barge workers worked under OSHA regulations, and that they
required task-training and “an introduction to MSHA regulations.” 40 FMSHRC at 1505.
However, the record shows that while the barge workers may have required task training for the
Dredge, CalPort’s dredge and barge workers are all trained miners. Tr. 210, 229. CalPort’s
Corporate Safety Director Chad Blanchard testified, without contradiction, that its employees
undergo MSHA new employment training during their new-hire orientation and are trained in
waterborne safety and their discrimination rights. There is undisputed testimony that CalPort had
its task training records inspected by MSHA in December 2017 and March 2018, with no
17

Moreover, Thomas was well aware that company policy required his full participation
with government investigations. In the 2012 incident, Thomas was disciplined for making false
statements to government investigators and failing to cooperate with an investigation. He was
specifically warned that such behavior could lead to termination in the future.
18

The Judge relied on Demers’ statement that “Rob Thomas is f---ing done.” 40
FMSHRC at 1511. But this was not in response to the conversation involving hours. Rather, it
resulted from a discussion of a sick day not found by the Judge to be protected activity.
Moreover, the facts suggest the comment resulted from Thomas’ insubordinate behavior of
hanging up on Demers in the middle of the conversation on the prior day. There is no evidence to
link that statement to any safety complaints. Finally, Thomas testified that after he and Demers
discussed the telephone call “everything was fine.” Tr. 202.

42 FMSHRC Page 52

citations issued. Tr. 418; CPC Exs. DD, EE. There is no indication that MSHA found it improper
that the person signing off on the task-training sheets was different from the “competent person”
conducting the training.
There is no testimony or other evidence regarding Demers’ response to Thomas’
complaints about the lack of task training for the substitute miners. Obviously, there are many
reasons unrelated to animus towards safety that might lead to not discussing Thomas’ action,
including, most likely, that Demers was not concerned by Thomas’ refusal. Establishing
discriminatory motivation as part of a complainant’s prima facie case requires more than a lack
of responsiveness to a miner’s action. Again, it is most compelling that Thomas explicitly
testified that he did not sense animus from Demers regarding his complaints, and he agreed that
he did not believe anything MSHA-related motivated CalPort to take an adverse action against
him. Tr. 205-08.
Moreover, McMillan made the same complaints and refused to sign task training sheets,
just as Thomas. McMillan did not suffer any adverse action by Demers or any other CalPort
official. See Metz v. Carmeuse Lime, 34 FMSHRC 1820, 1827 (Aug. 2012) (finding operator
lacked animus against complainant’s safety-related complaints where other employees
complained of same safety issue and none of them experienced retaliation).
D. Notice of Legal Action
The first sign that Thomas was involving an attorney occurred on February 1, 2018, two
days after Demers had already made his recommendation to terminate Thomas’ employment on
January 30, 2018. That was also six days after he was suspended pending investigation. Thus,
any adverse action experienced by Thomas prior to February 1 cannot be attributed to Thomas’
decision to involve his lawyer. According to the Judge’s finding of fact, CalPort became aware
of the discrimination complaint by February 6. 40 FMSHRC at 1509. That was four days after
the decision was made to process Thomas as a voluntary resignation based on the company’s last
communication with Thomas about CalPort’s attendance policy.
Thomas has not presented any evidence demonstrating that, after his February 1
statement that he was involving his lawyer, Demers, McAuley, Strickland, or any other CalPort
official even knew of, let alone, harbored or directed any animus towards Thomas’ decision to
involve an attorney. Since February 1, Thomas had refused to communicate with his employer.
Prior to issuing the voluntary resignation on February 9, CalPort made several attempts to reach
Thomas to resolve the communication breakdown. He refused to communicate or even open his
mail thereby choosing to forego the possibility of being retained as an employee.
Thus, there is insufficient evidence to support a finding that any animus resulted from
Thomas’ alleged protected activity. To the contrary, the evidence demonstrates that Thomas’
suspension and then discharge arose from actions other than protected activity. These actions are,
at least, the commission of an unwarrantable failure, his uncooperative and disrespectful conduct
in a meeting with company personnel, and, ultimately, his ill-considered refusal to take or
respond to calls and mail asking that he come to the office to discuss his situation.

42 FMSHRC Page 53

III.
Conclusion
In conclusion, we hold that there is not substantial evidence in the record to establish that
any protected activity by Thomas motivated the operator in any part to take any adverse action
toward him. For the reasons set forth above, we reverse the Judge’s finding of discrimination by
CalPort and dismiss this case.

/s/ Marco M. Rajkovich, Jr.
Marco M. Rajkovich, Jr., Chairman

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ William I. Althen
William I. Althen, Commissioner

42 FMSHRC Page 54

Commissioners Jordan and Traynor, concurring:
We concur with the majority, but write separately to address more fully the Respondent’s
argument that our decision in Hatfield v. Colquest Energy Inc., 13 FMSHRC 544 (Apr. 1991),
precludes our Judges from considering evidence of certain protected activities when examining
what motivated a properly pled adverse action.
Section 105(c) of the Mine Act provides to miners a full administrative investigation and
evaluation of an allegation of discrimination, as well as the right to commence a private action
before the Commission in the event that the Secretary’s administrative evaluation results in a
determination that there is not evidence that the provisions of section 105(c) were violated.
Section 105(c)(2) provides that, upon receipt of a complaint of discrimination or interference, the
Secretary “shall cause such investigation to be made as he deems appropriate,” and that “[i]f
upon such investigation, the Secretary determines that the provisions of this subsection have
been violated, he shall immediately file a complaint with the Commission. . . . ” 30 U.S.C. §
815(c)(2). Section 105(c)(3) of the Act provides that, if the Secretary determines he has not
found evidence that a violation has occurred, “the complainant shall have the right, within 30
days of notice of the Secretary’s determination, to file an action in his own behalf before the
Commission, charging discrimination or interference in violation of [section 105(c)(1)].” 30
U.S.C. § 815(c)(3). Though section 105(c) contains no explicit restriction on the subjects a miner
may include in the action he files on his own behalf, the structure of the subsection necessarily
implies that an action a miner brings on his own behalf must be related to his initial complaint
submitted for administrative investigation.
On occasion, we must determine whether a private action under section 105(c)(3)
concerns matters that were first submitted for investigation and evaluation as required by section
105(c)(2). In Hatfield, an operator argued on interlocutory appeal that certain discrete allegations
of protected activity a pro se miner included for the first time in his amended section 105(c)(3)
complaint should be stricken for his failure to explicitly allege them in his initial administrative
complaint. 13 FMSHRC at 544. We interpreted section 105(c) expansively to hold that a miner
could allege in his private right of action any matter investigated by the Secretary, not merely
those allegations explicitly alleged in the four corners of the administrative complaint. We
therefore directed the Judge to determine whether protected activities alleged in the miner’s
amended complaint “were part of the matter that was investigated by the Secretary in connection
with [the miner’s] initial discrimination complaint to MSHA.”1 Id. at 546. Our decision
1

Notably, the Secretary of Labor did not participate in the Hatfield case and had no
opportunity to file an amicus brief as the Commission granted the operator’s petition for
interlocutory review, vacated the Judge’s order, and remanded the proceeding without taking
briefs. The Secretary has not had occasion to offer the agency’s view as to how Mine Act
provisions requiring him to investigate administrative complaints filed pursuant to section
105(c)(2) should be interpreted to accommodate his own investigatory role with the
Congressional directive that we should “expansively” construe section 105(c) “to assure that
miners will not be inhibited in any way in exercising any rights afforded by the legislation.” S.
Rep. No. 95-181, at 35-36 (1977), reprinted in Senate Subcomm. on Labor, Comm. on Human
(continued…)

42 FMSHRC Page 55

preserved and balanced both the Secretary’s investigatory role and a miner’s right to file and
process a complaint of discrimination through a system intended for use by laypersons
unfamiliar with the technical science of pleading.
The Hatfield decision served to shelter from summary decision those allegations
advanced in a section 105(c)(3) private right of action that were not explicitly referenced in the
section 105(c)(2) complaint submitted for investigation, but were investigated. See, e.g., Saffell
v. National Cement Co., 14 FMSHRC 1053, 1055 (June 1992) (ALJ); Womack v. Graymont
Western U.S. Inc., 25 FMSHRC 235, 248 (May 2003) (ALJ). Under Hatfield, a miner’s lay
explanation in an administrative complaint of why he or she “believes that he has been
discharged, interfered with, or otherwise discriminated against,” 30 U.S.C. § 815(c)(2), is not
scrutinized like a formal pleading in order to preclude a miner from advancing a related
allegation the Secretary investigated. We extended this approach to hold a section 105(c)(2)
complaint filed by the Secretary on behalf of a miner could include any allegations addressed in
the administrative investigation. Sec’y of Labor on behalf of Dixon v. Pontiki Coal Corp., 19
FMSHRC 1009, 1017 (June 1997).
Our approach in Hatfield and Pontiki was intended to preserve miners’ rights to an
administrative investigation and evaluation, while ensuring they are not denied their right to
pursue a private section 105(c)(3) action for reasons unrelated to the merits of their claims.
However, recent ALJ decisions applying Hatfield reveal miners are too frequently denied access
to specific proof of the scope and content of the administrative investigation. See, e.g., Willis v.
Jeffrey Tyler for Heart of Nature (NV), LLC, 2018 WL 2529561, Unpublished Order at 3 (May
11, 2018) (ALJ) (recounting Secretary’s refusal to produce a transcript of the investigatory
interview); Justice v. Gateway Eagle Coal Co., 36 FMSHRC 2371 (Aug. 2014) (ALJ) (renewing
motion to enforce a subpoena).2 And sometimes a complainant has no access to facts about the
scope of the administrative investigation because no adequate investigation was conducted. See,
e.g., Deuso v. Shelburne Limestone Corp., 41 FMSHRC 232, 242 (Apr. 2019) (ALJ); Myers v.
Freeport-McMoRan Morenci, Inc., 34 FMSHRC 1593 (July 2012) (ALJ). In these cases,
Hatfield has been misapplied to the extent miners have been barred from advancing a case of
discrimination solely because they are denied access to evidence delineating the scope of the
Secretary’s investigation of his or her protected activities, or denied an adequate investigation.
Our holding in Hatfield must not operate to prevent a miner complainant from identifying
and offering instances of protected activity as evidence in support of a private action. Hatfield
only precludes a miner from broadening his complaint to request relief for an adverse action that
1

(… continued)
Res., Legislative History of the Federal Mine Safety and Health Act of 1977, at 623-24 (1978).
However, this is not surprising, given miners may only file a private action under section
105(c)(3) if and when the Secretary declines to pursue the complainant’s case.
2

MSHA should ensure its policies for responding to requests for information from
section 105(c)(3) complainants do not thwart their ability to advance a claim on matters
investigated by MSHA.

42 FMSHRC Page 56

was neither pled in the initial administrative complaint or investigated by the Secretary after
receipt of such complaint.
In the instant case, the only protected activity explicitly referenced in the administrative
complaint filed in the wake of Thomas’ suspension is his interaction with MSHA inspector
Johnson at the dock. However, Thomas alleges in his section 105(c)(3) private action that his
reports to his supervisor of inadequate training and excessive work hours are additional protected
activities that also motivated, at least in part, his suspension and subsequent termination. These
pleaded protected activities concern the adverse action raised in Thomas’ administrative
complaint. Importantly, Thomas did not seek additional or separate relief.
It is significant that the protected activities not referenced in Thomas’ initial complaint
but alleged in his private action are claimed to have motivated the same adverse action explicitly
referenced in his initial complaint. The adverse action element of a discrimination case is a
particularly helpful lens for understanding appropriate application of our Hatfield decision. A
miner can be expected to be especially familiar with the facts establishing the adverse action
prong of a discrimination case. He or she will be able to easily identify and explain in lay terms a
termination, suspension, reassignment, threat, etc. These facts describing the adverse action are
those a lay miner is most likely to identify as salient and necessary for inclusion in the initial
filing explaining why he or she “believes that he has been discharged, interfered with, or
otherwise discriminated against.” 30 U.S.C. § 815(c)(2). By contrast, miners are comparatively
less likely to specifically reference in their initial complaint other allegations critical to the
evidentiary burden of establishing a discrimination case, such as protected activity and unlawful
motivation, because their importance is only apparent to those familiar with the legal
requirements of our Pasula-Robinette framework.3 These are the types of facts an effective
administrative investigation and evaluation is reasonably expected to uncover.4
Permitting a miner to plead other discrete instances of protected activity alleged to have
motivated a properly pled and investigated adverse action does not interfere with or diminish the
3

Sec’y on behalf of Pasula v. Consolidation Coal Co., 2 FMSHRC 2786, 2799 (Oct.
1980), rev’d on other grounds, Consolidation Coal Co. v. Marshall, 663 F.2d 1211 (3d Cir.
1981); Sec’y on behalf of Robinette v. United Castle Coal Co., 3 FMSHRC 805, 817-18 (Apr.
1981).
4

This point is echoed in both the majority and dissenting opinions accompanying our
decision in Hopkins County Coal, LLC, 38 FMSHRC 1317 (June 2016), where the majority
stated in footnote 11 of their opinion that “MSHA’s initial interview with the miner can provide
the investigator with much needed clarity regarding the allegations, and can possibly lead to the
discovery of other violative conduct the miner did not know to allege or had trouble articulating
in his charging complaint.” The dissenters agreed, observing at footnote 2 of their opinion that
“Miners may initially fail to assert in precise legal terms the elements of a discrimination claim
in their written complaint. When, as here, a miner’s complaint is facially invalid, MSHA is
entitled to ask questions and investigate whether any facts asserted by the miner at that point
might support a discrimination claim--that is, can the miner allege the elements of protected
activity and adverse action because of such activity.” Id. at 1339 n.2.

42 FMSHRC Page 57

Secretary’s ability to ensure every administrative complaint receives a full investigation. An
investigator helping determine whether Thomas’ administrative complaint makes out a case for
relief would have had a reasonable opportunity to investigate whether Thomas had engaged in
other protected activity – in addition to the interaction with the inspector - that could have
possibly motivated his suspension and termination. Though the Secretary’s evaluation of
Thomas’ administrative complaint determined there was not sufficient evidence to establish a
violation, a reasonably diligent investigation would have thoroughly examined Thomas’
participation in protected activity.
To resolve this case, we considered whether Thomas’ putatively protected complaints
about inadequate training and excessive work hours motivated in any way the same adverse
action referenced in his administrative complaint - his suspension and ultimate termination.5
Along with the majority, we find no proof that they did.

/s/ Mary Lu Jordan
Mary Lu Jordan, Commissioner

/s/ Arthur R. Traynor, III
Arthur R. Traynor, III, Commissioner

5

We do not address here whether these additional activities are the type that are protected
under Pasula-Robinette.

42 FMSHRC Page 58

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVENUE, N.W., SUITE 520N
WASHINGTON, D.C. 20004

January 6, 2020
MARSHALL JUSTICE,
Complainant,

DISCRIMINATION PROCEEDING

v.

Docket No. WEVA 2018-48-D
PINE-CD-2016-07

ROCKWELL MINING, LLC,
Respondent.

Mine: Gateway Eagle Mine
Mine ID 46-06618
DECISION

Appearances: Samuel B. Petsonk, Esq., Petsonk PLLC, Beckley, WV; for Marshall Justice,
Complainant.
Jonathan R. Ellis, Esq., and Joseph U. Leonoro, Esq., Steptoe & Johnson PLLC,
Charleston, WV; for Rockwell Mining, LLC, Respondent.
Before:

Judge Paez

This long-pending discrimination proceeding is before me pursuant to section 105(c)(3)
of the Federal Mine Safety and Health Act of 1977 (“Mine Act”), 30 U.S.C. § 815(c)(3).
Complainant Marshall Justice (“Complainant” or “Justice”) filed his discrimination complaint
with the Commission against Respondent Rockwell Mining, LLC (“Respondent” or “Rockwell”)
after the Mine Safety and Health Administration (“MSHA”) investigated Justice’s claims and the
Secretary of Labor (“Secretary”) declined to take action under section 105(c)(2) of the Mine Act.
This case examines four discrete incidents at an underground coal mine that the
Complainant alleges constitute a claim of discrimination and three claims of interference under
section 105(c) of the Mine Act. To prevail, the Complainant must prove his discrimination and
interference claims by a preponderance of the evidence. See Sec’y of Labor on behalf of Pasula
v. Consolidation Coal Co., 2 FMSHRC 2786, 2799 (Oct. 1980), rev’d on other grounds, 663
F.2d 1211 (3d Cir. 1981). As the Commission observed, “[p]reponderance of the evidence”
requires demonstrating that “the existence of a fact is more probable than its nonexistence.” RAG
Cumberland Res. Corp., 22 FMSHRC 1066, 1070 (Sept. 2000) (citations and internal quotation
marks omitted), aff’d, 272 F.3d 590 (D.C. Cir. 2001).
Having considered the testimony from Justice himself and Rockwell’s five witnesses, as
well as the pleadings, exhibits, post-hearing briefs, and reply briefs, I conclude that the
Complainant has failed to prevail in his three interference claims. Additionally, although I
determine the Complainant established a prima facie case in his discrimination claim, I conclude
that Rockwell provided sufficient evidence to affirmatively defend itself, and thus the
Complainant’s discrimination claim also fails.

42 FMSHRC Page 59

I. STATEMENT OF THE CASE
On July 20, 2016, Marshall Justice filed a discrimination complaint with MSHA using
the agency’s Form 2000-123 and naming Rockwell as the violator. (Compl., Ex. A.)1 On
September 14, 2017, MSHA notified Justice that the agency had investigated Justice’s
discrimination complaint and determined Rockwell had violated section 105(c) of the Mine Act.
(Compl., Ex. C.) Thereafter, on October 3, 2017, the Secretary in Docket No. WEVA 2018-10-D
filed a complaint with the Commission under section 105(c)(2) regarding Rockwell’s specific
failure to provide mine ventilation maps to Justice due to his status as a miner’s representative.
However, the Secretary in his section 105(c)(2) complaint did not pursue Justice’s claims
regarding an allegedly unsafe diesel scoop nor any other claims by Justice. (See id. at 1–5.)
On October 30, 2017, Justice filed his own complaint of discrimination with the
Commission under section 105(c)(3) of the Mine Act, regarding the claims rejected by the
Secretary. Justice attached to his section 105(c)(3) complaint copies of his MSHA Form
2000-123, his supplemental statement to MSHA with his timeline dated August 10, 2016, and
MSHA’s September 14, 2017, determination letter. (Compl., Exs. A, B, C.)
On December 4, 2017, then-Chief Administrative Law Judge Robert J. Lesnick assigned
me this matter. On December 6, 2017, Rockwell filed a Motion to Dismiss, which I granted, in
part, on January 31, 2018, with regard to the claim about interference with Justice’s right as a
miners’ representative to obtain copies of ventilation maps, which I found duplicative of the
section 105(c)(2) claim contained, and later disposed of, in Docket No. WEVA 2018-10-D.2 The
other claims survived Rockwell’s motion. Thereafter, Rockwell filed its answer on February 13,
2018, per my request. On February 9, 2018, the parties filed a joint motion requesting that I set a
hearing date in September, which I granted, setting the hearing for September 11–13, 2018.
Thereafter, on August 13, 2018, I granted the parties’ joint motion to continue the September 11–
13, 2018 hearing, and set the hearing for January 23–25, 2019. Yet again, on December 21,
2018, the parties filed a Joint Request to Continue Hearing Date, whereby I set the hearing for
May 14–15, 2019, in Charleston, West Virginia.
Prior to the hearing, on April 19, 2019, Rockwell filed a Motion for Summary Decision
against which Justice filed his Opposition on April 26, 2019. Rockwell filed a Motion for Leave
to File Reply on May 3, 2019, which I granted. I denied Rockwell’s Motion for Summary
Decision on May 8, 2019, because genuine issues of material fact remained. A full-day, extended
hearing took place on May 14, 2019, in Charleston, West Virginia. Justice himself served as the
only witness in the Complainant’s case. For its case, Rockwell called mine superintendent
1

In this decision the following abbreviations are used: Complaint (“Compl.”); Transcript
(“Tr. #”); Complainant Exhibit (“Ex. C–#”); Respondent Exhibit (“Ex. R–#”); Respondent’s
Motion for Summary Decision (“Resp’t Mot. Summ. Dec.”); Complainant’s Post-Hearing Brief
(“Compl’t Br.”); Respondent’s Post-Hearing Brief (“Resp’t Br.”); Complainant’s Reply Brief
(“Compl’t Reply”); and Respondent’s Reply Brief (“Resp’t Reply”).
2

The Secretary of Labor and Rockwell settled Docket No. WEVA 2018-10-D prior to
hearing per my Decision Approving Settlement dated April 18, 2018.

42 FMSHRC Page 60

Kermit “Rex” Osborne; evening shift foreman Harry Frank Javins; maintenance foreman
William Luke Stepp; outby foreman and fireboss Rondal Gillispie; and regional human resource
and labor relations manager Colin Milam. The parties filed their initial post-hearing briefs on
July 10, 2019. On July 19, 2019, Rockwell filed a bankruptcy petition titled “Notice of
Suggestion on Pendency of Bankruptcy for Blackhawk Mining LLC, et al. and Automatic Stay
of Proceedings.” On July 25, 2019, I issued my Order Staying Proceedings due to Respondent’s
Bankruptcy Filing.3 On November 13, 2019, I lifted the Stay of Proceedings and ordered the
parties to submit their pending reply briefs, which I received on December 2, 2019.
II. ISSUES
Complainant’s pleadings were initially unclear regarding the scope of the claims Justice
would pursue at hearing. On May 13, 2019, the eve of hearing, counsel for Rockwell e-mailed
my law clerk, stating that the parties had agreed to limit the scope of the hearing to four issues.
At hearing, counsel for Rockwell recited these issues and counsel for Justice agreed that these
were the issues to be adjudicated. (Tr. 9:3–25.) Therefore, the four issues before the court are:
(1) Whether Rockwell interfered with Justice’s right to make safety complaints about the
use of a caged scoop for long-distance haulage by continuing to assign him to the caged scoop
and discontinuing the use of the uncaged scoop Justice preferred;
(2) Whether Rockwell discriminated against Justice for making safety complaints by not
selecting him to work during the “miners’ vacation” of the first week of July 2016;
(3) Whether, on July 18, 2016, Rockwell interfered with Justice’s attempt to make a
complaint about a tire to an MSHA inspector; and
(4) Whether, on July 19, 2016, Rockwell interfered with Justice’s right, as a miners’
representative, to travel with an MSHA inspector on section 103(f) “walkarounds.”
For the reasons set forth below, I dismiss Justice’s complaint of discrimination and
interference in its entirety.
III. FINDINGS OF FACT
Gateway Eagle Mine is a two-section coal mine located in Boone County, West Virginia.
(Tr. 19:6–16, 220:15–17.) It is a union mine with a collective bargaining agreement (“CBA”)
between Rockwell and the United Mine Workers of America (“UMWA”). (Ex. R–2.) In 2012,
Marshall Justice began a job as a coal miner at Farley Eagle Mine, operated by Patriot Coal
Corporation’s subsidiary Gateway Eagle Coal Company, LLC. (Resp’t Mot. Summ. Decision,
Ex. A.) He then worked for the same operator, Patriot Coal, at Gateway Eagle Mine from
January 1, 2014, to October 25, 2015. (Resp’t Mot. Summ. Decision, Ex. B.) He worked at the
same mine for a subsidiary of Blackhawk Mining LLC while the mine was operated by Rockwell
3

Under section 362(a) of the Bankruptcy Code, the filing of the petition with the
Bankruptcy Court gives rise to an automatic stay, applicable to all entities, of the commencement
or continuation of any judicial, administrative, or other action or proceeding against the debtors.
Justice, and not the Secretary, brought this case under section 105(c)(3) of the Mine Act.
Accordingly, I stayed these proceedings, as the parties had not yet submitted their reply briefs
before the filing of the bankruptcy petition.

42 FMSHRC Page 61

from October 26, 2015 through December 2015. (Resp’t Mot. Summ. Decision, Ex. C.) Justice’s
last position at Gateway Eagle Mine was as a supply scoop operator from February 22, 2016,
until his resignation on November 3, 2016. (Resp’t Mot. Summ. Decision, Ex. RR.) During his
employment at Gateway Eagle Mine, possibly in 2015 when Patriot owned the mine,4 Justice
filed internal complaints about one incident that took place on the road to work and about
another incident that took place in the mine’s changing room. (Tr. 113:8–114:7, 168:2–169:21,
250:22–251:8, 337:9–338:24.) Beginning on February 19, 2016, during training, Justice began to
keep a journal where he would record events during his shifts at the Gateway Eagle Mine, as
well as some personal thoughts interspersed with religious affirmations. (Exs. R–1, C–1.)
The main incidents surrounding the four claims in this proceeding took place during June
and July of 2016.
A.

Justice’s Safety Complaint About the Caged Scoops

As a supply scoop operator or “supply man,” Justice hauled supplies to the two coalproducing mine sections, sometimes using diesel scoops. (Tr. 20:2–8, 37:12–38:14.) Rockwell
had three diesel scoops: #873, #874, and #882 (although #882 only came into service at the mine
in July 2016 after #873 was taken out of service). (Tr. 87:20–88:4, 271:18–20, 276:6–24.) An
approved safety cage enclosed scoop #874 and scoop #882 to protect its operators from a
manufacturer-installed winch. (Tr. 26:6–7, 183:9–14.) Rockwell ordered miners, including
Justice, to haul supplies between mine sections using the caged scoops. (Tr. 183:18–20.) Indeed,
on Justice’s first day on February 22, 2016, he operated the #874 caged scoop, and the next day
hauled supplies to both section #1 and #2. (Ex. R–1.) Scoop #873 had no safety cage or winch,
and Justice typically, though not exclusively, used scoop #873. (Tr. 25:1–10, 26:6–7, 276:6–21.)
Justice preferred to use the #873 diesel scoop not only because of the visibility but because of the
design of the equipment. As Justice explained, the #873 scoop was better designed for supply
haulage due to an additional lever allowing the operator to raise the scoop like a forklift rather
than the #874 scoop which required more maneuvering to raise the supplies to the appropriate
height. (Tr. 68:6–70:2.)
On June 21, 2016, Rockwell assigned a contractor to operate uncaged scoop #873 to clear
the intake and lifeline entries of rock material. (Tr. 42:8–21, 45:4–7, 179:2–25; Ex. C–1 at 139.)
Justice had to use caged scoop #874 and complained to Rockwell that the cage on his scoop
reduced his visibility and that, as a result, the cage posed a danger to the scoop operator and to
others during long-distance haulage. (Tr. 44:8–45:15.) Justice made a “step-one” grievance with
Gillispie, his direct supervisor, about the reassignment to the contractor of the scoop “that I run.”
(Tr. 42:12–21.) Justice complained that he should be allowed to use the #873 scoop because it
4

Despite requests for clarification at hearing, the witnesses had only a vague recollection
of when these incidents, which are not at issue in this decision, took place. (Tr. 250:22–251:8.)
Regional human resource and labor relations manager Colin Milam investigated the changing
room incident when Patriot Coal Corporation operated the mine. (Tr. 337:9–13.) This would
place both the changing room and road incidents no later than October 2015 (Resp’t Mot. Summ.
Decision, Ex. B), at least seven to eight months, if not more, before the events at issue in this
decision.

42 FMSHRC Page 62

allowed an unobstructed view, unlike the #874 scoop which had a manufacturer-installed safety
cage that Justice said obstructed his view. (Ex. C–1 at 139–140; Tr. 42:12–45:1.) Gillispie
disagreed, so Justice then spoke to superintendent Osborne, who explained that the contractor’s
use of the #873 scoop was temporary due to a specific job of clearing the intake and lifeline
entries of material, which took the contractor about two or three shifts to complete; so Justice
used #874. (Tr. 45:2–15, 189:24–191:5, 193:6–10.) Justice believed his assignment to the caged
scoop would last a short time so that uncaged scoop #873 would be returned “right back to me.”
(Tr. 45:2–15.) Indeed, the next day, June 22, Justice operated the #873 uncaged scoop, as well as
on June 23 and 24. (Ex. C–1 at 140–42; Tr. 48:9–49:12.) On Monday, June 27, Justice operated
the #874 caged scoop but returned to using the #873 uncaged scoop the following day on June
28. (Ex. C–1 at 143–44; Tr. 49:13–51:6.) Then, on June 29, 2016, Rockwell assigned Justice to
operate the #874 caged scoop, whereby Justice learned that the #873 uncaged scoop was taken
“out of service.” (Ex. C–1 at 144; Tr. 64:11–65:21.)
On June 29, 2016, the date Justice learned that Rockwell was taking his preferred
uncaged scoop out of commission (Tr. 64:15–65:4; Ex. C–1 at 144), Osborne poked Justice in
the ribs and observed Justice loading supplies. (Tr. 66:2–9, 66:25–67:5.) In his journal, Justice
characterized the poke in the ribs as a “Friendly Gest” (meaning friendly gesture). (Ex. C–1 at
145.) However, Justice also interpreted this interaction as a message that management could do
whatever they liked, and Justice could not stop them. (Tr. 67:6–12.) On the following day,
June 30, 2016, Gillispie told Justice that he did not like him—a statement Justice believed to be
in reference to his complaint about being assigned to operate the caged scoops. (Tr. 71:9–72:4;
Ex. C–1 at 145.) Following an unrelated safety complaint about air reversal on July 1, Justice
had a conversation with Javins during which Justice felt Javins was telling him not to make
safety complaints. (Tr. 74:14–77:2, 264:7–265:12; Ex. C–1 at 146.) Justice then went on
vacation and returned on July 11, 2016. (Ex. C–1 at 146.)
Rockwell obtained the “new” #882 caged diesel scoop when Justice returned to work on
July 11, 2016, and put it into service the next day on July 12. (Ex. C–1 at 148; Tr. 87:20–88:7.)
Rather than repairing uncaged scoop #873, Rockwell retired #873 on July 13 by moving it into a
weed patch to cannibalize it for parts, citing financial considerations. (Ex. C–1 at 149, C–5 at 3,
C–8 at 3; Tr. 193:12–194:15.) When Justice realized the uncaged #873 scoop was being swapped
out for the #882 caged scoop whereby he would have to operate a caged scoop at all times,
Justice told management he would agree to operate the caged scoops over long distances only “at
a protest,” meaning under protest, which Justice contended was “the same as a refusal.” (Tr.
148:16–149:10; Ex. C–1 at 153.) On July 18 and into August, the #874 scoop began to have
problems, so Rockwell paid for repairs to the caged scoops. (Tr. 85:19–86:7, 117:8–118:12,
228:25–231:19; Ex. C–1 at 155.) Sometime after August 8, Rockwell took the white #874 scoop
off the property for repairs and returned it to service on August 17. (Ex. C–1 at 179–90.)
Justice sent a complaint to MSHA, which investigated and declined to issue a citation
about the scoop’s cage. (Tr. 148:16–149:20.) Neither MSHA nor the West Virginia Office of
Miners’ Health, Safety, and Training ever cited the caged scoops for safety violations. (Tr.
287:24–288:8.) No miner other than Justice presented a safety complaint about the caged scoops.
(Tr. 288:9–11.) Prior to June 21, 2016, Justice worked on more than a dozen occasions with the

42 FMSHRC Page 63

#874 caged scoop over long distances, and on none of these occasions did Justice actually refuse
to operate the scoop. (Tr. 130:19–131:11, 133:3–142:25; Exs. C–1, R–1.)
B.

Justice Not Selected to Work During the “Miners’ Vacation”

During the first full week of July 2016, known as the “miners’ vacation,” all miners at
Gateway Eagle Mine took paid leave, except certain miners who would work and take their
vacation at another time. This was an annual occurrence. (Tr. 336:4–337:5.) Given the kind of
work the mine needed that week (Tr. 199:10–20), General Manager Joe Evans decided how
many miners to use. (Tr. 200:2–13.) The miners who wanted to work during that week wrote
their names on a sign-up sheet. (Ex. C–3.) Under the CBA, Rockwell then ranked volunteers by
seniority and specialty, e.g., electrician certification. (Tr. 52:1–12.) In 2016, more miners
volunteered to work during vacation than the mine required. (Tr. 52:21–12.) Compared to other
years, the mine needed a smaller crew to do maintenance as Rockwell did not intend to mine
coal. (Ex. C–5 at 5; Tr. 199:2–20.)
Justice, who lacks an electrician’s certification, volunteered, and Rockwell did not select
him, filling all necessary non-salary slots either with miners more senior to Justice or with
certified electricians. (Ex. C–5 at 4–5; Tr. 52:2–22.) Justice grieved his non-selection with the
union, as he had canceled his vacation plans in anticipation of working during the “miners’
vacation” week. (Ex. R–2; Ex. C–1 at 144; Tr. 109:18–25, 333:6–12.) The UMWA eventually
withdrew Justice’s grievance on August 5, 2016, after the union and management determined
Rockwell had not violated the CBA in assigning vacation work. (Tr. 333:1–335:13; Ex. R–2.)
Because Justice did not work during the “miners’ vacation,” he was on paid leave along with
those miners not scheduled to work that week, resulting in him not having flexible vacation days
to use at another time of his choosing later that year. (Tr. 153:17–155:9.)
C.

Justice’s Safety Complaint About a Damaged Tire

On July 18, 2016, Justice spoke with MSHA Inspector Shawn Tishanel and brought to his
attention a damaged tire on a piece of mobile equipment. (Ex. C–1 at 153–54.) Justice explained
that for several days a “big chunk” was loose on the tire and would sling mud and material into
his face as it rotated, requiring him to wear safety glasses. (Tr. 86:12–22.) Inspector Tishanel
examined the tire but did not issue a citation because the wear on the tire fell below the
regulatory threshold. (Tr. 83:21–85:1; Ex. C–1 at 154.) After Justice told Tishanel about the tire
damage, outby foreman and fireboss Gillispie approached Justice and told him to haul a load of
supplies to the producing section. (Tr. 84:8–13, 346:12–13; Ex. C–1 at 154.) Gillispie, before
ordering Justice to haul supplies, asked him whether he wished to travel with Tishanel on the rest
of the “walkaround”; Justice declined. (Tr. 311:3–6.) Justice denies Gillispie invited him. (Tr.
347:16–22.)

42 FMSHRC Page 64

D.

Justice Not Traveling with the MSHA Inspector on July 19, 2016

Miners’ representatives may travel with MSHA inspectors on their inspections or
“walkarounds,” but, as a matter of law, the operator needs to compensate only one miners’
representative during the “walkaround.” The CBA between Rockwell and the UMWA designates
the union-appointed miners’ representative to receive compensation while traveling with the
MSHA inspector. (Tr. 165:16–166:20, 202:18–204:22.) Other miners’ representatives who
choose to travel with the inspector do so without pay. Although Justice sought to be elected as a
miners’ representative by the union, the UMWA membership did not elect him to the position.
(Tr. 165:16–166:14.) Yet two or more miners appointed Justice as a non-union miners’
representative, and he accordingly could choose to travel with the inspector.5 (Tr. 165:16–
166:20.)
On July 19, 2016, Justice entered his supervisor’s office to report his completion of a
work task but also intending to indicate his availability to travel with MSHA Inspector Tishanel,
who Justice observed in the mine office. (Ex. C–1 at 156–58.) While Justice sat in the office,
management asked the union-appointed miners’ representative, Moses Meade, to come to the
surface and travel with Tishanel. (Tr. 91:8–92:19; Ex. C–1 at 157–58.) Rockwell customarily
summoned the union-appointed miners’ representative to travel with compensation. (Tr. 273:1–
16; Exs. C–5 at 2–3, C–6 at 2–3.) Justice did not voice his request to travel with Tishanel. (Tr.
92:11–14.) Instead, he looked at superintendent Osborne hoping to communicate his wish to
travel. (Tr. 92:15–17; Ex. C–1 at 157–58.) Outby foreman and fireboss Gillispie was in the office
and ordered Justice to haul oil, and Justice complied. (Tr. 92:11–14; Ex. C–1 at 157.)
E.

Justice Files a Section 105(c) Complaint with MSHA

The day after Justice visited his supervisor’s office hoping to travel, on July 20, 2016,
Justice filed a discrimination complaint with MSHA against Rockwell. (Compl., Ex. A.) On or
around August 18, 2016,6 Justice attended a post-inspection conference with Inspector Tishanel
and Eugene Cook, a third-shift foreman. (Tr. 315:14–21; Ex. C–1 at 193–96.) Cook told Justice
he was not welcome in the meeting, but Gillispie took Cook aside and told him that Justice, as a
duly appointed miners’ representative, had a right to attend. (Tr. 315:25–316:5; Ex. C–1 at 194–
95.) Justice sat through the rest of the meeting without incident. (Ex. C–1 at 195.)
Upon receiving Justice’s discrimination complaint, MSHA thereafter conducted an
investigation with interviews of Rockwell employees, including maintenance foreman William
Luke Stepp, superintendent Rex Osborne, and evening shift foreman Frank Javins. (Exs. C–5, C–
6, C–7, C–8.) MSHA later determined it would prosecute Justice’s complaint of not receiving
ventilation maps from Rockwell as required, given his designation as a miner’s representative.
5

Almost a year earlier on August 20, 2015, MSHA cited Rockwell for failing to list
Justice as a miners’ representative on its bulletin board (Ex. C–2; Tr. 205:15–21), even though
Rockwell had listed him on previous occasions. (Tr. 205:22–206:14.) Following the citation,
Rockwell reposted Justice’s information on the mine bulletin board. (Ex. C–2.)
6

Gillispie testified about this incident based on an entry from Justice’s journal dated
August 18, 2016. (Tr. 315:9–13.)

42 FMSHRC Page 65

However, MSHA declined to take up Justice’s other discrimination and interference claims
involving operation of the caged scoop, his non-selection for work during the “miner’s vacation”
week, his damaged tire complaint to an MSHA inspector, or the events surrounding the MSHA
inspection on July 19, 2016. MSHA completed its investigation and finally issued its
determination letter on September 14, 2017.
IV. PRINCIPLES OF LAW
A.

Initiating Section 105(c) Complaints

The Mine Act provides that, upon receipt of a complaint for discrimination or
interference, the Secretary “shall cause such investigation to be made as he deems appropriate,”
and that “[i]f upon such investigation, the Secretary determines that the provisions of this
subsection have been violated, he shall immediately file a complaint with the Commission . . . .”
30 U.S.C. § 815(c)(2). Under section 105(c)(2), “[t]he complaining miner, applicant, or
representative of miners may present additional evidence on his own behalf during any hearing
. . . .” Id.
Section 105(c)(3) of the Mine Act provides that if the Secretary determines no
discriminatory violation occurred, “the complainant shall have the right, within 30 days of notice
of the Secretary’s determination, to file an action in his own behalf before the Commission,
charging discrimination or interference in violation of [section 105(c)(1)].” 30 U.S.C.
§ 815(c)(3). The written discrimination complaint filed with MSHA must contain specific
allegations that MSHA has investigated and that the Secretary’s has considered in a
determination. See Hatfield v. Colquest Energy, Inc., 13 FMSHRC 544, 546 (Apr. 1991). The
scope of the Secretary’s investigation, rather than the initiating complaint, governs the
permissible ambit of the complaint filed later with the Commission. See Sec’y of Labor on behalf
of Dixon v. Pontiki Coal Corp., 19 FMSHRC 1009, 1017 (June 1997).
B.

Establishing a Prima Facie Discrimination Case

Under section 105(c), mine operators cannot discriminate against miners for engaging in
activity protected by the Mine Act. 30 U.S.C. § 815(c)(1). Under Commission precedent,
complainants must establish a prima facie case for discrimination by demonstrating that the
miner was: “(1) engaging in protected activity, and (2) subject to an adverse employment action
that was at least partially motivated by his protected activity.” Cumberland River Coal Co. v.
FMSHRC, 712 F.3d 311, 318 (6th Cir. 2013) (citing Pendley v. FMSHRC, 601 F.3d 417, 423
(6th Cir. 2010)).
Section 105(c)(1) of the Mine Act states, in relevant part, that “[n]o person shall
discharge or in any manner discriminate against . . . or otherwise interfere with the statutory
rights of any miner . . . because of the exercise by such miner . . . on behalf of himself or others
of any statutory right afforded by [the Mine Act].” 30 U.S.C. § 815(c)(1).
Under the traditional Pasula-Robinette framework, a complainant establishes a prima
facie case of section 105(c) discrimination if the preponderance of the evidence proves that (1)

42 FMSHRC Page 66

the complainant engaged in a protected activity, (2) there was adverse action, and (3) the adverse
action was motivated in any part by the protected activity. Driessen v. Nevada Goldfields, Inc.,
20 FMSHRC 324, 328 (Apr. 1998); Pasula, 2 FMSHRC at 2799. The mine operator may rebut
the prima facie case by showing either that no protected activity occurred or that protected
activity motived the adverse action in no part. Sec’y of Labor on behalf of Robinette v. United
Castle Coal Co., 3 FMSHRC 803, 818 n. 20 (Apr. 1981). If the mine operator cannot rebut the
prima facie case, it nevertheless may defend affirmatively by proving that the miner’s
unprotected activities also motivated the operator and it would have taken the adverse action in
any event based on unprotected activities alone. Driessen, 20 FMSHRC at 328–29; Pasula, 2
FMSHRC at 2799–800.
Under a discrimination claim, a miner has the right under section 105(c) of the Mine Act
to refuse work if the miner has a good faith, reasonable belief in a hazardous condition. Dolan v.
F&E Erection Co., 22 FMSHRC 171, 177 (Feb. 2000). Furthermore, under a discrimination
claim, the adverse action may be a constructive discharge, in which the operator has no
conscious retaliatory motive but instead fails to reasonably remedy intolerable conditions,
leading to the resignation of the miner who reported the conditions. See id. at 176 (citing
Simpson v. FMSHRC, 842 F.2d 453, 461–63 (D.C. Cir. 1988)).
C.

Establishing a Prima Facie Interference Case: Franks Test and Pepin Test

The Commission has not settled on the legal test for assessing claims of interference but
has articulated two tests commonly referred to as the Franks test and Pepin test. See Sec’y of
Labor on behalf of Greathouse v. Monongalia Cty. Coal Co., 40 FMSHRC 679, 680–81 (June
2018). Several Commission Judges have applied the Secretary’s two-prong (Franks) test, which
establishes an interference claim when:
(1) a person’s action can be reasonably viewed, from the perspective of
members of the protected class and under the totality of the circumstances,
as tending to interfere with the exercise of protected rights, and (2) the
person fails to justify the action with a legitimate and substantial reason
whose importance outweighs the harm caused to the exercise of protected
rights.
Id. at 686 (Comm’rs Cohen & Jordan, separate op.) (quoting UMWA on behalf of Franks and
Hoy v. Emerald Coal Res., LP, 36 FMSHRC 2088, 2108 (Aug. 2014) (Chairman Jordan &
Comm’r Nakamura, separate op.)). Commissioners Althen and Young would additionally require
proof (Pepin test) that the person’s action was motivated at least in part by the miner’s protected
activity. Id. at 711 (Acting Chairman Althen & Comm’r Young, separate op.) Some Commission
Judges have come to refer to these tests as Franks (the Secretary’s two-part test) and Pepin
(requiring proof of operator motivation also). See Sec’y of Labor on behalf of Pepin v. Empire
Iron Mining P’ship, 38 FMSHRC 1435, 1453–54 (June 2016) (ALJ) (articulating a test in which
the Complainant has the burden to establish that the Respondent’s actions were motivated by
animus to the exercise of protected rights).

42 FMSHRC Page 67

The Commission’s line of section 105(c) interference cases demonstrates that successful
claims concern tangible actions and clear communications by the operator and not vague
implications requiring subtle inferences. See Moses v. Whitley Dev. Corp., 4 FMSHRC 1475,
1478–79 (Aug. 1982) (determining that the operator’s coercive interrogation of a miner over the
exercise of protected rights was interference because it could chill the exercise of rights); Sec’y
of Labor on behalf of Gray v. North Star Mining, Inc., 27 FMSHRC 1, 10–12 (Jan. 2005)
(determining that threats to a miner are more likely to be interference if they are coercive,
isolating, and pertaining to a criminal investigation).
V. ADDITIONAL FINDINGS OF FACT, ANALYSIS, AND
CONCLUSIONS OF LAW
I now turn to the Complainant’s individual claims. First, I will analyze the discrimination
claim about Justice not working during the “miners’ vacation” week. Second, I will examine the
three interference claims. Of these, I will first analyze the interference claim about the caged
scoop, then the interference claim about the damaged tire, and finally the interference claim
about Justice not traveling with the inspector.
A.

Whether Rockwell Engaged in Discrimination Under Section 105(c)
1. Protected Activity

Justice alleges that he engaged in protected activity through his safety complaints to
MSHA inspectors as well as his “operation under protest” of caged scoops for long-distance
haulage. (Compl’t Br. 9.) Justice reported the alleged hazard of the cage on the scoop to MSHA,
which investigated the use of the caged scoop for long-distance haulage and declined to issue a
citation: the MSHA Inspector “didn’t see no problem with it,” Justice said. (Tr. 170:24–171:23.)
Justice continued to inform Rockwell that he felt the caged scoop was dangerous because it
obstructed his view, and that he operated the scoop only under protest. (Tr. 148:16–149:20.)
Despite these actions by Justice, Rockwell counters that Justice did not engage in protected
activity because Justice lacked a good-faith belief that the caged scoop was hazardous; Rockwell
argues that Justice alleged a hazard as reprisal for Rockwell taking him off of uncaged diesel
scoop #873, the scoop he preferred. (Resp’t Br. 13–18.)
Under the Mine Act, a complaint about mine safety, made by the miner to the operator, is
protected activity. 30 U.S.C. § 815(c)(1) (“[A] complaint under or related to this [Mine Act],”
filed by a miner, his representative, or a job applicant is expressly protected under Section
105(c)); see also, e.g., Sec’y of Labor on behalf of Knotts v. Tanglewood Energy, Inc., 19
FMSHRC 833, 837 (May 1997) (holding that complainant’s conversation with the mine
landowner’s representative, who was investigating conditions at the mine, was “protected, as it
included complaints about unsafe equipment at the mine”).
Justice unquestionably made safety complaints about the caged scoops. Indeed, both
Rondal Gillispie and Rex Osborne listened to Justice’s complaints about lack of visibility in the
caged scoops and offered the advice of turning off his headlamp, which would reduce the glare,
demonstrating Rockwell was aware of Justice’s safety complaint at the time. (Tr. 217:13–19.)

42 FMSHRC Page 68

Justice also expressed concerns that stacked supplies on the caged scoop impaired his vision, so
Gillispie “had the supplies reloaded in such a manner as to not obstruct Justice’s visibility.”
(Resp’t Br. 19–20.) Though Justice told management that he considered the caged scoops unsafe,
Justice never actually refused to operate those scoops. (Tr. 148:16–149:20.) The lack of refusal
is, however, immaterial to this element. Justice raised safety issues with his employer and with
MSHA. Consequently, I conclude that Justice has shown he engaged in protected activity. I turn
now to the adverse action element.
2. Adverse Action
Justice argues that Rockwell took an adverse action against him by “prohibiting him from
working through vacation and thus from earning additional bonus wages that he would have
received for working during that period.” (Compl’t Br. 9.) Justice was frustrated that Rockwell
“allowed others to work through vacation who had [fewer] qualifications than [him].” (Id.)
Further, Justice pointed to the fact that miners who had never even signed the sheet were invited
to work during vacation. (Tr. 58:4–7.) Finally, Justice considered it unfair that Rockwell waited
until the “very last minute” to announce who would work during vacation. (Tr. 52:18–22.)
Rockwell, however, noted that “[a]lthough nobody had ever guaranteed him or anyone else that
signing the sheet would result in being selected to work over vacation, Justice . . . canceled his
vacation plans.” (Resp’t Br. 22.)
Common forms of adverse action include discharge, suspension, and demotion. See
Pendley, 34 FMSHRC at 1930. But the Mine Act protects miners against a broad range of
adverse actions. See id. (noting that “section 105(c)(1) was intended to encourage miner
participation in enforcement of the Mine Act by protecting them against ‘not only the common
forms of discrimination, such as discharge, suspension, demotion . . . but also against the more
subtle forms of interference . . . . ’”) (quoting Moses, 4 FMSHRC at 1478 (quoting S. Rep. 95-19
at 36 (1977), reprinted in Senate Subcomm. on Labor, Comm. on Human Resources, Legislative
History of the Federal Mine Safety and Health Act of 1977, at 624 (1978))). Furthermore, an
adverse action may be an omission on the part of the operator. Sec’y of Labor on behalf of
Jenkins v. Hecla-Day Mines Corp., 6 FMSHRC 1842, 1847–48 (Aug. 1984) (determining that an
adverse action is any “act of commission or omission by the operator subjecting the affected
miner to discipline or a detriment in his employment relationship.”)
To determine whether adverse action occurred, the Commission has adopted the test
articulated by the United States Supreme Court in Burlington N. & Santa Fe Ry. Co. v. White,
548 U.S. 53, 57 (2006). See Pendley, 34 FMSHRC at 1931–32. In that Title VII retaliation case,
the United States Supreme Court held that the term “discriminate against” included employer
actions against an employee that would be “materially adverse to a reasonable employee.”
Burlington, 548 U.S. at 57. “[T]he employer’s actions must be harmful to the point that they
could well dissuade a reasonable worker from making or supporting a charge of discrimination.”
Id. Furthermore, the Court stated that analysis should look at actions from the perspective of a
reasonable employee and that analysis should look at the particular circumstances of the case. Id.
at 68–69. “[A]n act that would be immaterial in some situations is material in others.” Id. at 69
(citations omitted). In adopting this test, the Commission recognized that “retaliatory action does
not only affect the targeted miner, but other miners on whom it could have a chilling effect

42 FMSHRC Page 69

regarding the reporting of safety hazards.” Pendley, 34 FMSHRC at 1932. Nevertheless, an
adverse action under Burlington cannot be simply “those petty slights or minor annoyances that
often take place at work and that all employees experience.” Burlington, 548 U.S. at 68.
The standard for determining adverse action is objective but also depends on the
particular circumstances of the case. Another miner, in a different situation, might have taken his
non-selection on the chin and not have been reasonably dissuaded from filing a charge of
discrimination. Yet it remains that the effect of Justice’s non-selection was that he had to take his
vacation during the “miners’ vacation” week and could not use those vacation days at a time of
his choosing later in the year. Indeed, Justice had canceled his vacation plans with his daughter,
so he could work that week in July and plan a vacation with her later in the year. (Tr. 109:18–25,
153:24–154:4.) Because senior miners were granted priority during the decision-making process
(Tr. 200:2–21), I determine that miners considered their selection for work during vacation to be
desirable. When I consider a reasonable miner who made safety complaints to the operator
shortly before learning of his non-selection for a desirable assignment (e.g., that would have
allowed him more flexible vacation-day options later in the year), I determine that this miner
could reasonably be dissuaded from raising safety complaints in the future. The non-selection of
Justice for work during the “miners’ vacation” week was therefore materially adverse and could
chill a reasonable miner from making safety complaints, even though this non-selection is much
less severe than discipline, lost wages, or termination. Weighing the evidence and circumstances,
I conclude that Justice’s non-selection for work during the “miners’ vacation” week was an
adverse action.
3. Motivation/Causal Connection
I now turn to the most crucial element in a prima facie discrimination case, the
motivational nexus between the protected activity and adverse action. The Commission looks to
four factors to determine whether a causal connection links the protected activity to the adverse
action: “(1) the mine operator’s knowledge of the protected activity; (2) the mine operator’s
hostility or ‘animus’ toward the protected activity; (3) the timing of the adverse action in relation
to the protected activity; and (4) the mine operator’s disparate treatment of the miner.”
Cumberland River Coal Co., 712 F.3d at 318; see also Sec’y of Labor on behalf of Chacon v.
Phelps Dodge Corp., 3 FMSHRC 2508, 2510–12 (Nov. 1981), rev’d on other grounds, 709 F.2d
86 (D.C. Cir. 1983). I will examine these factors one by one.
a. Knowledge of Protected Activity
In its post-hearing briefs, Rockwell does not specifically deny knowledge of Justice’s
complaints about the safety of using a caged scoop for long-distance haulage. On June 21, 2016,
the date Rockwell assigned uncaged diesel scoop #873 to the contractor, Justice initiated a stepone grievance under the CBA: “I step oned [Gillispie] over this,” Justice wrote in his journal.
(Ex. C–1 at 139; Tr. 42:8–43:18.) Gillispie was aware of Justice’s complaint about using the
caged scoop because Gillispie responded to Justice’s concerns about the safety of the scoop by
advising him to extinguish his cap light to reduce glare. (Tr. 44:16–45:1, 309:22–310:7.)
Moreover, Justice then complained to Osborne about the #874 caged diesel scoop, and Osborne
also gave Justice the same guidance as Gillispie regarding the cap light. (Tr. 188:22–189:17,

42 FMSHRC Page 70

189:24–190:7, 190:21–191:8, 198:9–21; Ex. C–5 at 3–4.) Justice did not testify specifically that
Rockwell was aware of the complaint he made to MSHA about the cage, but the inspector
investigated the situation at the mine and declined to issue a citation. (Tr. 170:24–171:23.)
I therefore determine that Rockwell had knowledge of Justice’s protected activities, given
Gillispie and Osborne’s discussions with Justice regarding his safety complaints about obstructed
visibility in operating the #874 caged diesel scoop.
b. Animus Toward the Protected Activity
Operator animus ranges from minor actions, such as less desirable work schedules, all the
way to the severe or criminal (physical assault). “The more such animus is specifically directed
towards the alleged discriminatee’s protected activity, the more probative weight it carries.”
Chacon, supra, 3 FMSHRC at 2511. For this element, I will examine several incidents and
remarks related by Justice at hearing.
The court heard much testimony at hearing about incidents outside of the June and July
2016 events at issue in this case. Among them were incidents that, depending on whom I credit,
were either workplace bullying of Justice or just goofing off, part of workplace camaraderie. As
observed at the hearing and stated in testimony, Javins is animated and known for clowning
around with his colleagues. According to Javins, “[i]t’s the camaraderie between the men and the
playing and the things that you do. You build a bond and stuff with people.” (Tr. 248:16–21.) In
contrast, Justice was comparatively reserved and known for carrying around a diary where he
would record incidents at the mine, interspersed with religious reflections. (Exs. C–1, R–1.) I
observed Justice at hearing to be quiet, deliberate, and soft-spoken.
The first alleged incident happened to Justice once in his car. (Tr. 168:17.) According to
Justice, Javins tailgated him and then drew alongside his vehicle and then he would let off and
get back behind. (Tr. 114:1–7.) Javins drove up behind to “stomp gas” making it look like he
would ram Justice’s car and then lunge sideways. (Tr. 168:2–24.) From his car, Justice observed
Javins “laughing and just acting crazy.” (Tr. 168:20–21.) According to Javins, the general
manager and HR manager interviewed him about “a shopping list of things” including an
allegation he had attempted to “run [Justice] over . . .” (Tr. 249: 11–19.) At hearing, Javins
acknowledged the incident, pointing out he drove a small Cutlass while Justice drove a “good
size” Cadillac. (Tr. 249:20–25.) But Javins denied the allegation he tried to run over Justice: “I
certainly got enough sense about me [that] I’m not going to try to run over somebody on a
highway.” (Tr. 249:25–250:2.)
On another occasion, Javins came through the changing room back door where he
encountered a group of miners, including Justice. Javins admitted that he hit Justice with two
fingers in the Adam’s apple: “[N]othing ill at all was intended by that, you know,” Javins
testified, “It certainly wasn’t anything that would have been hurtful.” (Tr. 248:19–21.) Justice
observed the scene as the miners being lined up on both sides; Javins walked through “like a big
bull and looked everybody over.” (Tr. 169:6–10.) According to Justice, Javins mock-lunged at
him “like he’s wanting to scare me plum out of my skin,” but “that day I didn’t jump because I
was used to him doing that.” (Tr. 169:11–14.) And then Javins made contact with Justice’s throat

42 FMSHRC Page 71

with his two fingers. (Tr. 168:25–169:21.) Following this “karate chop” incident, Justice filed an
internal complaint with the company. (Tr. 169:19–21.) Regional human resource and labor
relations manager Milam investigated the incident for then-operator Patriot Coal and concluded
that the encounter had not been malicious and that Javins was “just playing” with Justice. (Tr.
337:9–338:24.) After a superior informed Justice that Javins could lose his job, Justice rescinded
his complaint, “[pleading] mercy for him.” (Tr. 169:22–170:15.) Rockwell counseled Javins that
placing one’s hands on another employee was “under no circumstances appropriate,” and Javins
agreed it would not happen again. (Tr. 338:17–24.)
The automobile and karate-chop incidents took place months before the events
underlying these claims when Patriot operated the mine, which was from January 2014 through
October 2015. (Tr. 249:8–10, 250:22–251:8; Resp’t Mot. Summ. Decision, Ex. B.) Importantly,
these incidents are not contemporaneous with the June and July 2016 events at issue in this case.
Still more importantly, none of these incidents, even if I were to credit fully Justice’s version of
them, are probative to the claim that Rockwell’s decision not to select Justice was motivated by
animus toward Justice’s complaints about the diesel caged scoops. Justice did not even assert
that his exercise of protected rights prompted these two incidents. Based on the evidence and my
observations at hearing, I find it more plausible that these incidents were akin to a personality
conflict. Accordingly, they do not help establish that Rockwell’s actions, at issue in this case,
were motivated by animus toward protected activity.
To contextualize the incidents above, I also note a significant entry in Justice’s journal.
On August 5, 2016, Justice recorded that, when management offered complimentary cake and
coffee shortly before testing him for drugs, Justice believed that the company might have laced
the food with drugs so he would fail his drug test. (Ex. C–1 at 177; Tr. 155:12–158:9.) Milam
was present at the meeting where coffee and cake had been provided, and he denied at hearing
that Rockwell attempted to drug Justice. (Tr. 335:9–336:3.) This indicates to me that Justice was
highly suspicious of any action taken by Rockwell, and accordingly I find Justice’s
uncorroborated testimony about Rockwell’s actions less credible than I otherwise would.
I will also consider several contemporaneous events described at hearing. On June 29,
2016, the date that Justice learned that his preferred #873 uncaged scoop would be taken out of
commission (Tr. 64:15–65:5), Osborne poked Justice in the ribs in a friendly way while he
observed Justice loading supplies onto #874 scoop. Justice interpreted this interaction as a
message that management could do whatever it liked, and Justice could not stop them. (Tr.
66:10–18, 66:25–67:18.) Next, Justice recorded in his journal that on June 30, 2016, Gillispie
told Justice at the start of the shift that “he did not like [him.]” (Tr. 71:9–72:4.) I have only
Justice’s word that Gillispie made this remark. More importantly for this analysis, Justice
presents no reliable evidence, only his personal interpretation, that this remark meant that
Gillispie did not like him because of his protected activity. The other conflicts detailed above
suggest that “I don’t like you” could have referred to several other issues. Justice simply did not
introduce sufficient evidence to convince me that this exchange referred to the exercise of
protected rights.
On July 1, 2016, Justice used a walkie-talkie that could be heard throughout the mine to
report that the flow of air in the section he was working had reversed; when he received no

42 FMSHRC Page 72

response, Justice listed several things aloud that could be wrong on the section that might cause
the air to temporarily reverse. (Ex. C–1 at 146; Tr. 74:14–76:17.) Due to his observance of the
Sabbath on Friday at sundown, Justice had to leave early. (Tr. 74:14–23.) As he left the mine,
Justice informed Frank Javins of the air reversal issue. (Tr. 76:18–23.) According to Justice,
Javins told him, “[I]f you’ll just leave us alone, we’ll leave you alone.” (Justice’s words). (Tr.
76:21–23.) Justice took this to mean that he should not make safety complaints. (Tr. 76:21–77:2.)
Javins, however, remembers neither receiving this complaint nor giving this response. (Tr.
264:7–265:12.) Given the particular circumstances, “leave us alone” is another ambiguous
phrase. Justice was leaving for a religious observance and shortly before had broadcast to the
entire mine his theories about the air reversal. It remains unclear whether Javins’s annoyance
flowed from Justice’s safety complaints, or perhaps from his early departure from the mine, or
perhaps from how Justice used his walkie-talkie. I determine that Justice has not introduced
sufficient evidence about this incident to establish that Javins was telling Justice not to make
safety complaints.
Next, Justice recorded in his journal that on July 11, 2016, management held a meeting
with the crew, at which Osborne and MSHA Inspector Mark Muncy spoke. (Ex. C–1 at 146–47;
Tr. 77:3–78:16, 79:8–18.) Muncy warned the miners about safety hazards related to air flow and
dust accumulation. (Tr. 78:8–12.) Justice relates that Osborne said unless miners remained
cognizant of safety hazards, they could become unemployed. (Tr. 78:18–79:7.) I do not find this
incident probative to questions of animus, given that, according to Justice’s own account, both
Osborne and MSHA Inspector Muncy were exhorting the miners to pay more attention to safety.
Justice nevertheless testified that the safety talk was “directed to me.” (Tr. 77:13–19.)
Next, in the July 29, 2019, entry in his journal, Justice says that Javins “blew up” at him
about the issue of using the scoop for hauling supplies and accused Justice of “just trying to
cause trouble . . . .” (Ex. C–1 at 168–69; Tr. 271:13–272:8.) But Javins testified that he did not
remember the incident and “I certainly don’t remember blowing up on anyone.” (Tr. 272:10–18.)
Once again, I have only Justice’s word, this time contradicted by the person who is supposed to
have made this remark. The quotation imputed to Javins is, like the one above imputed to
Gillispie, too brief and lacking in context to serve as evidence that Justice’s supervisors were
motivated by animus specifically toward his safety complaints about the diesel scoop’s cage.
These incidents as related do not help Justice meet his burden.
More apposite to this element is MSHA’s investigation on August 30, 2016, during
which an MSHA employee interviewed William Luke Stepp about possible interference with
Justice’s right to travel as a miners’ representative. (Tr. 295:5–19.) This MSHA employee
drafted a memorandum, written in Stepp’s own voice, and included a passage stating that neither
Rockwell nor the union liked Justice to travel with an inspector because he habitually drew the
inspector’s attention to violations that Justice had not previously reported to Rockwell, which
hurt Rockwell’s reputation. (Id.; Ex. C–8.) Before signing, however, Stepp crossed out these
sentences and initialed next to them to indicate that he wished them stricken from his statement.
(Tr. 295:19–21.) On the one hand, an investigator reducing an interview to a written statement
could easily misconstrue words or make an error, and this statement was quickly disavowed by
Stepp. On the other hand, Stepp’s revised statement notes his belief that when “Justice travels
with inspectors, he points out potential hazards that he has previously observed but which he did

42 FMSHRC Page 73

not inform anyone of,” and that the union is “frustrated” with Justice observing potential hazards
and not reporting them because it gives the appearance of not doing their job.” (Ex. C–8 at 3.) At
hearing, Stepp tried to distance himself from the statement (Tr. 297:16–298:13), but agreed that
the company and union did not like it if unreported hazards were cited by MSHA. (Tr. 299:14–
300:2.)
Bearing in mind especially Justice’s belief that management intended to poison him with
coffee and cake, I find generally that Justice’s interpretations of his interactions with
management skew toward the negative, and I therefore accord his uncorroborated testimony less
weight than I otherwise would. But Stepp’s statement is specific and in my opinion unlikely to
be groundless and, accordingly, serves to corroborate the impression that Justice attempts to
make in detailing his interactions with Rockwell. I believe that Rockwell had a negative attitude
about Justice’s various safety-related efforts near the time when they did not select him to work
during vacation. Considering all the evidence produced at hearing as a whole, I determine that
Rockwell’s management exhibited some level of hostility or animus toward Justice due to his
protected activities.
c. Timing
The Commission does not apply “hard and fast criteria in determining coincidence in
time between protected activity and subsequent adverse action when assessing an illegal motive.
Surrounding factors and circumstances may influence the effect to be given to such coincidence
in time.” Hicks v. Cobra Mining, Inc., 13 FMSHRC 523, 531 (Apr. 1991). Nevertheless,
coincidence in time between the protected activity and the adverse action may alone be sufficient
to establish discriminatory intent. See Pendley, 601 F.3d at 427 (citing Garcia v, Inc., 24
FMSHRC at 354. Here, Rockwell assigned the contractor to uncaged scoop #873, the one Justice
preferred, on June 21, 2016. (Tr. 42:8–21, 44:8–45:15.) Justice initiated with Gillispie his stepone grievance under the CBA on that same date, and also discussed it with Osborne. (Ex. C–1 at
139; Tr. 45:2–15, 189:24–191:5.) On June 28, 2016, Justice recorded in his journal that he “step
oned [Osborne] on not allowing me to work vacation.” (Ex. C–1 at 144.) I infer, then, that Justice
learned of his non-selection no later than June 28, 2016. The “miners’ vacation” at issue took
place during the first week of July 2016. (Tr. 336:4–337:5.) The safety complaints and grievance
were contemporary with Rockwell not selecting Justice to work during vacation. Consequently, I
determine that a coincidence in time existed between Justice’s protected activity and the adverse
action taken against him.
d. Disparate Treatment of the Miner
For the disparate treatment factor, “it is incumbent on the complainant to introduce
evidence showing that another employee guilty of the same or more serious offenses escaped the
disciplinary fate suffered by the complainant.” Driessen, 20 FMSHRC at 331 n.14 (citing
Chacon, 3 FMSHRC at 2512). Justice admitted that those miners who worked during vacation
were either senior to him or had an electrician’s certification, which Justice lacked. (Tr. 58:8–
15.) From Justice’s perspective, however, Rockwell’s alteration of its customary “miners’
vacation” work-selection procedure amounted to disparate treatment. (Tr. 51:14–53:12.)
Specifically, Justice testified that Rockwell “customarily posted a specific number of employees
who could sign up through vacation.” (Compl’t Br. 9.) Deviations from the norm such as these

42 FMSHRC Page 74

led Justice to suspect that Rockwell was retaliating against him: “. . . I know in my heart that
they stopped me from working all because of my protest over this scoop situation . . .” (Tr. 53:8–
10.) Yet Justice had never before worked during a “miners’ vacation” week. (Tr. 52:13–14.)
Justice argues that “just a few days following [his] complaints to management about the
caged scoop, management decided not to post a specific number of positions and rather elected
to cut off vacation workslots at the point on the sign-up list that would cause [him] to be
excluded. . . . ” (Compl’t Br. 9–10.) Rockwell, however, explains that it declined to post the
number of miners needed during the miners’ vacation because they felt that this would have the
“effect of discouraging enough people from signing up if they thought that they might not get
picked.” (Resp’t Br. 22.) Rockwell further notes the mine was not “running coal over the 2016
miner’s vacation, so it needed fewer people.” (Id.)
Rockwell treated Justice differently than other miners who signed up to work over the
miners’ vacation. But Justice fails to meet his burden by introducing evidence that another miner
similarly situated—who had made safety complaints, lacked seniority, or lacked an electrician’s
certification—was granted permission to work during the miners’ vacation. Therefore, I
determine that the evidence presented does not establish that Justice suffered disparate treatment.
e. Weighing the Motivation Factors
Considering the above four factors on causal connection, I determine that Justice has
proved by a preponderance of the evidence that Rockwell’s adverse action against him was
motivated in part by his protected activity. Rockwell knew about his safety complaints regarding
the caged scoop when they began on June 21, 2016 (Tr. 128:23–129:20, 309:22–310:7), and did
not select Justice to work during the vacation, which was the first week of July 2016. (Tr. 336:4–
337:5.) When I examine this close sequence of events alongside Stepp’s signed statement and
testimony (Ex. C–8; Tr. 295:5–19), I determine that Justice has met the timing, animus, and
knowledge factors, and I thereby conclude that Justice has established a causal connection
between his safety complaints and Rockwell’s non-selection of him to work during vacation.
4. Evaluating the Prima Facie Case
Justice alleges that management’s decision not to post the specific number of positions
was motivated by his safety complaints about the caged diesel scoop and was intended to allow
management to “cut off the vacation workslots at the point on the sign-up list that would cause
[him] to be excluded.” (Compl’t Br. 10.) Further, Justice alleges “[t]he discriminatory motive is
apparent from [] Osborne’s open animus toward [] Justice’s good-faith concerns regarding the
caged scoop, and by the proximity in time of the protected activity . . .” (Id.)
In contrast, Rockwell argues that it chose those miners to work during the miners’
vacation week because of business necessity and CBA requirements. Specifically, “pursuant to
the CBA, selection of who was to work was a matter of simply sorting the volunteers by
specialty . . . and seniority.” (Compl’t Br. 23.) Simply put, Justice lacked an electrician’s license,
a specialty needed that week, plus he lacked the level of seniority that would have required his
selection over other miners willing to work during the miners’ vacation.

42 FMSHRC Page 75

Justice engaged in protected activity by making safety complaints to MSHA and
management about the obstructed view of the #874 caged scoop. He also suffered an adverse
action in his non-selection for work during the “miners’ vacation” week. Finally, Rockwell’s
knowledge of Justice’s safety complaints, the very close timing, and the animus, especially when
corroborated by Stepp’s statement and testimony, allow Justice to establish the motivational
nexus element and, therefore, to establish a prima facie case for discrimination. Thus, I
determine that Justice’s protected activity motivated Rockwell, in part, to take an adverse action
against him. However, before turning to Rockwell’s affirmative defense, I address the special
difficulties presented by the issue of damages in this case.
5. Recoverable Damages
Justice requests, as relief under the discrimination claim, that Rockwell “pay [him] five
days of pay to compensate him for the extra wages that he was unable to earn when Respondent
declined to allow [Justice] to work through vacation.”7 (Compl’t Br. 10.) If Justice establishes
discrimination under section 105(c), the Commission may “[grant] such relief as it deems
appropriate, including, but not limited to, an order requiring the rehiring or reinstatement of the
miner to his former position with back pay and interest or such remedy as may be appropriate.”
30 U.S.C. § 815(c)(3).
The Commission has recognized that discrimination encompasses intangible as well as
tangible employment actions. See McNary v. Alcoa World Alumina, LLC, 39 FMSHRC 433, 439
(Mar. 2017). Furthermore, Commission Judges can fashion discrimination remedies suitable to
the facts of each case. Sec’y of Labor on behalf of Rieke v. Akzo Nobel Salt Inc., 19 FMSHRC
1254, 1257 (July 1997) (“The Commission enjoys broad remedial power in fashioning relief for
victims of discrimination.”); see also Sec’y of Labor on behalf of Hannah v. Consolidation Coal
Co., 20 FMSHRC 1293, 1306–07 (Dec. 1998) (determining that Commission Judges may
remedy section 105(c) violations by ordering the posting of notices and expunging references to
discipline from employee records). Nevertheless, in fashioning a remedy, the aim of the
Commission Judge centers on “[restoring] discriminatees, as nearly as we can, to the enjoyment
of the wages and benefits they lost as a result of their illegal terminations.” Sec’y of Labor on
behalf of Dunmire v. Northern Coal Co., 4 FMSHRC 126, 143 (Feb. 1982).
At Gateway Eagle Mine, miners who did not work during the miners’ vacation would
have to take paid vacation during that week. In not selecting Justice to work that week, Rockwell
prevented him from taking his vacation days at another time of his choosing. (Tr. 154:5–155:7.)
Given that Justice no longer works for Rockwell and does not seek reinstatement, making Justice
whole in this respect would be difficult and the proposed five days of pay might be a reasonable
fashioning of a remedy. (See Ex. C–4.) But given Rockwell’s successful affirmative defense (see
discussion infra Section V.A.6), the issue of appropriate relief is moot.

7

Justice submitted pay stubs dated July 8, 2016 and July 22, 2016, which I have
considered. (Ex. C–4.)

42 FMSHRC Page 76

6. Affirmative Defense
A mine operator “can establish an affirmative defense under the Pasula-Robinette
framework by showing that ‘while it took adverse action against the miner because of the
miner’s protected activity, it would have taken the action even if the miner had not engaged in
protected activity.’” Cumberland River Coal Co., 712 F.3d at 319 (quoting Pendley, 601 F.3d at
423–24). “[T]he inquiry is limited to whether the reasons are plausible, whether they actually
motivated the operator’s actions, and whether they would have led the operator to act even if the
miner had not engaged in protected activity.” Pendley, 601 F.3d at 425 (citing Chacon, 3
FMSHRC at 2516). Nevertheless, the Commission Judge should not accept a defense that rests
on mere pretext: a justification may be “so weak, so implausible, and so out of line with normal
practice” that it should be found to be “mere pretext.” Chacon, 3 FMSRHC at 2516. The inquiry
is not whether the Commission Judge believes that the justification supported the adverse action
but is based on what the evidence shows that “the operator actually believed at the time.”
Pendley, 601 F.3d at 426. The Commission Judge should not “impose [his or her] own business
judgement as to an operator’s actions.” See id. at 425.
At hearing, Rockwell laid out its defense by describing the procedure by which it decided
which miners would work during vacation, not including Justice. Given the kind of work the
mine needed that week, Osborne proposed the number of miners needed and General Manager
Joe Evans decided how many miners to take, trying “to be as lean as he possibly could.” (Tr.
199:2–200:13.) Under the CBA, Rockwell then ranked volunteers by seniority and specialty,
e.g., electrician certification. (Tr. 52:4–53:8.) Justice, who lacks an electrician’s certification,
volunteered to work that week, and Rockwell did not select him, filling all necessary slots either
with miners more senior to Justice or with certified electricians, who were needed to conduct
MSHA-mandated weekly permissibility checks on equipment. (Ex. C–5 at 4–5; Tr. 211:15–
214:17.)
In 2016, more miners volunteered to work during vacation than the mine required. (Tr.
211:15–214:17.) Compared to other years, the mine needed a smaller crew because it was not
running coal. (Tr. 199:13–20.) Indeed, from December 2015 to February 2016, the mine had
been idle because of a slow coal market. (Tr. 147:18–21, 195:15–19.) According to
Superintendent Osborne, during the June and July 2016 period at issue in this case, “money was
hard to come by” and the mine was “pinching pennies just to survive . . . . [i]t was tough in that
day.” (Tr. 195:10–14.) Moreover, Osborne characterized the proposed cost of repairing the
uncaged scoop—$50,000—as “devastating to us” and that carrying out the repair would have
required significant cost-cutting in another part of the mine. (Tr. 195:24–196:6.) At hearing,
Justice did not rebut this testimony demonstrating that the mine was in tight financial straits. I
therefore determine that trimming costs was a significant motive for Rockwell, not only with
respect to the “miners’ vacation,” but in every area of the mining operation at that time.
Justice grieved his non-selection with the union, having already canceled his vacation
plans in anticipation of working during the “miners’ vacation” week. (Ex. R–2; Tr. 109:18–25,
333:6–12.) But the UMWA eventually withdrew Justice’s grievance on August 5, 2016, after the
union and management determined Rockwell had not violated the CBA in assigning vacation
work. (Ex. R–2; Tr. 333:1–335:13.) At hearing, Justice spoke of possible arbitration but did not

42 FMSHRC Page 77

rebut this testimony establishing that Rockwell properly followed the CBA in selecting miners to
work during vacation. (Tr. 152:8–22, 344:6–349:16.) Based on this unrebutted testimony as well
as the evidence as a whole, I determine that Rockwell properly followed the procedures under
the CBA when choosing miners to work during the vacation.
From these determinations, I conclude that Rockwell’s procedures could not have been
mere pretext. To deprive itself of an additional miner, like Justice, whom Rockwell needed that
week, would have been shooting itself in the foot. Neither seniority nor electrician certification
are subjective categories of the kind that allow plausibly deniable retaliation. At hearing, Justice
did not rebut his lack of seniority or lack of an electrician’s credential. He did not disprove or
cast doubt on whether Osborne or General Manager Evans properly determined that the tasks
that week required a certain number of miners to work during vacation. He did not rebut the
assertion that Gateway Eagle Mine had to cut costs due to a poor coal market. He did not rebut
Rockwell’s testimony that the CBA procedures were properly applied, especially in light of the
UMWA’s withdrawal of the step-three grievance. Upon weighing this evidence together, I
determine that Rockwell’s procedure for selecting which miners would work justified its nonselection of Justice for work during the “miners’ vacation” week.
I therefore conclude that Rockwell has established by a preponderance of the evidence
that it would not have selected Justice to work during the “miners’ vacation” week for an
unprotected activity alone. Consequently, I dismiss Complainant’s discrimination claim.
B.

Whether Rockwell Interfered with Protected Rights Under Section 105(c)
1. Assigning Justice to Use the Caged Scoop for Long-Distance Haulage

Justice’s interference claim alleges that the caged scoop was unsafe yet Rockwell
continued to task him with using it to haul supplies over long distances, despite his complaints.
(Compl’t Br. 7.) Justice argues that Osborne “continued to express derision for the concern at
hearing” about the allegedly hazardous cage and that this attitude helps establish interference.
(Compl’t Reply 2.) At hearing, although not in the post-hearing briefs, Justice emphasized that
Rockwell’s decision to retire and not repair his preferred, uncaged #873 scoop amounted to a
message that he should not make safety complaints. (Tr. 72:22–73:24.) Justice also emphasized
that he operated the caged scoop only “under protest,” because he feared retaliation should he
disobey his supervisors. (Compl’t Reply 1–2.)
Rockwell argues that Justice made his safety complaint in bad faith because he had
operated the caged scoop many times over several months. (Resp’t Br. 13–15.) Rockwell then
makes several additional points. No governmental agency, including MSHA, had cited the
factory-installed cage for safety violations, and neither any miner besides Justice nor the union
had complained about the cage. (Id. at 16–18.) Furthermore, Justice never refused to operate the
caged scoop. (Id. at 16.) He was not “chilled” because he continued to make safety complaints.
(Id. at 21.) Justice has no right to say which scoop Rockwell assigns him to use. (Id. at 20.)
Finally, the decision to retire the uncaged scoop was a purely financial one. (Resp’t Reply 4.)

42 FMSHRC Page 78

a. Tendency to Interfere with Protected Rights
An interference claim first requires the Complainant to establish that the operator’s action
tended to interfere with the exercise of protected rights. (See discussion supra Section IV.C.)
Considering the evidence presented, I find it difficult to discern which right Rockwell allegedly
chilled. First, Justice complained to management on June 21, 2016, about being assigned the
caged scoop for long-distance haulage because he thought it unsafe due to the obstructed view.
(Tr. 128:23–129:20.) But at hearing Justice acknowledged that, according to his own journal, he
had used the caged scoop to haul items to mine sections several times before June 21, 2016,
without incident or complaint. (Tr. 130:19–131:11, 133:3–142:25; Ex. R–1.) Rockwell listened
to Justice’s complaint and acknowledged the caged scoop’s limited visibility but disagreed with
Justice’s assessment of the safety cage’s dangers, as Justice did not work in close proximity to
other miners. (Ex. C–5, at 4.) Rockwell continued to assign him to use it for long-distance
haulage. (Tr. 309:22–310:7.) Second, Justice reported the alleged hazard of limited visibility to
MSHA, which investigated the use of the caged scoop for long-distance haulage and declined to
issue a citation—the MSHA Inspector “didn’t see no problem with it,” Justice said. (Tr. 170:24–
171:23.) Yet on July 18, 2019, Justice continued to inform Rockwell that he felt the scoop was
dangerous and that he operated the scoop only under protest. (Tr. 148:16–149:20; Ex. C–1 at
153.)
If Justice’s argument is that Rockwell chilled his right to say which scoop Rockwell
should assign to him, then the argument fails because there is no such right. Rather, a miner has a
protected right to make safety complaints to the mine operator or to MSHA. Here, Rockwell did
not chill Justice from making safety complaints about the caged scoop because he continued to
make them by notifying management that he was operating the caged scoop “under protest.” (Tr.
148:16–149:10.) But neither would Rockwell have chilled a reasonable miner by assigning him
to the caged scoop or disagreeing with his complaints. Threats, coercion, and isolated
interrogation are hallmarks of section 105(c) interference, but none are present here. See, e.g.,
Gray, 27 FMSHRC at 10–12 (determining that threats to a miner are more likely to be
interference if they are coercive, isolating, and pertaining to a criminal investigation). Rockwell
was simply assigning Justice work tasks and disagreeing with some of his safety complaints,
regarding the caged scoop. Rockwell did not disagree with all of his complaints. Justice was
concerned an obstructed view would force him to back up the caged scoop exposing him to
diesel dust and the higher rates of cancer for those exposed to it. (Tr. 159:1–22.) Justice
acknowledged that Gillispie had heard his complaint and taken measures to fix the conditions.
(Tr. 160:2–11; Ex. C–1 at 189.) For example, Justice described the August 16, 2016, incident in
which supplies were stacked so high on the scoop that his vision was impaired. Gillispie
corrected it, which convinces me that Rockwell was not averse to addressing safety complaints
as such. (Tr. 158:10–160:11.) Likewise, Javins’s statement to MSHA recalls that Justice had a
conversation with Gillispie about ventilation problems, whereby Javins instructed Gillispie to
check into it and he found an open mandoor that he closed, which fixed the problem. (Ex. C–5, at
4.)
Justice seeks to convince me that Rockwell, by disagreeing with his safety complaints
about the caged scoop, would chill safety complaints. But because Rockwell addressed other
safety complaints unrelated to the cage, I conclude that Rockwell’s continued and reasonable

42 FMSHRC Page 79

disagreement with Justice on one issue could not have chilled the right to make safety complaints
in general. My determinations that MSHA investigated and found no hazard with the cage (Tr.
170:24–171:23), and the fact that Justice continued to make safety complaints, including some
where Rockwell agreed with him, are also significant to my conclusion.
Next, a miner has a right to refuse work if he expresses a good faith, reasonable concern
about safety that is not adequately quelled by the operator.8 But Justice admits that he never
refused to operate the caged scoop. He continued to inform his supervisors that he considered the
caged scoop unsafe. It appears Justice would like me to believe that Rockwell continuing to
assign him to the caged scoop would be chilling a reasonable miner from refusing to operate the
caged scoop. I determine that it is more plausible that Rockwell needed Justice to operate the
scoop as part of its mining operation. At any mine, operators repeatedly assign the same miner to
the same task; it is entirely implausible that a mining operator thereby “chills” all work refusal
rights with respect to that task. No reasonable miner would infer such a conclusion. I am not
convinced that assigning a task to a miner chills that miner from refusing to perform that task if
or when he reasonably deems it dangerous. I conclude that repeated assignments to the caged
scoop did not tend to interfere with the right to refuse dangerous tasks.
Justice, in his post-hearing briefs, does not center this interference claim on the fact that
Rockwell assigned his preferred scoop to a contractor and then later retired it, cannibalizing it for
parts. But I infer from Justice’s testimony at hearing that he considers these incidents important
to his claim about the scoop, and so I examine the incidents briefly. Justice stated that he
understood that Osborne had promised him that he would get “my scoop back” after the
contractor had finished using it temporarily. (Tr. 179:8–10, 179:24–25.) Yet Justice
acknowledges that Rockwell assigned the uncaged scoop to the contractor to assuage safety
concerns in the area where the contractor was working. (Tr. 179:8–24.) Justice then testified that
Rockwell removed the #873 uncaged scoop from service but that Gillispie had not given him a
reason for its removal, as though one was required. (Tr. 72:15–21.) Justice considered it insulting
when Rockwell decided to have him be the miner who would put his favorite scoop into the
weed patch, retiring it. (Tr. 72:22–73:24.) While Rockwell repaired the caged scoop #874, it did
not expend the money and effort to repair the uncaged scoop that Justice preferred and which he
deemed safe. (Tr. 117:8–118:12.) Justice is thus asking me to be convinced that Rockwell would
deprive itself of a useful machine for the sole reason of discouraging Justice from complaining
about the caged scoop. Rockwell has provided evidence that it would have cost roughly $50,000
to repair the uncaged scoop. (Tr. 194:2–7.) In the earlier statement, Osborne estimated $40,000.
(Tr. 219:15–220:7.) Either figure is considerable. I find it implausible that Rockwell would
engage in a subtle and potentially very expensive conspiracy to punish a single miner for his
8

Throughout this case, Justice has discussed “work refusal” as part of an interference
claim. However, as articulated in Dolan v. F&E Erection Co., the Commission analyzes a work
refusal claim under a discrimination theory and requires a showing that the miner expressed a
good faith, reasonable concern about safety, and that the operator did not quell these reasonable
fears before the miner refused to perform the assigned task. 22 FMSHRC at 177. If the operator
takes an adverse action against a miner who reasonably refuses work, a court can grant
appropriate relief. Here, it is undisputed that Justice never refused to operate the caged scoop.
Thus, Complainant and his counsel failed to articulate a “work refusal” claim under Dolan.

42 FMSHRC Page 80

disagreements with his supervisors. Osborne testified that during June and July 2016, the mine
was “pinching pennies,” and he characterized the potential spending of $50,000 dollars as
“devastating.” (Tr. 195:10–14, 195:24–196:6.) Justice did not rebut these financial arguments at
hearing.
Despite Justice’s belief that Rockwell conspired not to repair the #873 scoop, he
acknowledged that equipment “in the mining industry . . . [had] breakdowns weekly in a drilling
operation and you replace parts.” (Tr. 118:9–11.) Thus, removing the #874 scoop for repairs in
mid-August would not be an unusual occurrence. (Ex. C–1 at 179–90.) Justice did not introduce
convincing evidence to rebut Rockwell’s business decision to repair the #874 scoop and not the
#873 scoop. Instead, he second-guesses Rockwell’s decision nearly a month after the fact.
I determine that Rockwell made a business decision not to repair the #873 uncaged
scoop, given the cost. Because I determine that retiring the #873 scoop was a business decision, I
conclude that Justice has failed to establish that retiring the scoop would tend to interfere with
the exercise of protected rights.
b. “Legitimate and Substantial” Reason Element Under Franks
On this element, Justice can prevail only if Rockwell fails to justify the action with a
legitimate and substantial reason outweighing the harm to protected rights. (See discussion supra
Section IV.C.) Rockwell offered sufficient evidence to establish a legitimate and substantial
reason for retiring the uncaged scoop and retaining the caged one: namely, the cost to fix it and
the fact that it had no reason to believe that the caged scoop presented a danger to its operator.
Osborne testified that the uncaged scoop had trouble passing emissions tests and that the front
and rear brakes had problems. (Tr. 193:12–194:1.) The cost, Osborne estimated, was roughly
$40,000 or $50,000 dollars. (Tr. 194:2–7, 219:15–220:7.) The retiring of the uncaged scoop and
the diversion of funds to repair the caged one was an action narrowly tailored to the business
goals of Rockwell. On the other side of the scale, the harm to protected rights is very slight, for
the reasons articulated above: Justice continued to make safety complaints and no reasonable
miner would have been discouraged from doing so. I determine that Rockwell’s business
decision, made in hard economic times, outweighs the “chill” imposed on Justice’s right to make
safety complaints. Accordingly, I conclude that Rockwell has met its burden on the “legitimate
and substantial” element by justifying its action based on a logical business decision.
c. Motivation Element Under Pepin
Commissioners Althen and Young would require the Complainant to establish as well
that protected activity motivated the operator’s action. (See discussion supra Section IV.C.) But
Justice has not provided enough credible evidence to meet this burden. While the evidence below
suggests mistrust and personal dislike between Justice and some supervisors, it does not establish
that Rockwell made its decisions about the scoops because of animus toward a miner’s protected
right to make safety complaints.
In fact, as discussed above, Rockwell corrected complaints unrelated to the safety cage.
(Tr. 159:1–22, 160:2–11, Tr. 158–59.) Only the most circumstantial evidence could indicate that

42 FMSHRC Page 81

Rockwell meant to discourage Justice from making safety complaints by its decision to take the
uncaged scoop out of service and assign Justice to caged scoops for long-distance haulage. The
same evidence could reasonably be interpreted, as I do, that whatever animus Rockwell might
have displayed was irritation at Justice for requesting that the company make various
modifications to the caged scoop that MSHA and management deemed unnecessary. Given the
evidence presented as a whole, I determine that the most plausible motive to impute to Rockwell
for repeatedly assigning Justice to the caged scoop and retiring the #873 uncaged scoop is
business necessity. (See discussion supra Section V.B.1.a.)
As detailed in the discussion of animus in the discrimination claim supra, there were
several incidents not directly related to the scoop, which I will consider. Although they took
place months before Justice’s complaints about the caged scoop (Tr. 250:22–251:8), I examine
operator motivation in light of the incident on the road (Tr. 113:8–114:7) and the “karate-chop”
incident (Tr. 168:25–169:21). I consider as well contemporaneous incidents such as Osborne’s
poking Justice in the ribs in a “friendly way” on June 29, 2016 (Tr. 66:10–13, 66:25–67:18), and
Gillispie telling Justice that he did not like him on June 30, 2016. (Tr. 71:9–72:4.) I also consider
an incident that Justice related at hearing, involving Justice and Javins, of which Javins has no
recollection: on July 1, 2016, Justice made a safety complaint (about air reversal, unrelated to
either the scoop or the tire) to Javins, and Javins told Justice (in Justice’s words at hearing) “if
you’ll just leave us alone, we’ll leave you alone.” (Tr. 74:14–77:2, 264:7–265:12.) On August 5,
2016, Justice recorded that, when management offered complimentary cake and coffee shortly
before testing him for drugs, Justice believed that the company might have laced them with drugs
so he would fail his drug test. (Tr. 155:12–158:3.) The fact that Justice believed Rockwell
intended to poison him leads me to give less credit to his interpretations of these other events.
Because Justice himself was the sole witness for the Complainant, I only have his word, and
furthermore the contemporaneous incidents concern mostly attitudes and tone of voice rather
than tangible, material actions. “I don’t like you” and “leave us alone” may or may not have
referred to safety complaints. These are short, ambiguous phrases lacking corroboration, and
inferring that they refer to safety complaints requires me to credit Justice’s interpretation of
them. Given his suspicions of being poisoned, I cannot do this. Justice does not offer sufficient
convincing evidence to establish that Rockwell’s actions in this claim— decommissioning the
uncaged scoop and assigning him to the caged scoop—were motivated by its hostility to the
exercise of protected rights. In the discrimination analysis above, I found the Stepp statement
(about Rockwell and the union not liking Justice to travel with the inspector (Tr. 295:5–21))
probative to the animus element in the prima facie case. In this interference claim, however,
Rockwell has presented sufficient evidence that its decommissioning of the uncaged scoop and
its assignment of Justice to the caged scoop were not motivated by animus toward his complaints
about the scoop. I determine that neither Rockwell’s declining to carry out an expensive repair to
an uncaged scoop nor Rockwell’s repeated assignment of Justice to operate a caged diesel scoop,
deemed safe by MSHA and other miners, indicate a motivation to curb protected rights.
In post-hearing briefs, instead of emphasizing the remarks at Gateway Eagle Mine,
Justice appears to hang his hat on an exchange during hearing in which Osborne compared the
removal of a factory-installed safety cage from a scoop to the removal of an air conditioning
system from a car. (Compl’t Br. 6–8; Tr. 219:1–14.) From this, Justice asks me to infer hostility
to the protected right to make safety complaints. I find more plausible the idea that this exchange

42 FMSHRC Page 82

shows Rockwell considered Justice’s proposed modification to be impractical and unsafe. My
determination is buttressed by the fact MSHA approved the manufacturer’s installation of the
safety cage on the scoop and it had never been cited for a safety violation. Here, the operator’s
reasonable disagreement with a miner’s safety complaint does not establish the motivation
element under Pepin. I conclude that Justice does not establish the motivation element.
d. Conclusion
I conclude that, under both the Franks and Pepin tests, Justice did not establish a prima
facie case in his claim of interference involving the caged diesel scoops.
2. Interrupting Justice While He Discussed an Allegedly Damaged Tire with an
MSHA Inspector
Justice argues that Rockwell interfered with protected rights when Gillispie interrupted
him as he attempted to make a safety complaint about a tire to MSHA Inspector Tishanel.
(Compl’t Br. 8.) In ordering him back to work, Justice argues, that Gillispie prevented him from
making his complaint and also from exercising his “walkaround” rights as a miners’
representative. (Id.)
Rockwell argues that Gillispie giving Justice a work order did not prevent Justice from
making his complaint to Inspector Tishanel and such an action would not “chill” a reasonable
miner and did not chill Justice, who successfully made the complaint. (Resp. Br. 4–5.)
Furthermore, Gillispie’s action was legitimate because assigning tasks to employees is a
necessary part of any organization. (Id. at 5.) Finally, Rockwell states that Justice cannot show
Gillispie was motivated by animus toward Justice’s right to make safety complaints or to
accompany the inspector if he so chose. (Id.)
a. Tendency to Interfere with Protected Rights
An interference claim first requires the Complainant to establish that the operator’s action
tended to interfere with the exercise of protected rights. (See discussion supra Section IV.C.)
Justice testified that Gillispie interrupted Justice’s conversation with Inspector Tishanel about the
tire complaint by telling him to hurry up and haul a load to the section. (Tr. 83:21–84:11.) Justice
testified that he told Gillispie that as a miner’s representative he had a right to have Tishanel
examine Justice’s safety concern about the tire. (Tr. 84:14–18.) Gillispie, for his part, did not
recall Justice invoking his rights as a miners’ representative at that time. (Tr. 322:19–25.)
Gillispie testified that he understood that the conversation with Tishanel was over when he
tasked Justice with hauling a load and that he probably would not have issued this work order if,
say, Tishanel had beckoned him over to discuss the issue. (Tr. 325:17–22.) In contrast, Justice
recollects that Inspector Tishanel had to interrupt Gillispie when he gave Justice the order, and
that Tishanel had told Gillispie that he needed to wait while he examined the tire. (Tr. 346:11–
19.) But during the same line of questioning, Justice does not dispute he had already alerted
Tishanel to the tire damage before Gillispie told Justice to go haul a load. (Tr. 346:12–13.)
Furthermore, Gillispie’s testimony is that before giving his work order to Justice, he asked
whether Justice wished to travel with Inspector Tishanel on his walkaround, and Justice declined.

42 FMSHRC Page 83

(Tr. 311:3–6.) Although Justice denies this (Tr. 347:16–22), I credit Gillispie’s testimony and
find that, after voicing his safety concern to Inspector Tishanel, Justice chose not to accompany
him on the rest of the “walkaround” because it comports with Justice’s other testimony that he
would decline to travel with the inspector unless he received compensation. (Tr. 103:16–17.) See
discussion inra Section V.B.3.a.
The test for this element requires analyzing the totality of the circumstances. Most
importantly, Justice made his safety complaint to the inspector. Even if Gillispie interrupted the
conversation, the character of the interruption is key to the analysis: it was abrupt, brief, and it
did not prevent Justice from reporting the alleged hazard, which did not result in a violation. This
is in contrast to a deliberate, explicit statement to stop talking to an inspector. My determination
that Gillispie suggested Justice could travel with Tishanel also removes the impression from a
reasonable miner that Rockwell discouraged the reporting of safety violations. I determine from
the totality of the circumstances that no “chilling” of protected rights took place during this
encounter. I therefore conclude that Justice failed to establish the first element.
b. Legitimate and Substantial Reason Element Under Franks
On this element, Justice can prevail only if Rockwell fails to justify the action with a
legitimate and substantial reason outweighing the harm to protected rights. (See discussion supra
Section IV.C.) That Gillispie interrupted Justice or that, alternatively, he told Justice to perform a
task after ascertaining that he was finished speaking with the inspector, is an action that has a
legitimate and substantial justification: namely, that supervisors must assign tasks to their
subordinates. Even if this interruption tended to interfere with the right to speak to an MSHA
inspector—and I conclude that it did not—the action in question, a single command to go
perform a task, is narrowly tailored to a legitimate and substantial reason. On the other side of
the scale, the harm to the right to communicate safety complaints to MSHA inspectors is
negligible because Justice successfully conveyed his concern to Tishanel. Rockwell has met its
burden in this element, and Justice’s claim accordingly fails under Franks.
c. Motivation Element Under Pepin
Commissioners Althen and Young would require the Complainant to establish as well
that protected activity motivated the operator’s action. (See discussion supra Section IV.C.)
Justice does not establish this element. Even if I credit Justice’s testimony that Inspector
Tishanel had to tell Gillispie to pause in his orders while Tishanel examined the tire (Tr. 346:11–
19), this does not meet Justice’s burden. Such behavior could suggest one of two things: hostility
toward protected rights or else Gillispie’s sense of the urgency of the task he was assigning.
When I combine this ambiguity with the fact that Gillispie said nothing else to indicate his
hostility to safety complaints and furthermore suggested to Justice that he could travel with
Inspector Tishanel, I determine that the balance tips in favor of Rockwell, and I conclude that
Justice does not establish this element. (Tr. 311:3–6.)

42 FMSHRC Page 84

d. Conclusion
I conclude that, under both the Franks and Pepin tests, Justice did not establish a prima
facie case in his claim of interference involving his complaint to an inspector about the tire.
3. Justice Not Traveling with MSHA Inspector Tishanel on July 19, 2016
Justice argues that, on July 19, 2019, Rockwell interfered with protected rights because
management did not allow him to travel with MSHA Inspector Tishanel on the “walkaround.”
(Compl’t Br. 8.) Although Justice was in the office with the inspector, management summoned
another miner, Moses Meade, who was underground, and Justice did not accompany the
inspector. (Id. at 8–9.)
Rockwell argues that no one ever told Justice he could not accompany Tishanel, and that
Justice never asked to accompany Tishanel. (Resp’t Br. 6–7.) Furthermore, Rockwell argues that
Justice was not interested so much in traveling with the inspector as he was in being the miners’
representative who received payment for traveling with Tishanel. (Id. at 7.) Rockwell argues, not
only does the Mine Act not require the operator to compensate more than one miners’
representative during the “walkaround,” but the CBA requires that the union-designated
representative (Meade) be the one to receive payment. (Id.)
a. Tendency to Interfere with Protected Rights
An interference claim first requires the Complainant to establish that the operator’s action
tended to interfere with the exercise of protected rights. (See discussion supra Section IV.C.)
Justice stated at hearing that he was unable to voice his desire to travel with Inspector Tishanel
on his walkaround on July 19, 2016, because Gillispie told him to go haul oil before he could ask
whether he could accompany Tishanel. (Tr. 90:2–11.) Justice entered the office to inform his
supervisor that he had removed trash from the trailer and it was ready to be loaded. (Tr. 90:2–6.)
Justice also knew that Inspector Tishanel was on the premises, and he “was hoping to get to
travel.” (Tr. 90:6–7.) Management asked for the miners’ representative appointed by the union,
Moses Meade, to come to the surface to accompany Tishanel. (Tr. 91:8–13.) Justice states that
supervisors had told him before that, if he traveled with the inspector, he would not be
compensated for his time. (Tr. 91:17–20; Ex. C–6 at 2–3.) Justice stated that he felt he had a deal
with management in which they would allow the paid representative to be the union-appointed
miners’ representative Moses Meade, and that Justice, the non-union miners’ representative,
would take turns with Meade when it came time for a miners’ representative to travel with the
inspector. Justice stated that Rockwell did not conform to this arrangement. (Tr. 91:25–92:5.) On
July 19, 2019, Justice testified that the union representative Meade was “miles away on a
working section, and I was right there front and center.” (Tr. 92:5–9.) Justice intended to offer
his services as the “walkaround” miners’ representative, but, as soon as he walked into the office,
“Rondal [Gillispie] was already in the frame of mind that he was going to . . . slap a bunch of
orders on me before I could even hardly say a word.” (Tr. 92:11–14.) Justice testified that he
then “looked at Rex [Osborne] to kind of let him and the inspector know, you know, I’m kind of
wanting to travel here.” (Tr. 92:15–17.)

42 FMSHRC Page 85

Javins testified that supervisors had always instructed him to send the miners’
representative appointed by the union to travel with the MSHA inspector, and he was not aware
of ever having told Justice that he could not travel with the inspectors. (Tr. 273:1–16.)
Furthermore, he does not recall Justice asking him whether he could travel with Inspector
Tishanel, although Javins testified that he would have no problem if he did. (Tr. 247:10–12, 19–
21.) But Javins’s understanding was that Justice did not want to travel unless he could be the
miners’ representative who was compensated. (Tr. 246:22–247:4.)
The union did not elect Justice as its miners’ representative. But Justice continually
requested that management “try to make it fair” by “rotating us out or whatever,” meaning that
Justice and the union representative would alternate “walkaround” duties. (Tr. 103:13–17.) The
sticking point for Justice, however, was not the “walkaround” itself but the payment given to the
miners’ representative: “I was expressing to [Osborne] I’d like to be able to travel and travel with
pay.” (Tr. 103:16–17.)
Putting aside the fact that only one miners’ representative has a right to be compensated
for his time during “walkarounds,” see 30 U.S.C. § 813(f) (“[O]nly one such representative of
miners who is an employee of the operator shall be entitled to suffer no loss of pay during the
period of such participation under the provisions of this subsection”), the more salient fact, by
Justice’s own admission, is that he did not actually ask anyone if he could accompany the
inspector. The fact that none of Rockwell’s agents invited him to travel after he cast a significant
glance toward Osborne and Tishanel is not the kind of overt coercion, threat, isolated
interrogation, or heated argument that can give rise to an interference claim. In short, with
respect to the first element of the interference test, I conclude that Rockwell violated no right
because Rockwell is not obliged to make Justice’s request to travel for him. That Justice did not
actually ask to accompany the inspector is clear. (Tr. 92:1–19.) Furthermore, the Mine Act does
not guarantee “walkaround” payment to every miners’ representative, only to one. Justice may
have understood, rightly or wrongly, that he had an arrangement with Rockwell that would allow
him to be paid sometimes during a “walkaround,” but the evidence of record as a whole does not
establish such an arrangement and does not serve as the basis for an interference claim.
b. Legitimate and Substantial Reason Element Under Franks
On this element, Justice can prevail only if Rockwell fails to justify the action with a
legitimate and substantial reason outweighing the harm to protected rights. (See discussion supra
Section IV.C.) Gillispie had a legitimate and substantial reason for ordering Justice to go haul
oil: transporting supplies was Justice’s job. On the other side of the scale, the harm to protected
rights is negligible. Indeed, Justice did not even ask to travel with the MSHA inspector. I
determine that, without Justice speaking up, Rockwell had no way of knowing that Justice
wanted to accompany the MSHA inspector. I therefore conclude that Rockwell’s not asking
Justice to travel was justified by a legitimate and substantial reason.
c. Motivation Element Under Pepin
I have determined that Rockwell did not engage in activity tending to interfere with
protected rights when it called the union-designated miners’ representative to accompany the

42 FMSHRC Page 86

inspector and did not ask Justice. Justice has therefore not established a prima facie case for
interference. Nevertheless, I will examine the motivation element in the Pepin test.
Commissioners Althen and Young would require the Complainant to establish additionally that
protected activity motivated the operator’s action. (See discussion supra Section IV.C.)
Luke Stepp had made statements to MSHA on August 30, 2016, and the initial draft by
the MSHA employee, memorializing the conversation, included a passage to the effect that
Rockwell and the union did not like Justice to accompany the inspector because Justice would
point out violations to the inspector that had not been previously reported to the mine, hurting
Rockwell’s reputation. (Tr. 295:5–19.) However, Stepp then crossed out these sentences on his
statement and initialed them to indicate he wanted them stricken. (Tr. 295:19–23.) Stepp stated
that he had not written the initial statement and did not believe it accurately reflected his views.
(Tr. 296:1–22.) Stepp testified at hearing that he did not think the statement was accurate and
that it was a misunderstanding on the part of MSHA, which he corrected in writing. (Tr. 295:10–
296:4, 297:12–298:13.)
In another incident, a third-shift foreman named Eugene Cook was in a post-inspection
conference with Inspector Tishanel, and Justice attended the meeting as well. (Tr. 315:16–21.)
Gillispie recalls that Cook told Justice that he did not want him in the meeting, but Gillispie took
Cook aside and told him that Justice had a right to attend. (Tr. 315:1–316:5.)
Rockwell had been cited previously in 2015 for failing to list Justice as a miners’
representative on the mine’s bulletin board. (Tr. 205:15–21.) Osborne testified that he did not
know why the name was not displayed and that it could have fallen or been pulled down, given
that it had been displayed before. (Tr. 205:22–206:14.)
Taken together, these incidents convince me that Rockwell at least harbored reservations
about Justice as a miners’ representative. But this element of the Pepin test does not require
proof of a general animus, but rather demonstration that Rockwell took the action in question
because of protected activity. Here, Rockwell simply refrained from inviting Justice to travel
(without pay) with the inspector. It was not obligated to invite him. (Ex. C–6 at 2–3.) Justice did
not ask to travel on that date. Rockwell’s sole positive action was when Gillispie told Justice to
go haul oil. Given that Justice had entered the office to inform his supervisor that he had
completed a task (Tr. 90:2–6), giving Justice another order does not seem to be an extraordinary
action indicating a particular state of mind. If Justice had responded to Gillispie’s order by
asking to travel with the inspector instead, Gillispie’s reaction could perhaps have shed light on
Rockwell’s motivations. But because Justice never made such a request or raised the issue, I
determine the evidence is lacking that the motive underlying Gillispie’s order was hostility to
protected rights. I conclude that Justice did not establish this element by a preponderance of the
evidence.

42 FMSHRC Page 87

d. Conclusion
I conclude that, under both the Franks and Pepin tests, Justice did not establish a prima
facie case in this claim for interference involving his walkaround rights as a miners’
representative.
VI. ORDER
The evidence presented in this case does not establish that Rockwell Mining either
discriminated against Complainant Marshall Justice or interfered with his rights under section
105(c) of the Mine Act. Accordingly, Justice’s complaint is hereby DISMISSED.

/s/ Alan G. Paez
Alan G. Paez
Administrative Law Judge

Distribution: (Via Electronic Mail & U.S. Mail)
Samuel B. Petsonk, Esq., Petsonk PLLC, P.O. Box 1045, Beckley, WV 25802-1045
(sam@petsonk.com)
Aubrey Sparks, Esq., Mountain State Justice, Inc., 1217 Quarrier Street, Charleston, WV 253011809
(aubrey@msjlaw.org)
Jonathan R. Ellis, Esq., and Joseph U. Leonoro, Esq., Steptoe & Johnson PLLC, P.O. Box 1588,
Charleston, WV 25326-1588
(jonathan.ellis@steptoe-johnson.com)
(joseph.leonoro@steptoe-johnson.com)
/nsd

42 FMSHRC Page 88

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710
TELEPHONE: 202-434-9900 / FAX: 202-434-9949

January 21, 2020
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. SE 2019-0116
A.C. No. 01-01401-485027
Docket No. SE 2019-0143
A.C. No. 01-01401-487207

v.
Docket No. SE 2019-0169
A.C. No. 01-01401-491187
WARRIOR MET COAL MINING, LLC,
Respondent

Mine: No. 7 Mine

ORDER ACCEPTING APPEARANCE
DECISION APPROVING SETTLEMENT
ORDER TO MODIFY
ORDER TO PAY
Before: Judge McCarthy
This case is before the undersigned upon Petitions for the Assessment of Civil Penalty
under § 105(d) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 815(d).
The Secretary of Labor’s Conference and Litigation Representative (“CLR”) filed a
notice of limited appearance with the penalty petition. It is ORDERED that the CLR be accepted
to represent the Secretary. Cyprus Emerald Res. Corp., 16 FMSHRC 2359 (Nov. 1994).
The CLR and the Solicitors have filed motions to approve settlement proposing a
reduction in the penalties from $41,657.00 to $25,535.00. The CLR and the Solicitor in Docket
No. SE 2019-0143 state that Citation Nos. 9132879, 8314141, and 9133552 have been vacated.
The Secretary’s discretion to vacate a citation or order is not subject to review. E.g., RBK Constr.
Inc., 15 FMSHRC 2099 (Oct. 1993). Citation Nos. 8535986, 9132861, 9133539, 8535988,
8535989, 8535991, 9133540, 9133541, 9133543, 9133544, 9133545, 9133546, 8314484,

42 FMSHRC Page 89

8314485, 8314483, 9133270, 9133271, 9133272, 8314489, 8536072, 9133550, 9133701,
9133703, and 8369985 remain unchanged, but the settlement motions indicate that, given the
number of citations involved in this settlement and the non-monetary aspects of the settlement,
the parties have agreed to an across-the-board reduction of 20% for these Citations. The CLR
and Solicitors also request that
Citation Nos. 9133536, 9133538, and 8536070 be modified to reduce the levels of
negligence from moderate to low;
Citation Nos. 9136933, 9133548, 8531885, and 9133702 be modified to reduce the levels
of negligence from high to moderate;
Citation Nos. 8531887, 8538990, 9133547, 8536000, 8536075, and 8536078 be modified
to reduce the likelihoods of injury or illness from reasonably likely to unlikely and to
remove the designations of significant and substantial;
Citation No. 9133555 be modified to reduce the number of persons affected from three to
two; and
Citation No. 9133708 be modified to reduce the number of persons affected from two to
one.
The Solicitors contend that the Secretary has the “unreviewable discretion to withdraw” a
designation of significant and substantial. Settlement Mot. at 4 (citing Mechanicsville Concrete,
Inc., 18 FMSHRC 877, 879 (June 1996)). However, the Solicitors present an overbroad reading
of Mechanicsville. In Mechanicsville, the Commission addressed whether a Commission
administrative law judge could sua sponte designate a violation as significant and substantial
when the Secretary had not designated a violation as significant and substantial. The
Commission ruled that there is “no material difference between the Secretary’s discretion . . . on
the one hand to vacate a citation and his discretion on the other hand not to issue a citation in the
first instance or not to designate a citation as [significant and substantial].” Mechanicsville,
18 FMSHRC at 879. The Commission iterated that the designation of a violation as significant
and substantial “in the first instance” is a prosecutorial decision akin to the decision to vacate a
citation. Id. at 880.
However, Mechanicsville does not address situations—such as here—where the Secretary
has already exercised his discretion to designate a violation as significant and substantial and
now the parties come before a Commission judge to approve a settlement. This situation fits
squarely within the plain language of section 110(k) of the Mine Act. Section 110(k) states that
“[n]o proposed penalty which has been contested before the Commission under section 105(a)
shall be compromised, mitigated, or settled except with the approval of the Commission.” The
matter before the undersigned involves the parties’ request for “the approval of the Commission”
to “compromise[], mitigate[], or settle[]” a violation already designated as significant and
substantial. That’s a far cry from supplanting the Secretary’s discretion through an authorized
representative to designate a violation as significant and substantial in the first instance.
Accordingly, the undersigned rejects the Solicitors’ contention that the Secretary has the
unreviewable discretion after contest to remove a designation of significant and substantial.

42 FMSHRC Page 90

The Solicitors also argue that “[t]he Secretary’s use of [the 30 C.F.R. § 100.3] regular
assessment tables in settlement is a prima facie indication that the penalty reduction is fair,
reasonable, and adequate under the facts, and protects the public interest” and that “[i]t is
appropriate to defer to the judgment of the parties’ in arriving at a modified penalty based on the
§ 100.3 tables.” Settlement Mot. at 6. However, the Commission is not bound by 30 C.F.R.
§ 100.3, and it is the purview of the Commission—not the Secretary or regulations issued by the
Secretary—to determine whether a settlement is appropriate under the criteria set forth in section
110(i) of the Act. Sellersburg Stone Co., v. FMSHRC, 736 F.2d 1147, 1151-52 (7th Cir. 1984)
(“[N]either the ALJ nor the Commission is bound by the Secretary’s proposed penalties. . . .
[W]e find no basis upon which to conclude that these MSHA [penalty] regulations also govern
the Commission.”); Hidden Splendor Res., Inc., 36 FMSHRC 3099, 3101 (Dec. 2014) (“The
Secretary’s regulations at 30 C.F.R. Part 100 apply only to the Secretary’s penalty proposals,
while the Commission exercises independent ‘authority to assess all civil penalties provided
[under the Act]’ by applying the six criteria set forth in section 110(i).” (quoting 30 U.S.C.
§ 820(i))).
In order to overcome its burden the Secretary must present evidence to a judge—
exercising his or her independent authority—to satisfy the six criteria set forth in section 110(i).
Simply pointing to its own regulations does not overcome this burden. Therefore, the
undersigned rejects the Solicitor’s contention that the application of § 100.3 establishes a prima
facie case for a reasonable settlement or that the undersigned should defer to the parties on this
matter.
Consequently, the undersigned evaluated the settlement agreement absent the arguments
rejected above.

42 FMSHRC Page 91

The undersigned considered the representations and documentation submitted in this
case, and the undersigned concludes that the proffered settlement is fair, reasonable, appropriate
under the facts, and protects the public interest under The American Coal Co., 38 FMSHRC
1972, 1976 (Aug. 2016), and is appropriate under the criteria set forth in § 110(i) of the Act. The
settlement amounts are as follows:
Docket No. SE 2019-0143
Citation No. Assessment
9133272
$142.00
8314141 $1,242.00
8314489
$142.00
8536070
$708.00
8536072
$344.00
8536000
$832.00
9133550
$708.00
8531885 $1,577.00
8536075
$319.00
9133701
$142.00
9133702 $4,836.00
8536078
$344.00
9133703
$832.00
9133552
$270.00
8369985
$230.00
$12,668.00

Settlement
$114.00
$0.00
$114.00
$320.00
$275.00
$168.00
$566.00
$474.00
$122.00
$114.00
$2,173.00
$122.00
$666.00
$0.00
$184.00
$5,412.00

42 FMSHRC Page 92

Docket No. SE 2019-0116
Citation No. Assessment Settlement
8535986
$168.00
$134.00
9132861
$214.00
$171.00
9133536
$768.00
$383.00
9133538
$902.00
$450.00
9133539
$293.00
$234.00
8535988
$768.00
$614.00
8535989
$768.00
$614.00
8535990
$768.00
$383.00
8535991
$768.00
$614.00
9133540 $1,146.00
$917.00
9133541 $1,146.00
$917.00
9133543 $2,993.00 $2,322.00
9133544 $2,353.00 $1,882.00
8133545 $2,353.00 $1,882.00
9133546 $2,353.00 $1,882.00
9133548 $2,353.00
$787.00
9133547
$708.00
$135.00
8314484
$142.00
$114.00
8314485
$142.00
$114.00
8314483
$142.00
$114.00
9133270
$142.00
$114.00
9133271
$270.00
$216.00
$21,660.00 $14,993.00

Docket No. SE 2019-0169
Citation No. Assessment
9132879
$121.00
8531887 $1,057.00
9133555
$977.00
9136295
$708.00
9136933 $2,353.00
9136081 $1,345.00
9133708
$768.00
$7,329.00

Settlement
$0.00
$214.00
$832.00
$708.00
$1,323.00
$1,345.00
$708.00
$5,130.00

WHEREFORE, the motion for approval of settlement is GRANTED.
It is ORDERED that Citation Nos. 9133536, 9133538, and 8536070 be MODIFIED to
reduce the levels of negligence from moderate to low.

42 FMSHRC Page 93

It is ORDERED that Citation Nos. 9136933, 9133548, 8531885, and 9133702 be
MODIFIED to reduce the levels of negligence from high to moderate.
It is ORDERED that Citation Nos. 8531887, 8538990, 9133547, 8536000, 8536075, and
8536078 be MODIFIED to reduce the likelihoods of injury or illness from reasonably likely to
unlikely and to remove the designations of significant and substantial.
It is ORDERED that Citation No. 9133555 be MODIFIED to reduce the number of
persons affected from three to two.
It is ORDERED that Citation No. 9133708 be MODIFIED to reduce the number of
persons affected from two to one.
It is further ORDERED that the operator pay a total penalty of $25,535.00 within thirty
days of this order.1

/s/ Thomas P. McCarthy
Thomas P. McCarthy
Administrative Law Judge

1

Payment should be sent to: Mine Safety & Health Administration, U.S. Department of
Labor, Payment Office, P.O. Box 790390, St. Louis, MO 63179-0390.

42 FMSHRC Page 94

Distribution:
Brandon E. Russell
U.S. Department of Labor
MSHA
1030 London Dr.
Suite 400
Birmingham, AL 35211
Winfield W. Murray
U.S. Department of Labor
Office of the Solicitor
61 Forsyth Street S.W.
Room 7T10
Atlanta, GA 30303
Charna C. Hollingsworth-Malone
U.S. Department of Labor
Office of the Solicitor
61 Forsyth Street S.W.
Room 7T10
Atlanta, GA 30303
Guy W. Hensley
Warrior Met Coal Mining, LLC
16243 Hwy 216
Brookwood, AL 35444
/ztb

42 FMSHRC Page 95

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
721 19TH STREET, SUITE 443
DENVER, CO 80202-2500
TELEPHONE: 303-844-5266 / FAX: 303-844-5268

January 23, 2020
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION, (MSHA),
Petitioner,

CIVIL PENALTY PROCEEDINGS
Docket No. CENT 2019-0133
A.C. No. 41-01126-482167
Docket No. CENT 2019-0171
A.C. No. 41-01126-484042

v.
SUPERIOR SILICA SANDS LLC,
Respondent.

Mine: Superior Silica Sands San Antonio
Plant

DECISION AND ORDER
Appearances:

Lindsay A. Wofford and Phillip Marquez, U.S. Department of Labor,
Office of the Solicitor, Dallas, Texas, for Petitioner;
Joseph A. Fisher, III and Benjamin Rhem, Jackson Walker LLP, Houston,
Texas and Austin, Texas, for Respondent.

Before:

Judge Miller

These cases are before me upon petitions for assessment of a civil penalty filed by the
Secretary of Labor pursuant to Section 105(d) of the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 815(d) (“the Act”). These cases involve one citation and two orders issued
pursuant to Section 104(d)(1), with a total proposed penalty of $49,195.00. The parties presented
testimony and evidence regarding the citations at a hearing held in San Antonio, TX
commencing on November 6, 2019.
The Superior Silica Sands San Antonio Plant is an open pit, surface sand mine located in
Bexar County, Texas. The parties have stipulated that Superior Silica is an “operator” as defined
in Section 3(d) of the Mine Act, 30 U.S.C. § 803(d), and that the mine is subject to the provisions
of the Mine Act and the jurisdiction of the Commission. Tr. 6–7; Sec’y Amend. Prehearing
Submissions at para. 4.a–g.

42 FMSHRC Page 96

I. FINDINGS OF FACT AND CONCLUSIONS OF LAW
The citation and two orders at issue in this proceeding involve railcars on the south
section of the company owned rail spur at the Superior Silica Sands San Antonio Plant. On June
23, 2018, a fatal accident occurred at the mine when Rodney Fernandez, a 46-year-old
electrician, was struck by two uncoupled railcars after attempting to set the manual handbrake.
Fernandez had no previous mining experience and had been employed at Superior for about ten
weeks. The accident occurred when Fernandez climbed on a set of moving railcars after they
began to roll down the track while he was helping Plant Manager Chad Thomsen uncouple and
move railcars from the south spur to the north spur. The parties agree that most of the facts in
this case are not in dispute. There is, however, a dispute regarding the time on the day of the
accident and what occurred between Thomsen and Fernandez leading up to the accident. At
hearing, the parties agreed that the diagram taken from the MSHA accident investigation report
and labeled as Joint Exhibit 1, would be used to facilitate testimony regarding the railcars and the
rail spurs. The diagram labels the cars from one to six on the south spur, with a track mobile, also
referred to as a Rail King, at the front of Railcar #1. The north spur shows a car labeled “spare”.
The cars are shown in the photographs in Secretary’s Exhibit 2.
The problem with the railcars began on March 2, 2018, when railcar TILX 338713
(Railcar #4 on Joint Exhibit 1), was involved in an accident in the area of the south spur of the
Superior rail line. The car derailed, and as a result, the brakes and underside of the car suffered
significant damage. The mine hired a contractor to set the car back on the rail, and subsequently
moved it into place on the south spur between Railcars #3 and #5, both of which had functioning
brakes. The three cars were coupled together and signs were placed on Railcar #4 that read “DO
NOT FILL.” Sec’y Ex. 2, 9. The railcars are leased and at the time of the accident in June, no
repairs had been made to Railcar #4.
Superior operated an old plant and a new plant. The mined product was moved by railcar
at times from the old plant and onto a portable conveyor, which in turn was used to load material
onto trucks. At times, material is loaded first onto the rail cars. The railcars operate on the rail
spur, as seen on the second page of Secretary’s Exhibit 2, to a load out area to be filled with sand
and are then returned to the south spur until the sand is needed. When sand is needed, the
portable conveyor is moved to the railcar to empty it by opening the bottom of the car, and
loading material onto a conveyor that moves the sand from the railcar to a truck for transport out
of the mine. There is conflicting evidence about the use of Railcar #4 from the time the brakes
were damaged in March until the accident in June. The car was not filled and the mine asserts
that the car had not been moved at all, but several witnesses indicated that the string of cars was
moved on a weekly basis in order to take on sand for storage. Nonetheless, Railcar #4 remained
in the string of cars and coupled to Railcars #3 and #5 on the rail spur from March until the
accident in June.
Emilio Gonzales works as a team leader, primarily in the dryer, and sometimes loaded the
railcars by opening a valve at the end of the silo’s load out arm shown in Exhibit 2. Once loaded
with sand, the railcars were moved back to the spur to wait unloading onto the trucks for
transport out of the mine. Gonzales did not move the railcars and, in his view, that was done
only by the veteran employees who knew the procedure and had moved them in the past.

42 FMSHRC Page 97

After the derailment of Railcar #4 in March, but before the accident in June 2018, the
mine provided railcar training to some of the miners at the old plant. Adian Amador-Doss
attended the training for the full twenty hours over several days. Amador worked as a field
mechanic and plant operator at Superior. Amador had been asked at one time to help move the
railcars, but he refused, not only because he did not know how, but also because he believed it
was not a good idea without the proper training. In May 2018, railcar training was given to
Amador and five others, and included class time with videos and a number of handouts. Sec’y
Ex. 21. The videos explained how the railcars operated and the hazards associated with working
around them. After time in the classroom, the miners spent time around the railcars with
demonstrations and hands-on training. Amador explained that at least three miners must be
present when a train moves, each with a radio for communication. The training emphasized that
trains can fail, and, in the case of a runaway train, miners were told “to let it go.” Fernandez did
not attend the railcar training.
On Saturday, June 23, 2018, Fernandez reported to work just before seven a.m. He spoke
with Amador and Gonzales, and spent time with his immediate supervisor, Taft. Fernandez was
the main electrician on site, but also performed general repairs. After discussing the tasks for the
day, Taft and Fernandez went to the control room to inspect items that needed repair. Around
8:30 or 9:00 a.m., Taft was called away to look at a conveyor at the old plant, and he told
Fernandez to stay at the control room to see if he could find the problem there.
Gonzales, who was working at the dryer that Saturday, greeted Fernandez when he
arrived and then went back to work. Just before 9:00 a.m., Gonzales left the control room to
change filters and saw Fernandez standing by the railcars. He did not see Thomsen. Gonzales
changed the filters, collected a sample of sand, and walked back towards the new plant. As he
was on the control room stairs, he looked out and saw Fernandez on the back of moving Railcar
#6. At hearing, Gonzales said that one moment he said hello to Fernandez and the next thing he
knew, Fernandez was on the moving rail cars. He explained that “Rodney was on the moving
train, cranking on the manual brake as it was moving.” He also described that Railcars #5 and #6,
which were coupled to each other, began “rolling pretty good,” and Gonzales could not believe
that Fernandez would try to stop them. Fernandez was cranking on the wheel to set the brake as
the train was headed for the spur where it would derail. Gonzales saw Fernandez attempt to jump
off, and ran toward the cars while calling on the radio for help. Taft heard the radio call, called
911, and shut down the plant. A call went into the paramedics at 9:26 a.m. Sec’y Ex. 15.
According to the evidence gathered by the MSHA inspectors, Fernandez had been in the
control room until close to 9:00 a.m. He then left, walked out to the railcar area, and spoke with
Thomsen, the plant manager. Thomsen’s plan was to first move a spare car coupled to the Rail
King from the south spur to the north spur. Next, he planned to move the damaged Railcar #4,
from its position with the five other cars on the south spur to the north spur, where it would be
coupled with the spare car. Thomsen next planned to move the remaining five cars and offload
the sand from Railcars #1 and #2 onto the conveyor. Tr.269. Although Thomsen was working
earlier with a partner, he was alone at the railcars when he agreed that Fernandez could help. A
few witnesses explained that Fernandez may have left the control room and arrived at the railcars
as early as 8:40 a.m. to start the tasks with Thomsen, but the inspector concluded that he left
around 9:00. Although not all witnesses agreed, there is evidence to show that Fernandez may

42 FMSHRC Page 98

have been with Thomsen for up to 45 minutes, or as little as 25 minutes prior to the fatal
accident.
Fernandez had no prior mining experience and had worked as an electrician at the mine
for ten weeks. He had never worked with or around railcars, so he had to be task trained prior to
completing the work with Thomsen. Thomsen explained that Fernandez was intelligent and
caught on quickly. Shortly after Fernandez arrived, Thomsen started up the Rail King, the engine
that would pull the cars from the south spur to the north spur. The Rail King had the spare car
connected and Thomsen described the process to Fernandez, and then moved the Rail King with
the spare car coupled down the south track. Fernandez was responsible for throwing the switch to
change the tracks once the cars were in position. Thomsen backed the Rail King onto the north
spur and the spare car was uncoupled. Then, the process was reversed, with Fernandez on the
ground, changing the tracks as necessary. Next, the Rail King was backed onto the south spur
and coupled with Railcar #1 to begin the process of moving Railcar #4 out of the line of cars.
The plan was to uncouple Railcar #4 from Railcar #5, and move Railcars #1–4 down the south
spur. Then, switch tracks and deliver Railcar #4 to the north spur to couple it with the spare car,
and return with Railcars #1–3 to the south spur to couple with Railcar #5. Fernandez was tasked
with uncoupling Railcar #4 from #5 to initiate the process.
The mine’s maintenance supervisor, Taft, explained the process for moving the railcars as
contemplated by Thomsen. Tr. 99–109. The process typically involves two people: an engineer
and a ground person. The two miners communicate either by radio or by hand signals. The
miners first complete a walk around or a visual check of each of the cars, set the air brakes from
inside the Rail King, set the manual or mechanical brake on each car if not already set, and then
ascertain that all cars are coupled or uncoupled, based upon what must be moved. It is the duty of
the engineer to set the air brakes from inside the Rail King, and the ground person is tasked with
setting the manual or park brake on each car by climbing onto an affixed ladder and turning the
wheel until it can no longer move. See Sec’y Ex. 2, 22.
The process contemplated by Thomsen should have followed the scheme described by
Taft, and, after completing a walk around inspection of the cars, setting each mechanical brake,
starting at the back of Railcar #6, moving forward, before any cars were uncoupled or moved.
The air brakes should have also been set and then Railcar #4 could have been uncoupled from
Railcar #5 so that only Railcars #1–4 were moved with the Rail King. According to the
testimony, coupling and uncoupling of cars does not take much time. Setting the manual brake is
a longer task, as the miner on the ground must climb a ladder onto the back of each car and turn
the wheel until it stops.

42 FMSHRC Page 99

Following the move of the spare car, Fernandez and Thomsen began the process of
moving the damaged Railcar #4 to the north spur.1 In addition to learning the operation of the
switch, Fernandez had to learn how to complete a walk around inspection of the cars, couple and
uncouple the cars, set the mechanical brake, and communicate with Thomsen. Thomsen, who
had task trained miners in the past, explained that he had confidence in Fernandez after working
with him for several weeks because Fernandez was intelligent and caught on quickly. At the time
the two were coupling the Rail King to Railcar #1, Thomsen explained the tasks and
demonstrated how to climb on the back of the car to set the brake. There is some dispute in the
testimony at this point. Thomsen agrees that he did not observe Fernandez set a brake after he
demonstrated the action, but he remembers that he did tell Fernandez to set the brakes. Inspector
Barrick recalls his conversation with Thomsen differently; twice he was told that Thomsen did
not tell Fernandez to set the brakes, but instead assumed Fernandez knew it should be done.
Thomsen believed that the brakes on Railcars #5 and #6 were set, but could not explain why the
cars began to roll away once uncoupled from Railcar #4. There is no disagreement that the
manual brakes on both railcars #5 and #6 were not set when Thomsen began to move the first
four cars forward.
Thomsen had a conversation with Fernandez about the process of moving the cars, then
walked up the spur to the Rail King and climbed in, leaving Fernandez to uncouple Railcar #5
from Railcar #4. The Rail King was approximately 250 feet away from where Fernandez was
uncoupling Railcar #5. Once Fernandez had uncoupled Railcar #5 from Railcar #4, he signaled
to Thomsen to begin pulling the four railcars. As Thomsen began to pull the railcars, he looked
out of the side window and saw Railcars #5 and #6, which were coupled to each other, rolling
down the spur. Thomsen could not see Fernandez, so he stopped the train, ran down the track,
and found Railcar #6 derailed and Fernandez lying between the tracks.
As a result of the accident, one citation and two orders were issued to Superior Silica on
December 6, 2018. Citation No. 8660296 was issued for failure to properly task train a miner.
Order Nos. 8660297 and 8660298 were issued for failure to effectively secure parked Railcars #5
and #6 by blocks or brakes, and for failure to maintain the braking system on Railcar #4 in
functional condition, respectively.
A. CENT 2019-0171
Citation No. 8860296
Ten minutes after the accident occurred, MSHA was notified and Inspectors Lance Miller
and David Tijerina, along with Lead Investigator Brett Barrick, were dispatched to the mine. As
1

At hearing, Thomsen explained that he and Fernandez moved the spare car to the north
spur that same day prior to the accident. Thomsen indicated that during this process, Fernandez
operated the rail switch. Barrick explained that he was not told during the investigation that
Thomsen and Fernandez had successfully moved the spare car prior to the accident nor was that
fact included in the statement Thomsen gave to the 110(c) investigator several months after the
accident. See Resp’t Ex. G.

42 FMSHRC Page 100

a result of the investigation into the accident, Inspector Barrick issued Citation No. 8860296 to
the mine.
The citation states that:
An accident occurred on this mine site on 6/23/18, at approximately 9:20
am, when a miner was fatally injured while assisting in relocating a rail
car. The miner uncoupled the last two rail cars and they began to roll
away. The miner then ran to the moving cars and attempted to set the
manual handbrake. The miner fell from the moving cars and was run over.
The miner had not received adequate task training nor did he have any
prior experience in this task. The Federal Mine Safety and Health Act of
1977 states that an untrained miner is a hazard to himself and to others.
Management engaged in aggravated conduct constituting more than
ordinary negligence in that it failed to instruct or ensure that the miner set
the manual handbrakes or block the two cars from movement. This is an
unwarrantable failure to comply with a mandatory standard.
The citation was designated as S&S and an unwarrantable failure, and the Secretary
proposed a penalty of $18,846.00 for this violation. The Secretary alleges that the operator
violated 30 C.F.R. § 46.7(a), new task training, which requires that:
You must provide any miner who is reassigned to a new task in which he
or she has no previous work experience with training in the health and
safety aspects of the task to be assigned, including the safe work
procedures of such task …This training must be provided before the miner
performs the new task.
30 C.F.R. § 46.7(a). The Secretary argues that Fernandez, who had never worked around
railcars and had been at the mine only 10 weeks, needed further and more extensive task
training; more than the 25-40 minutes provided by the plant manager, Chad Thomsen.
To prevail on a penalty petition, the Secretary bears the burden of proving an alleged
violation by a preponderance of evidence. RAG Cumberland Res. Corp., 22 FMSHRC 1066,
1070 (Sept. 2000), aff’d, 272 F.3d 590 (D.C. Cir. 2001); Jim Walter Res., Inc., 9 FMSHRC 903,
907 (May 1987). The Secretary may establish a violation by inference in certain situations, but
only if the inference is “inherently reasonable” and there is “a rational connection between the
evidentiary facts and the ultimate fact inferred.” Garden Creek Pocahontas Co., 11 FMSHRC
2148, 2152-53 (Nov. 1989).
Based upon information learned during the course of the investigation, MSHA Inspector
Barrick determined that Fernandez had not received adequate task training. Prior to doing any
work or moving any of the cars, Thomsen was required to task train Fernandez in all aspects of
the job at hand that day. He was also required to—but did not— discuss safety hazards with
Fernandez and specifically did not instruct him on the procedure in the event of a runaway
railcar.

42 FMSHRC Page 101

Barrick credibly testified that the mine had experienced a derailment several months prior
to this accident and then held a training session in May, which lasted several days. Unfortunately
Fernandez did not attend that training. See Sec’y Ex. 21 at 2. Thus, Fernandez’s only exposure to
railcars was the training received just prior to the accident, from Thomsen. Thomsen explained to
Barrick that he only demonstrated to Fernandez how to set the manual brake and to couple and
uncouple the cars. In Barrick’s opinion, that limited training does not meet MSHA requirements.
The training did not include any documents, manuals, or other handouts, supervised
demonstration of skills, or, crucially, an explanation of hazards associated with the task. Even if
Fernandez had the ability to learn quickly, Barrick found it unreasonable to believe that the short
amount of time was enough to adequately train Fernandez.
MSHA provides information to mine operators regarding its standards, including task
training, which is published and mailed to each mine. MSHA’s guidelines suggest that task
training is an extensive process that should include providing handouts to miners, maintaining a
task list in a training plan, using operator’s manuals to determine specific hazards related to the
equipment used in the task, and reviewing safety procedures. Sec’y Ex. 28. The guidelines
further provide that task training should be completed in a non-production setting, which allows
a competent trainer the time to discuss a skill, demonstrate it, and then observe the miner safely
complete the task. Sec’y Ex. 28. Inspector Barrick explained that the training for a ground man,
working around rail cars, must involve more than uncoupling the cars. The task training should
include how to communicate or use hand signals, how to check and set the brakes, the hazards
associated with moving rail cars, the red zone area between the cars, the ability to warn persons
about moving cars, and how to safely mount cars. Miners must also be trained in safe practices
and instructed not to mount a car when it is moving, and never attempt to stop or jump on a
runaway rail car.
Superior Silica argues that a competent person, Plant Manager Chad Thomsen, trained
Fernandez how to set the manual handbrake and how to uncouple railcars. The mine also argues
that given Fernandez’s intelligence and prior work performance, the short duration of task
training by Thomsen was all that was needed. The mine argues that Thomsen observed
Fernandez successfully assist in moving one railcar prior to the accident by operating the switch
as Thomsen moved the spare car with the Rail King. Thomsen believed that because Fernandez
observed and asked questions prior to moving the spare car, he understood the process. Thomsen
agrees that as they began the process, they did not conduct a walkaround inspection of the cars,
and did not connect the air brake to Railcar #4, stating, “I had noticed that the steps were bent in.
I mean, the braking mechanisms were bent…it was a bad car.” Tr. 278. Thomsen did not set the
hand brakes on any of the cars prior to uncoupling the cars, nor is it certain that he told
Fernandez to set the hand brakes. Resp’t Ex. G. Thomsen testified that he did not recall setting or
checking the brakes himself, and he did not recall instructing, supervising, or verifying that
Fernandez set the brakes, stating, “I guess I assumed he did” because “he looked like he was – I
mean, he was more than capable of doing it.” Tr. 279; Tr. 283. Thomsen also testified that he did
not instruct Fernandez about the hazards of moving a railcar and specifically how to react to
runaway cars. Thomsen was approximately 200 feet away from Fernandez with the Rail King’s
engine running while Fernandez performed many of these tasks for the first time. Thomsen did
not observe Fernandez do the tasks he was assigned, and he could not adequately supervise him
from such a distance.

42 FMSHRC Page 102

Superior Silica called Carl Bradley, as an expert in rail operations, to testify about the
training required to demonstrate proper techniques for setting hand brakes and decoupling
railcars. While somewhat familiar with MSHA regulations based on his review for this case,
Bradley is most familiar with the Federal Railroad Administration regulations. See 49 C.F.R. Ch.
II. Bradley’s expert opinion, based upon visits to the mine location, examination of the railcars,
and review of statements made by employees, is that the mine was not negligent in providing
task training to Fernandez on the day of the accident. Resp’t Ex. B. After listening to testimony
at hearing, Bradley believed that Thomsen instructed Fernandez to set the hand brakes, but
Bradley could not say why that was not done by either Thomsen or Fernandez. Bradley described
the brake wheel in Exhibit L-21, located on the B end of Railcar #5 and agreed that the brake
was not set as evidenced by the slack chain. See Resp Ex. L-1, L-2.
Bradley believed Thomsen was a qualified trainer and that adequate training could have
been completed in 30 minutes. Bradley compared task training to railroad training, and he opined
that Fernandez received basic brakeman training. Bradley insists that task training in this
instance was straightforward because he saw the task as limited to “uncoupling and setting the
brakes on a car,” which he considered to be “a very simple task to grasp and understand.” Tr.
319. Bradley assumes as part of his opinion that Fernandez and Thomsen communicated
effectively, that Thomsen was not required to impart adequate information, and that Fernandez’s
intelligence was sufficient to compensate for any lack of instruction provided. Bradley did not
believe that training on moving equipment was required. The only hazard Bradley considered
was slipping on the ladder as Fernandez climbed up to set the brake, but he believed Fernandez,
as an experienced electrician, likely had experience climbing ladders. Bradley’s observations and
opinions do not change my view that Fernandez was not adequately task trained. Bradley’s
testimony regarding the rail industry is inconsistent with MSHA’s requirements and practices for
task training. Bradley acknowledged when new rail workers were shown how to set a brake, he
took the time to have each of them demonstrate that they could competently complete the task.
Finally, Bradley did not address an important part of working with railcars, a part not explained
to Fernandez: never attempt to catch or stop a runaway train but instead “let it go.” Tr. 42-43;
114; 152-153.
Fernandez had never worked on a railcar, and he had only been at the mine for a short
time. These factors indicate that the task training needed to be much longer and in greater detail
than for an experienced miner who had worked around railcars. Superior asserts that there is no
requirement in the regulations that a certain amount of time be spent on task training and that the
trainer can take into account the skills of the miner. Inspector Barrick agreed that the MSHA
regulations do not specify an amount of time for task training, and the training can be done
through supervised practice under a competent trainer. The complexity of the task may be
considered along with the experience and ability of the miner being trained. Nonetheless, these
are just a few of the many considerations that go into complete task training. Notably missing
from the training and from Bradley’s testimony are the important requirements of task training
that relate to safety considerations when working around railcars, including safety considerations
when setting a brake, coupling and uncoupling cars, throwing switches, using hand signals, and
understanding correct safety procedures in an emergency. When asked, Bradley responded that
railroad companies no longer train miners how to board moving equipment “because there was
[sic] so many injuries.” Tr. 359. Although Thomsen and Barrick differ on whether Thomsen told

42 FMSHRC Page 103

Fernandez to set the brakes on Railcars #5 and #6 prior to moving the cars, it is not disputed that
Fernandez failed to do so. The fact that Fernandez did not set the brake, and Thomsen also failed
to do so, indicates that the task training was inadequate. In this instance, either Thomsen did not
remind Fernandez to set the two brakes, or Fernandez who is described as an intelligent and
thoughtful worker, disregarded Thomsen’s direction. It was the responsibility of Thomsen, to
observe Fernandez and ascertain that he not only knew how to do a task, but when and where to
do it.
The Secretary’s regulations require that a miner who is assigned to a new task for which
he has no previous work experience be provided with training in the health and safety aspects of
the task to be assigned, including the safe work procedures of such task. 30 C.F.R. § 46.7(a).
Moreover, this training must be provided before the miner performs the new task. Dacotah
Cement, 26 FMSHRC 461, 466 (Jun. 2004) (“Subsection (d) clearly requires that a miner be
trained in recognizing hazards specific to the assigned task before performing the task.”)
(emphasis original); see 30 C.F.R. § 46.7(d). Although the Commission has indicated that a short
period of time may suffice for task training, it must include health and safety information in
addition to supervised practice or operation. See White Oak Mining & Construct. Co., 20
FMSHRC 1130 (Oct. 1998). Even if I find that everything Superior Silica suggests is true, there
is no dispute that supervised practice or operation was not provided and that Fernandez was
given no training in the safe work procedures of that task. I find therefore that the mine did not
task train Fernandez as required and uphold the violation as issued.
i.

Significant and Substantial

The Secretary further alleges that the violation was significant and substantial. A
“significant and substantial” (“S&S”) violation is described in Section 104(d)(1) of the Mine Act
as a violation “of such nature as could significantly and substantially contribute to the cause and
effect of a coal or other mine safety or health hazard.” 30 U.S.C. § 814(d)(l). A violation is
properly designated S&S “if based upon the particular facts surrounding that violation, there
exists a reasonable likelihood that the hazard contributed to will result in an injury or illness of a
reasonably serious nature.” Cement Div., Nat’l Gypsum Co., 3 FMSHRC 822, 825 (Apr. 1981).
In Mathies Coal Co., the Commission established the standard for determining whether a
violation is S&S:
In order to establish that a violation of a mandatory safety standard is
significant and substantial under National Gypsum, the Secretary of Labor
must prove: (1) the underlying violation of a mandatory safety standard;
(2) a discrete safety hazard—that is, a measure of danger to safety—
contributed to by the violation; (3) a reasonable likelihood that the hazard
contributed to will result in an injury; and (4) a reasonable likelihood that
the injury in question will be of a reasonably serious nature.
6 FMSHRC 1, 3-4 (Jan. 1984).

42 FMSHRC Page 104

The second element of the Mathies test addresses the likelihood of the occurrence of the
hazard the cited standard is designed to prevent. Newtown Energy, Inc., 38 FMSHRC 2033,
2037-38 (Aug. 2016). The Commission has explained that “hazard” refers to the prospective
danger the cited safety standard is intended to prevent. Id. at 2038. For example, Newtown
involved a violation of a standard requiring that equipment be locked out and tagged out while
electrical work is being performed. Id. The Commission determined that the hazard was a miner
working on energized equipment. Id. The likelihood of the hazard occurring must be evaluated
with respect to “the particular facts surrounding the violation.” Id.; see also McCoy Elkhorn Coal
Corp., 36 FMSHRC 1987, 1991-92 (Aug. 2014); Mathies, 6 FMSHRC at 4. At the third step, the
judge must assess whether the hazard, if it occurred, would be reasonably likely to result in
injury. Newtown, 38 FMSHRC at 2037. The existence of the hazard is assumed at this step. Id.;
Knox Creek Coal Corp. v. Sec’y of Labor, 811 F.3d 148, 161-62 (4th Cir. 2016). As with the
likelihood of occurrence of the hazard, the likelihood of injury should be evaluated with respect
to specific conditions in the mine. Newtown, 38 FMSHRC at 2038. Finally, the Commission has
found that the S&S determination should be made assuming “continued normal mining
operations.” McCoy, 36 FMSHRC at 1990-91.
I have found a violation as discussed above, and I find that the hazard that this standard is
meant to prevent is that of an untrained person engaging in a task without understanding the
proper procedure and safety hazards associated with the task. As Congress noted in the Mine
Act, an untrained miner is a hazard to himself and others. 30 U.S.C § 814(g). Here, given the
circumstances and conditions at the time, the hazard was likely to occur, in that a miner who had
not been adequately trained, was forced to deal with an unsafe condition and did not know how
to do that. The failure to adequately train was likely to lead to an accident that would in turn
result in serious injuries or a fatality. Clearly, the violation here led to a fatal injury.
The Commission has previously agreed with an ALJ regarding the significant and
substantial nature of failing to task train a miner. In Twentymile Coal Co., a miner fell from a
ladder while attempting to unclog a vertical rock chute. 26 FMSHRC 666 (Aug. 2004), aff’d in
part and remanded in part by Sec’y of Labor v. Twentymile Coal Co., 411 F.3d 256 (D.C. Cir.
2005). The Commission unanimously agreed that the operator failed to provide task training and
that the violation was S&S, finding that the operator had assigned a group of miners to a job
without any training “to guard against hazards inherent to the task,” such as slipping and falling
around the ladder and platforms and spillage of rocks outside of the chute. The Commission also
rejected the mine’s argument that the background and experience of miners must be reviewed in
order to make an S&S determination once a violation has been established. 26 FMSHRC at 681.
In this case, Fernandez was inexperienced and received very little training in the new
task he was performing. As a result, the hand brakes were not set on Railcars #5 and #6, and as
they were uncoupled from Railcar #4, they began to roll down the track. In addition to not
understanding he must set the brakes on those two cars, Fernandez was not told that he should
not jump onto a moving railcar in an attempt to set the brakes after it was in motion. Applying
the S&S criteria to the circumstances here, I find that the violation is significant and substantial.

42 FMSHRC Page 105

ii.

Negligence

The Secretary alleges that the violation was the result of high negligence. The Mine Act
places primary responsibility for maintaining safe and healthful working conditions in mines on
operators, and they are thus expected to set an example for miners working under their direction.
Newtown, 38 FMSHRC at 2047; Wilmot Mining Co., 9 FMSHRC 684, 688 (Apr. 1987) (“Such
responsibility not only affirms management’s commitment to safety but also, because of the
authority of the manager, discourages other personnel from exercising less than reasonable
care.”); see also 30 U.S.C. § 801(e). The Commission has recognized that “[e]ach mandatory
standard … carries with it an accompanying duty of care to avoid violations of the standard, and
an operator’s failure to meet the appropriate duty can lead to a finding of negligence if a
violation of the standard occurs.” A.H. Smith Stone Co., 5 FMSHRC 13, 15 (Jan. 1983). In
determining whether an operator met its duty of care, the judge must consider “what actions
would have been taken under the same circumstances by a reasonably prudent person familiar
with the mining industry, the relevant facts, and the protective purpose of the regulation.”
Newtown, 38 FMSHRC at 2047; Brody Mining, LLC, 37 FMSHRC 1687, 1702 (Aug. 2015);
U.S. Steel Corp., 6 FMSHRC 1908, 1910 (Aug. 1984). While the Secretary’s Part 100
regulations evaluate negligence based on the presence of mitigating factors, Commission judges
are not limited to that analysis. Brody, 37 FMSHRC at 1702-03. Rather, Commission judges
consider “the totality of the circumstances holistically” and may find high negligence in spite of
mitigating circumstances. Id. at 1702.
Superior Silica argues that a competent person, Chad Thomsen, observed Fernandez
successfully move one railcar prior to attempting to move Railcar#4 to the other track. Therefore,
the mine argues some training was provided and so the negligence was not high. The Secretary
alleges that because Thomsen did not take the time required to adequately train Fernandez, and
made assumptions about his abilities, the violation was the result of high negligence. I agree.
Thomsen knew that Fernandez had no experience or prior training on rail work and as Inspector
Barrick explained Thomsen should have either refused the help offered by Fernandez or taken
the time necessary to include all aspects of the training needed by Fernandez to do the job safely.
Thomsen was a manager with experience who should understand the risks of failing to
adequately train miners. In particular, Thomsen should have understood the risks of an untrained
miner uncoupling and moving large and heavy railcars on a grade.
In Ky. Fuel Corp., the Commission approved a judge’s decision that similarly concluded
that high negligence was appropriate due largely to the operator’s failure to provide adequate
training and materials that resulted in an improper wheel blocking violation. 40 FMSHRC 28
(Feb. 2018). In this case, the supervisor made little to no effort to task train the miner. The
Secretary believes the task training was inadequate for three reasons: (1) the mine failed to
ensure that Fernandez set the manual handbrakes or blocked the two cars prior to Thomsen
attempting to decouple the cars; (2) Thomsen should have either set the manual handbrakes on or
blocked the two railcars himself, or directly observed Fernandez set the manual handbrakes on or
block Railcars #5 and #6; and (3) the mine should have instructed the miner that in the event of a
runaway train, the miner should allow the railcars to proceed to derailment. In failing to do any
of these three items, Thomsen was highly negligent.

42 FMSHRC Page 106

iii.

Unwarrantable failure

Citation No. 8860296 was designated as an unwarrantable failure to comply with a
mandatory standard. The unwarrantable failure terminology is taken from Section 104(d) of the
Act, 30 U.S.C. § 814(d). The Commission has explained that unwarrantable failure is
“aggravated conduct constituting more than ordinary negligence. [It] is characterized by conduct
described as ‘reckless disregard,’ ‘intentional misconduct,’ ‘indifference,’ or a ‘serious lack of
reasonable care.’” Consol. Coal Co., 22 FMSHRC 340, 353 (Mar. 2007) (citing Emery Mining
Corp., 9 FMSHRC 1997, 2001-04 (Dec. 1987)) (citations omitted). In determining whether a
violation is an unwarrantable failure, the Commission has instructed its judges to consider all of
the relevant facts and circumstances in the case and determine whether there are any aggravating
or mitigating factors. Id. Aggravating factors to be considered include:
the length of time that the violation has existed, the extent of the
violative condition, whether the operator has been placed on notice
that greater efforts were necessary for compliance, the operator’s
efforts in abating the violative condition, whether the violation was
obvious or posed a high degree of danger, and the operator’s
knowledge of the existence of the violation.
IO Coal Co., 31 FMSHRC 1346, 1352 (Dec. 2009); see also Consol., 22 FMSHRC at 353.
A number of the factors outlined in IO Coal, are a basis for the unwarrantable finding in
this case, particularly that the violation was obvious, posed a high degree of danger and the
operator knew of the violation. First, there is no testimony regarding how long the mine has
failed to adequately task train its miners, and there is also nothing to demonstrate that the mine
had been placed on notice that greater training efforts were necessary. However, the record
reflects that the violation was extensive in terms of the total failure to task train prior to
attempting to move the railcars. The extent factor is intended to “account for the magnitude or
scope of the violation” in the unwarrantable failure analysis. Dawes Rigging & Crane Rental, 36
FMSHRC 3075, 3079 (Dec. 2014) (emphasis added). To safely work in this sort of situation, a
miner must have a breadth of understanding about the very large equipment and the safety
hazards associated with it. Yet, the mine failed to train Fernandez on the important safety factors
related to the task, and therefore the violation was extensive in those terms.
Thomsen and Fernandez were working on enormous pieces of machinery. The railcars at
issue are nearly 50 feet long and 15 feet high. The railcars weigh approximately 53,000 pounds
when empty and are estimated to contain 200,000 pounds of sand when full, on a track that has a
grade of 2-3%. Resp Ex. F at 4, Tr. 173-177 217, 281. Work on this equipment posed a
considerable risk to miners, regardless of their level of training or experience. The degree of
danger was exacerbated by the fact that Thomsen left Fernandez alone to perform a task that he
clearly did not have enough experience or training to do. Moreover, the fact that Thomsen did
not include any explanation regarding the safety hazards associated with the tasks, including
what to do in the event of a runaway train, made this already dangerous activity all the more
hazardous. Fernandez’s death resulted from a reckless disregard for his safety when working
under conditions that posed an extremely high degree of danger. I find these to be aggravating

42 FMSHRC Page 107

circumstances that support a finding of unwarrantable failure to comply with a mandatory
standard.
Knowledge is also a factor in determining that the violation is an unwarrantable failure.
Thomsen was the plant manager, a supervisor with experience who had conducted task training
in the past. Thomsen knew, or at best, should have known, that given the lack of experience in
both mining and in the use of railcars, the training he gave Fernandez was inadequate. Despite
the fact that Fernandez had performed well during his short time at the mine, Thomsen should
not have assumed that Fernandez knew what to do safely. The need for explicit and careful
training was obvious, and the operator was aware of that fact.
Abatement efforts relevant to the unwarrantable failure analysis are those made prior to
the issuance of the citation or order. Consol, 35 FMSHRC at 2342; IO Coal, 31 FMSHRC at
1356. In this case, Thomsen provided inadequate instruction before leaving Fernandez to work
on his own and no abatement efforts were made. Given that the task was inherently dangerous,
that the lack of task training was obvious, and that Thomsen should have known that more
training was needed, yet failed to do so, I find the Secretary has demonstrated that the violation
occurred as the result of the operator’s unwarrantable failure to comply with a mandatory health
or safety standard.
Order No. 8860297
On December 6, 2018, Inspector Barrick issued a second citation as a result of the
accident. The citation states:
An accident occurred on this mine site on 6/23/18, at approximately 9:20
am, when a miner was fatally injured while assisting in relocating rail cars.
The miner uncoupled the last two rail cars and they began to roll away.
The miner ran to the moving cars and attempted to set the manual
handbrake. The miner fell from the moving cars and was run over. The
two loaded cars at the end of the train were not effectively secured by
either of the raking systems. Management engaged in aggravated conduct
constituting more than ordinary negligence in that it did not ensure or
instruct the miner to set the manual handbrakes or block the two cars from
movement prior to uncoupling. This is an unwarrantable failure to comply
with a mandatory standard.
The inspector designated the order as S&S and as an unwarrantable failure, and the
Secretary proposed a penalty of $20,940.00. The Mine Act and its standards “are to be
interpreted to ensure, insofar as possible, safe and healthful working conditions for miners.”
Pittsburg & Midway Coal Mining Co., 8 FMSHRC 4, 6 (1986). The mandatory standard at issue
here, 30 C.F.R. § 56.14217, securing parked rail cars, is part of the safety standards for
equipment and is intended to ensure miner’s safety when working around equipment such as
railcars. The standard requires that “[p]arked railcars shall be blocked securely unless held
effectively by brakes,” which is meant to “provide [p]rotection for miners against unintended
movement of railcars.” 30 C.F.R. § 56.14217; 53 Fed. Reg. 32,496 (Aug. 25, 1988).

42 FMSHRC Page 108

The Section 104(d)(1) order alleges that the two cars at the end of the train were not
effectively secured by either of the braking systems. The Secretary argues that the mine failed to
set the manual handbrakes or block the two cars prior to attempting to decouple and then move
the cars. Since the miner had never performed this task, the supervisor should have either set the
handbrakes or directly observed the miner set the handbrakes. And if there was any indication
that the brakes would not hold, the Supervisor should have blocked the cars from movement.
When the miner uncoupled Railcar #5 from #4, and Thomsen pulled Railcars #1-4 away,
Railcars #5 and #6 began rolling down the track in the opposite direction and therefore were not
secured against movement.
This citation was issued because Railcars #5 and #6 did not have the mechanical brakes
set or blocked prior to uncoupling and moving the front cars. See Jt. Ex. 1. There is no dispute
that the brakes were not set, as Fernandez tried to jump on Car #6 as it was moving and was
observed turning the wheel to set the brakes. When the cars came to a stop, and Railcar #6
derailed, the brake was set on that car, but was not set on Railcar #5. Inspector Barrick testified
that if the brakes had been set and were functioning, that might have stopped the train. The
mechanical brakes on both cars were required to be set, and if they were not, or did not hold,
they were required to be blocked from movement.
Superior Silica argues that the two railcars were effectively secured because they had
remained in the same position since March 2018 and until June 23, 2018, the date of the
accident. I disagree, the mandatory standard requires that the mechanical brakes be set and
therefore, relying on the brakes of attached equipment does not satisfy the requirements of the
standard. Thomsen and Fernandez failed to set the brakes on Railcars #5 and #6 or block the
cars from movement. As neither action was taken, I find that there is a violation of the
mandatory standard.
i.

Significant and Substantial

The Secretary alleges that the violation occurred and was fatal and marked the citation as
significant and substantial. The standard is designed to protect against unintended movement of
the rail cars. In the circumstances found here, uncoupling the cars resulted in an unintended
movement, which in turn resulted in the hazard the standard is designed to avoid. The unintended
movement of these two railcars resulted in two, very heavy, 50 foot long cars moving down the
track without warning, and resulted in an injury to a miner. The additional hazard that the
standard is intended to prevent is that of a miner trying to set the brake once the cars started to
move, in order to avoid a derailment. Both conditions and hazards would result in an injury to a
miner and the injury would be serious or fatal.
Superior argues that the railcars had been in the same location for months, and therefore
it was unlikely that they would move. However, the cars had been coupled to others while on the
tracks and it was the uncoupling that most likely caused the unintended movement. The
Secretary argues that even if coupled, the brakes are required to be set, if the cars are not blocked
from movement and the failure to do so creates a hazard that likely will lead to a serious injury. I
agree and find that the violation was significant and substantial.

42 FMSHRC Page 109

ii.

Negligence

The Secretary alleges that the violation was the result of high negligence. Superior Silica
argues that the railcars were effectively secured because they had remained in the same position
from March 2018 up until the accident on June 23, 2018. The mine also argues that the miner
was specifically instructed to set the manual handbrakes on the two cars to prevent movement
prior to uncoupling.
The Secretary argues that the mine failed to ensure that Fernandez had set the manual
handbrakes or block the two railcars before either of the men attempted to decouple the cars and
before Thomsen began to move the four front cars forward. Thomsen, as the supervisor and
trainer, knew that the brakes should be set prior to any movement, or even while just idle on the
tracks. He should have ascertained that all of the brakes were set and would hold the two end rail
cars before attempting to move the front cars. Given Thomsen’s position, the Secretary contends
that Thomsen should have set the manual handbrakes or blocked the railcars himself, or that he
should have directly observed Fernandez perform the task. Thomsen did neither. Thomsen was
the plant manager and the supervisor; he should have ascertained that the brakes were set or
blocked and therefore his actions constituted more than ordinary negligence, and I find that high
negligence is appropriate.
iii.

Unwarrantable failure

The inspector issued the violation as an unwarrantable failure to comply with a
mandatory standard. The Secretary argues that management engaged in aggravated conduct
constituting more than ordinary negligence because working in and around railcars poses a high
degree of danger, the supervisor made no effort to see that the brakes were set or that the cars
blocked from movement prior to uncoupling, and the supervisor was aware of the dangers posed
by railcars that were not held in place.
Superior Silica argues that there was no willful intent to avoid setting the brakes and that
Thomsen specifically instructed Fernandez to set the manual handbrakes prior to uncoupling
Railcars #5 and #6. The testimony is disputed in this regard. Barrick asserts that Thomsen did not
instruct Fernandez to set the brake, nor did Thomsen in his statement to Barrick believe that the
brakes had already been set. Thomsen, on the other hand, asserts that he believed the brakes had
been previously set, but later asserts that he told Fernandez to set the brakes.
Nevertheless, as the plant manager and supervisor, it was Thomsen’s responsibility to
ensure the brakes were set prior to moving the cars. This was crucial. The brakes were not set at
the time the cars were uncoupled, resulting in a critically high degree of danger and resulting in
the death of Fernandez. Moreover, as long as the cars were parked, the mechanical brake should
have been set, and the violation therefore was obvious and known to the mine, yet nothing was
done to abate the condition prior to the date of the accident. Since the railcars were not used
frequently, the brakes likely had not been set for some time. Therefore, the length of time the
condition existed contributes to the finding of unwarrantability. Although the Secretary argues
that the mine was put on notice by the derailment some months earlier, I cannot agree that the
earlier derailment would alert the mine to the type of violation cited here. I also do not rely on
how extensive the violation was in making a determination about unwarrantable failure.

42 FMSHRC Page 110

However, I find the other factors compelling and as a result find the violation was the result of an
unwarrantable failure to comply with a mandatory health or safety standard.
B. CENT 2019-0133
Order No. 8860298
The final order issued by Inspector Barrick on December 6, 2018 cited a railcar,
designated as Railcar #4 on Joint Exhibit 1, for not having functional brakes. The citation
alleges:
The mine operator failed to maintain the braking system on rail car TILX
338713. The rail car was located on the South section of the mines rail
spur coupled to 6 other cars situated in the 4 position. The rail cars brake
linkage had been sheared off on March 2, 2018 when it was released down
the spur and derailing it onto its side. The car was recovered and placed
back onto the spur without repairing the braking system. Chad Thomsen,
Plant Manager engaged in aggravated conduct constituting more than
ordinary negligence in that he failed to ensure that the braking system on
the TILX 338713 was maintained. This is an unwarrantable failure to
comply with a mandatory standard.
The citation is designated as S&S and unwarrantable and the Secretary has proposed a
penalty of $9,409.00.2 The standard cited at 30 C.F.R. § 56.14102, titled, “Brakes for rail
equipment,” states that “[b]raking systems on railroad cars and locomotives shall be maintained
in functional condition.” The standard is analogous in language to a standard dealing with back
up alarms, which are also required to be maintained in functional condition. In Wake Stone
Corp., 36 FMSHRC 825, 827 (Apr. 2014), the Commission reviewed the standard for back up
alarms and decided that the plain meaning of § 56.14132(a) requires that back up alarms and
horns always be maintained in functional condition. Evidence showed that the service horns were
defective at the time of inspection and the equipment had not been removed from service. Id.
Therefore, the horns were not being “maintained in functional condition” as required by the
regulation. Id. Applying a similar interpretation to the regulation at issue here, the plain language
of 30 C.F.R. § 56.14102 requires that braking systems on railroad cars must always be
maintained in functional condition and, if not, the car must be removed from service.
The Section 104(d)(1) order alleges that the mine operator failed to maintain the braking
system on Railcar #4. The Secretary argues that the car’s brakes were severely damaged in the
March 2018 derailment, that the mine was aware the brakes were damaged, and the mine did
nothing to repair them. See Sec’y Ex. 2, 25; see also Sec’y Ex. 16, 8–15. Instead of repairing the
brakes, the mine put Railcar #4 in a string of railcars that the mine used in normal operations.
The Secretary argues that while the mine placed a “DO NOT FILL” sign on Railcar #4, that
action is not sufficient to comply with the clear terms of the standard. As Barrick explained, if
2

Order No. 8860298 was originally issued as a Section 104(d)(2) order. At hearing, the
Secretary represented that the order had been modified to a Section 104(d)(1) order.

42 FMSHRC Page 111

the mine was not going to repair the brakes, the car should have been completely removed from
service. The “DO NOT FILL” sign did not effectively remove the car from service. Tr. 226.
Even though Rail Car #4 was coupled to Railcars #5 and #3, it could not hold in place on its own
and remained defective.
Superior Silica takes the position that the mine should not have been cited for the
damaged brakes. Instead, the facts and circumstances surrounding the violation should be
considered, including that the mine contacted the owner of Railcar #4 to discuss repairs, coupled
the car to other cars to prevent use, did not load it with sand, and did not move the car for nearly
three months. The law, however, does not support the mine’s position. Once the brakes were
discovered to be non-functional and inoperative, and the car remained in a location where it
could be used, the mine was in violation of the standard. Railcar #4 was coupled to a line of
other cars, which were on the south spur and available for use at the mine. See Wake Stone, 36
FMSHRC at 828 (citing Ideal Basic Indus., Cement Div., 3 FMSHRC 843, 845 (Apr. 1981) (if
defective equipment affecting safety is located in a normal work area and is fully capable of
being operated, that constitutes use)). Following its March 2018 derailment, Railcar #4 should
not have been placed in the string of cars but instead isolated in a separate area where it could
not be used, as Thomsen was attempting on the day of the accident. Thus, Railcar #4 was not out
of service as the mine alleges and I find that the Secretary has proven the violation.
The mine has also suggested that MSHA failed to cite the correct mandatory standard in
Order No. 8860298. Superior Silica asserts that the mine should have been cited for a violation
of 30 C.F.R. § 56.14100, which requires in part, that self-propelled mobile equipment with
hazardous defects be tagged and removed from service. The mine’s argument fails to consider
the Commission’s case law that requires the standard that is the most specific to be cited over a
more general standard. As the Commission has consistently explained, when two regulations
apply to the same condition, the more specific regulation is the appropriate standard to cite.
Western Fuels-Utah, Inc., 19 FMSHRC 994 (June 1997). Here, the standard cited by the
inspector, 30 C.F.R. § 56.14102, deals specifically with braking systems on railroad cars and is
clearly titled “Brakes for rail equipment.” In a dispute over which standard should apply, it is
clear that 30 C.F.R. § 56.14102 is more appropriate than the general regulation found at 30
C.F.R. § 56.14100.
i.

Significant and Substantial

The citation was marked S&S and the Secretary alleges the violation was highly likely to
result in a permanently disabling injury. The Secretary asserts that although the defective brakes
did not contribute to the June 23 accident, it was likely that the condition of the brakes would
result in an accident. Superior Silica disagrees. The operator argues that the injury was not highly
likely to occur because the mine did not use Railcar #4, and instead placed a sign on each side of
the car instructing miners not to fill it.
Barrick believed that the condition of Railcar #4 was bad enough that any movement
would cause it to derail. He explained that any number of things could go wrong moving Railcar
#4 given its severe damage. Tr. 228–29. The car had been sitting on the tracks for months and
even though it was connected to Railcars #3 and #5, the brakes were not set on Railcar #5,

42 FMSHRC Page 112

thereby rendering the connection less effective. The failure to isolate Railcar #4 from the
functional railcars and remove it from the south spur resulted in a hazard. Railcar #4 was in a
position and location where it was available for use and could be moved up and down the tracks,
even if not filled.
I have found a violation of the mandatory standard and I find further that the standard is
designed to prohibit railcars from use when the brakes are not functioning. Using a railcar with
bad brakes would likely result in an accident, including derailment or unexpected movement,
which in turn would result in a serious injury. In this case, Railcar #4 was coupled within a line
of cars and between two that had functioning brakes. However, the evidence shows that Railcar
#5, at a minimum, did not have its air or mechanical brakes set at the time of the accident. It is
not known if the mechanical brakes were set on Railcar #3, or if they were set at any time during
the several months that Railcar #4 was on the south spur and coupled with it.
Given that Railcar #4 had no functioning brakes, was coupled between cars in which at
least one did not have the brakes set, and was available for use, a hazard existed. Miners using
the car and anyone working or traveling in the area would be subject to the hazard of derailment
or unintended movement of a very large, 50 foot long, railcar. If left on its own, Railcar #4
would not be controlled and would likely derail. A railcar without functioning brakes, and most
importantly the resulting runaway car, would result in injuries to anyone working in or around
the car, and those injuries would be serious and likely fatal. Therefore the violation is S&S.
ii.

Negligence

The Secretary alleges that the violation was the result of high negligence. The Secretary
argues that placing signs that say “DO NOT FILL” on a railcar with defective brakes is not
sufficient to comply with the standard. The operator does not contest that the brakes were
damaged, but argues that it took steps to make exposed miners aware of the hazard. The mine put
signs on Railcar #4 to indicate that it should not be used, coupled the railcar to other cars with
functioning brakes, and did not fill it with sand.
As a reasonably prudent mine operator, Superior Silica should have known its failure to
repair the brakes was a violation of a mandatory standard and that the violation posed a
significant danger to the miners. The mine’s placement of signs on Railcar #4 warning miners
not to fill the car was an ineffective effort to comply with the standard. In Newtown Energy, 38
FMSHRC 2033 (Aug. 2016), the Commission overturned a judge’s finding that the use of a
defective lock on a cathead should be considered as an element of mitigation for negligence
purposes. “Negligence is not diminished by a miner’s clearly ineffective effort to comply with
the safety standard.” Id. at 2048 n.21. Here, mine management was aware the brakes on the car
were defective and, given its discussion with the railcar’s owner, knew it would be some time
before repairs were made. Therefore, Railcar #4 should have been removed from service
immediately by disconnecting it from other cars and disabling its ability to be moved. The car
should have been moved to the north spur immediately following the March 2018 derailment and
blocked against any movement. The mine’s failure to do so was the result of high negligence.

42 FMSHRC Page 113

iii.

Unwarrantable failure

The order was issued as an unwarrantable failure to comply with a mandatory standard.
The Secretary argues a number of factors support a finding of unwarrantable failure, including
that the operator knew the brakes were damaged on Railcar #4, yet coupled it to an active string
of railcars and left it in its defective condition for several months. Since the car lacked functional
brakes, the Secretary asserts that the violation was extensive, obvious, and involved a high
degree of danger. The Secretary argues further that because the car derailed and was damaged,
the mine was on notice that greater efforts were necessary to correct the condition. Coupling
Railcar #4 with other cars available for use shows that the mine understood the seriousness of the
condition.
Superior Silica argues that the violation does not amount to unwarrantable failure because
the mine did not ignore Railcar #4’s damaged brakes. The mine contends it could not repair the
damaged brakes due to an ownership dispute. Instead, Superior Silica took reasonable steps to
limit potential harm, including not filling the railcar, trying to isolate the railcar, and providing
warning signs. The mine also states that the railcars were used infrequently. Although I agree
that the violation was the result of high negligence, I cannot find sufficient evidence to support a
finding of unwarrantable failure.
IO Coal requires Commission Judges to consider a number of factors in addressing an
unwarrantable failure designation. First, is length of time that the violation has existed.
Following the March 2018 derailment, Railcar #4 was placed in the string of active railcars and
remained between Railcars #3 and #5 until the June 23 accident. According to the mine, Railcar
#4 was not used and the string of cars was moved infrequently during that time. As the
Commission explained in Coal River Mining, LLC, 32 FMSHRC 82, 93 (Feb. 2010), even where
the record does not permit the judge to make a conclusive finding as to the duration of the
condition, “imperfect evidence of duration in the record should be taken into account.” Here, the
inspector believed that Railcar #4 was in the string of active railcars for the several months
following its derailment and the mine has not presented any evidence to refute that suggestion
but instead suggests that the car was not moved during that time period. Thomsen explained that
he was in the process of removing Railcar #4 so that he could empty material from the railcars,
but there is no evidence to suggest when the other railcars had been filled. Therefore, the
violation did exist for the several months Railcar #4 remained on the active track, but it may not
have been used. So while the violation existed for several months, it cannot be said to be
extensive. Railcar #4 was on the track with two cars coupled behind it and three in front, each 50
feet in length. I credit Barrick’s testimony that the entire railcar and the attached railcars were
affected by the damaged brakes but I cannot say that the condition was extensive, given that one
car in the string was damaged and was coupled with other cars that were not damaged.
Next, I must consider whether the operator has been placed on notice that greater efforts
were necessary for compliance. In this case, the Secretary did not present evidence that the mine
had been told to correct the condition of the brakes or that it had been previously cited for similar
violations. Therefore, I do not agree that the mine was on notice that greater efforts were
required for compliance. I also cannot rely on the lack of abatement efforts to support a finding
of unwarrantable failure. A lack of abatement efforts may be excusable if the operator had a

42 FMSHRC Page 114

reasonable, good faith belief that the condition did not exist. See IO Coal, 31 FMSHRC at 1356.
Here, the mine did not believe the condition continued to exist because they had moved the car to
a location that they believed would prohibit its use.
The Secretary argues that the condition posed a high degree of danger because Railcar
#4 lacked functional brakes to hold itself in place and could have derailed following any
movement. Tr. 228. Thomsen explained that coupling Railcar #4 in the string of railcars on the
south spur was a safe place to keep it since the car was between two cars with operative brakes
and the railcars did not move for some length of time. However, the evidence shows that the
brakes were not set on Railcar #5 and the string of railcars was available for use, increasing the
degree of danger posed by Railcar #4. Although there was a high degree of danger associated
with a railcar that had no functioning brakes, it is not sufficient, based upon the facts here, to
alone support a finding of unwarrantable failure.
In this case, the condition was obvious to the miners and mine management. Taft, the
maintenance manager at the time, testified that he could see Railcar #4 was damaged because the
springs were out, the brake shoes were off, the axle was not sitting down on the pin, and there
was body damage to the car. Tr. 117–18. In addition, Secretary’s Exhibit 16 contains various
photographs showing the brakes sheared off of Railcar #4. Sec’y Ex. 16, 9–10, 12, 15. While the
condition of the car was obvious, the violation—that is, leaving the damaged car on the tracks
without repair— was not as obvious to the mine, since they believed they had abated the
violation by placing Railcar #4 in a location that would not require the brakes to be used. The
same can be said for the knowledge of the violation. Here, both Taft and Thomsen, supervisors at
the mine, explained that they were aware of the defective condition of the railcar. Tr. 116, 258.
Thomsen testified that he knew the brakes were not functional because “[t]he levers were bent up
on it . . . [the] brake mechanism was bent.” Tr. 260–61. While the mine should have known of
the existence of the violation, the fact that they believed they had remedied the condition is a
factor in determining the knowledge.
Even though the mine was negligent in not repairing or removing the car from service as
required by the standard, there is not sufficient evidence in the record to conclude that the
violation was the result of an unwarrantable failure to comply.

42 FMSHRC Page 115

II. PENALTY
The principles governing the authority of Commission Administrative Law Judges to
assess civil penalties de novo for violations of the Mine Act are well established. Section 110(i)
of the Mine Act delegates to the Commission and its judges “authority to assess all civil penalties
provided in [the] Act.” 30 U.S.C. § 820(i). Commission Judges are not bound by the Secretary’s
penalty regulations. Am. Coal Co., 38 FMSHRC 1987, 1990 (Aug. 2016). Rather, the Act
requires that in assessing civil monetary penalties, the judge must consider six statutory penalty
criteria: the operator’s history of violations, its size, whether the operator was negligent, the
effect on the operator’s ability to continue in business, the gravity of the violation, and whether
the violation was abated in good faith. 30 U.S.C. § 820(i).
The Secretary has proposed a penalty of $18,846.00 for the violation cited in Citation No.
8860296, which alleges a failure to provide new task training to Fernandez. I have considered
and applied the six penalty criteria found in Section 110(i) of the Act. The history of assessed
violations has been admitted into evidence and shows 20 violations by this operator in the 15month period prior to the issuance of the citation, two of which involve a similar standard. Sec’y
Ex. 24. I have addressed negligence and gravity in the discussion above and have found that the
violation was S&S, and the result of high negligence and an unwarrantable failure to comply.
The mine is medium-sized and the parties agree that the citation was abated in good faith. The
mine has raised no defense of ability to pay, but the mine has filed for bankruptcy. Therefore, I
find that the proposed penalty of $18,846.00 is appropriate.
Next, the Secretary has proposed a penalty of $20,940.00 for the violation cited in Order
No. 8860297, which alleges that Railcars #5 and #6 were not effectively secured by either of
their braking systems. In assessing a penalty, I have considered and applied the statutory penalty
criteria. According to the history of assessed violations, there are no similar violations for this
standard in the preceding 15-month period. Sec’y Ex. 24. Negligence and gravity are addressed
above, with findings of high negligence, unwarrantable failure, and S&S. I have considered the
operator’s good faith abatement, size, and ability to pay, and I find that the penalty of $20,940.00
is appropriate.
Finally, the Secretary has proposed a penalty of $9,409.00 for the violation cited in Order
No. 8860298, which alleges that Railcar #4 did not have functional brakes. In determining a
penalty, I have considered and applied the six statutory penalty criteria. The history of assessed
violations shows no similar violations for this standard in the preceding 15-month period. Sec’y
Ex. 24. Negligence and gravity have been addressed in the discussion above, and I have found
that the violation was S&S and the result of high negligence. The designation of unwarrantable
failure has been removed. The mine’s history, size, ability to pay, and good faith abatement have
been considered. Based on these findings, I assess a penalty of $5,000.00.

42 FMSHRC Page 116

Citation No.

Originally Proposed
Penalty

Penalty Assessed

Docket No. CENT 2019-0171
8860296
8860297

$18,846.00
$20,940.00

$18,846.00
$20,940.00

Docket No. CENT 2019-0133
8860298
TOTAL

$9,409.00
$49,195.00

$5,000.00
$44,786.00

III. ORDER
Respondent is hereby ORDERED to pay the Secretary of Labor the sum of $44,786.00
within 30 days of the date of this decision.

/s/ Margaret A. Miller
Margaret A. Miller
Administrative Law Judge

Distribution: (Certified U.S. First Class Mail)
Lindsay A. Wofford, U.S. Department of Labor, Office of the Solicitor, 525 Griffin Street, Suite
501, Dallas, TX 75202
Joseph A. Fisher III, Jackson Walker LLP, 1401 McKinney, Suite 1900, Houston, TX 77010
Benjamin Rhem, Jackson Walker LLP, 100 Congress Avenue, Suite 1100, Austin, TX 78701

42 FMSHRC Page 117

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
7 PARKWAY CENTER, SUITE 290
875 GREENTREE ROAD
PITTSBURGH, PA 15220
TELEPHONE: 412-920-7240 / FAX: 412-928-8689

January 30, 2020
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner,

Docket No. PENN 2018-244
A.C. No. 36-07416-467981

v.
CONSOL PENNSYLVANIA COAL CO.,
LLC,
Respondent.

Mine: Enlow Fork Mine

DECISION AND ORDER
Appearances:

Matthew R. Epstein, Esq., Office of the Solicitor, U.S. Department of
Labor, Philadelphia, Pennsylvania, for the Secretary of Labor
James P. McHugh, Esq., Hardy Pence, Charleston, West Virginia, for the
Respondent

Before:
I.

Judge Lewis
STATEMENT OF THE CASE

This case arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801
et seq. (the “Act” or “Mine Act”). A hearing was held concerning Citation Nos. 9076658 and
9079183 in Pittsburgh, Pennsylvania wherein the parties presented testimony and documentary
evidence.1
FINDINGS OF FACT AND CONCLUSION OF LAW
The findings of fact are based on the record as a whole and the undersigned’s careful
observation of the witnesses during their testimony. In resolving any conflicts in the testimony,
the undersigned has taken into consideration the interests of the witnesses, or lack thereof, and
consistencies, or inconsistencies, in each witness’s testimony and between the testimonies of the
witnesses. In evaluating the testimony of each witness, the undersigned has also relied on his
1

This Court issued a Partial Decision Approving Settlement on June 10, 2019, that
disposed of Citation Nos. 9079153, 9079154, 9079155, 9079157, 9079159, 9079160, 9079163,
9079166, 9079165, 9079171, 9079173, 9079177, 9079176, 9077366, 9079184, 9077226, and
9078990.

42 FMSHRC Page 118

demeanor. Any failure to provide detail as to each witness’s testimony is not to be deemed a
failure on the undersigned’s part to have fully considered it. The fact that some evidence is not
discussed does not indicate that it was not considered. See Craig v. Apfel, 212 F.3d 433, 436 (8th
Cir. 2000) (administrative law judge is not required to discuss all evidence and failure to cite
specific evidence does not mean it was not considered).
II.

JOINT STIPULATIONS
The parties’ joint stipulations are as follows:
1.

Respondent is an operator as defined in Section 3(d) of the Mine Act at the
mine where the citations were issued.

2.

Enlow Fork Mine is a mine as defined in Section 3(h) of the Mine Act.

3.

The operations of Respondent at Enlow Fork Mine are subject to the
jurisdiction of the Mine Act.

4.

The proceeding is subject to the jurisdiction of the Federal Mine Safety and
Health Review Commission and its designated Administrative Law Judge
pursuant to Mine Act Sections 105 and 113.

5.

Enlow Fork Mine is owned by Respondent.

6.

Payment of the proposed penalties will not affect the Respondent’s ability to
remain in business.

7.

The individual whose name appears in Block 22 of each citation in contest
was acting in an official capacity and as an authorized representative of the
Secretary of Labor when the citations were issued.

8.

The citations were properly issued and served by a duly authorized
representative of the Secretary of Labor upon an agent of Respondent at the
date, time and place stated in each citation, as required by the Act.

9.

Exhibit A to the above-captioned docket contains authentic copies of the
citation sat issue.

10. Respondent stipulates to the authenticity and admissibility of the R-17
certified mine history form (GX-8).
Tr. 102-103; SB 1-2.2
2

References to the transcript of the hearing in this matter are designated “Tr.” followed
by the page number. References to joint exhibits are designated as “J” followed by the number.
References to the Secretary of Labor’s exhibits are designated as “GX.” References to
Respondent’s exhibits are designated “RX.” References to the Secretary’s Post-Hearing Brief are
designated “SB” followed by the number. References to the Secretary’s Reply Brief are
designated “SRB” followed by the number. References to the Respondent’s Post-Hearing Brief
are designated “RB” followed by the number. References to Respondent’s Reply Brief are
designated “RRB” followed by the number.

42 FMSHRC Page 119

III.

SUMMARY OF TESTIMONY

On May 24, 2018, MSHA Inspector Bernard Caffrey was sent to the Enlow Fork Mine
for a quarterly E01 inspection.3 Tr. 17-18. Inspector Caffrey was also instructed to find several
gas wells and see if they had the pillar protection permit for the plan submitted. Tr. 17-18. The
gas wells were plotted on 75.1200 mine maps that had been submitted to MSHA since 2015. Tr.
113. Caffrey asked to see the pillar protection plan, but found that the mine did not have one. Tr.
18. Therefore, he issued Citation No. 9076658 for violating 30 C.F.R. § 75.1700.4 Tr. 17-18. The
Condition or Practice section of the citation stated:
The operator failed to take reasonable measures to locate all oil and gas wells
penetrating the coal bed or any underground portion of the mine in that the
operator did not submit for a gas well pillar protection permit to establish
adequate barriers around the total of 11 CNX Gas NV-34 Marchellus [sic] gas
wells in accordance with State laws and regulations, except that such barriers
shall not be less than 300 feet in diameter without prior approval from all
agencies. The CNX Gas NV-34 wells have been drilled within 100 feet of the
previously mined E-19 Longwall panel of the E Longwall district without an
approved gas well pillar protection permit.
In order to terminate this citation, the operator will submit for approval a gas well
pillar protection permit for the CNX Gas NV-34 Marchellus [sic] wells for the
now sealed E Longwall district to prove that the barrier is sufficient in size.
GX-1.
3

At the time of hearing, Bernard Caffrey had been an MSHA inspector for six years. Tr.
15. Prior to working for MSHA, Caffrey worked at several mines performing various types of
work, including ventilation work, running a scoop, running a continuous miner, running a rib
bolter, and others. Tr. 15-16. He had black cap papers as well as machine runner’s papers. Tr.
16-17.
4

The regulation states:

Each operator of a coal mine shall take reasonable measures to locate oil and gas
wells penetrating coalbeds or any underground area of a coal mine. When located,
such operator shall establish and maintain barriers around such oil and gas wells
in accordance with State laws and regulations, except that such barriers shall not
be less than 300 feet in diameter, unless the Secretary or his authorized
representative permits a lesser barrier consistent with the applicable State laws
and regulations where such lesser barrier will be adequate to protect against
hazards from such wells to the miners in such mine, or unless the Secretary or his
authorized representative requires a greater barrier where the depth of the mine,
other geologic conditions, or other factors warrant such a greater barrier.
30 C.F.R. § 75.1700.

42 FMSHRC Page 120

After Caffrey was shown the number of wells to make sure that they matched his records,
he discussed with Consol personnel the distances to determine whether they were within a 150foot radius required by law. Tr. 19. Caffrey asked for proof that the plan was submitted, but such
proof could not be provided. Tr. 20. Caffrey wrote in his notes that the area was mined in 2009,
it was sealed in 2014, and the well was drilled in 2013. Tr. 19. The area at issue was a bleeder
district when the wells were drilled. Tr. 23. He testified that it was not an active area when the
citation was issued, but it was traveled by a certified examiner. Tr. 23, 28.
Caffrey discussed the matter with his supervisor, Tom Bochna, and then notified Steve
Apperson at Consol that he was issuing a citation. Tr. 20. Caffrey explained that he had to
discuss whether to issue a citation with his supervisor and district manager because the situation
was not one he had dealt with before. Tr. 20. To his knowledge, MSHA had not previously
issued a 75.1700 citation for Marcellus wells prior to the one that Caffrey issued.5 Tr. 25-26.
MSHA did not issue any 75.1700 citations for these NV-34 wells between January 2015 and
May 2018.6 Tr. 34. Caffrey did not know the reasons why no citations were issued, but testified
that it may have been overlooked. Tr. 34. Inspector Caffrey testified that even though the
regulation requires conformity with state law, he did not consider state law before he issued the
citation. Tr. 27. Caffrey explained, “Honestly, we don’t typically go into state laws, because it’s
state law, and we are federal law. And I cited it as a federal law.” Tr. 27.
Caffrey testified that he designated the citation as “no likelihood” because, at the time
that the citation was issued, the area was sealed.7 Tr. 21. He designated it as “moderate”
negligence because he believed that the company knew about these wells. Tr. 21-22. Caffrey
based this belief on the fact that company representatives worked with the gas companies to plot
the areas, and because Consol had the wells on their maps. Tr. 22.
Caffrey gave Consol one week to terminate the violation. Tr. 22. The citation stated that
in order to terminate, “the operator will submit for approval a gas well pillar protection permit
for the CNX Gas NV-34 Marchellus [sic] wells for the now sealed E Longwall district to prove
that the barrier is sufficient in size.”8 Tr. 41. The operator submitted a short letter with an

5

Caffrey was not able to determine if Enlow Fork had previous 75.1700 citations at the
time he wrote the citation. Tr. 25.
6

The transcript improperly called the NV-34 well “NC134 wells.” Tr. 34.

7

The bleeder district adjacent to NV-34 wells was sealed on June 28, 2014. Tr. 139.

8

The operator had not previously submitted a gas well pillar protection permit
application to establish adequate barriers around the total of the 11 CNX Gas NV-34 Marcellus
gas wells. Tr. 31-32. Caffrey testified that 30 C.F.R. 75.1700 requires such that barriers shall be
no less than 300 feet in diameter without prior approval. Tr. 31-32. In the letter attached to the
initial drilling plan submitted to MSHA in 2013 for NV-34, it stated that the gas company would
maintain a 50-foot barrier of coal between the hole and the mine rib. Tr. 134-135.

42 FMSHRC Page 121

attached map/form in order to terminate the citation. Tr. 41-42; GX-5, p. 3-4. The letter stated in
full:
Enlow Fork Mine is respectfully submitting, for your approval, a safety barrier
zone for the NV-34 wells. Mining in the respected area had been completed in
2009 and these wells were drilled after mining in 2013. This submittal is in
response to citation #9076658 issued by your department on May 24, 2018. Please
find the attached drawing pertaining to this request.
GX-5, p. 3. Attached to the letter was a drawing and form that the operator had submitted to the
state of Pennsylvania. Tr. 59. The attached drawing shows the wells, along with a 40,000 square
foot Support Area. Id.
After the operator filed a plan with the district manager, MSHA Inspector Bryan Yates
issued the termination for Citation No. 9076658.9 Tr. 58; GX-1, p. 2. On July 17, 2018, MSHA
sent Consol a short letter stating, “Your plan dated May 30, 2018, and additional information
received on July 11, 2018, to protect the Enlow Fork Mine, I.D. 36 07416, from the hazards of
the NV-34 Wells, located in the E19 sealed area of the mine, is approved.” GX-5, p. 1.
There was general agreement among the witnesses that if the operator wants to get within
150 feet of the wells in the future, it would still need to file paperwork with MSHA and the state
of Pennsylvania. Tr. 43, 137. This is because the operator only needs to notify MSHA if, when it
is mining, it comes within the 300-foot diameter surrounding the well. Tr. 51-52, 138.
On May 30, 2018, Inspector Yates issued Citation No. 9079183 at the Enlow Fork Mine
because the operator’s plan only listed six wells, but their 75.1200 map listed nine wells.10 Tr.
60; GX-2. The Condition or Practice section in the citation stated:
The operator failed to file a revised plan for the 3 additional wells that were
drilled at the NV-60 well cite[sic] located between the E-23 tailgate and the E-23
headgate. the plan that the operator filed for the NV-60 only requested to drill 6
wells. The plan submitted indicated that the holes would measure 80 feet from the
rib line. The addition of the 3 wells lessened this distance to 59 feet. The operator
did not ensure that an adequate barrier would remain around these new wells. The
operator failed to file for an approved gas well pillar protection permit with all
agencies.

9

Bryan Yates was a MSHA inspector since May 2014. Tr. 55-57. Prior to that, Yates
worked as a section foreman, a MET instructor, and a CPR instructor. Tr. 55-56. Yates received
CMI training, as well as accident investigator training. Tr. 55. As an MSHA inspector, Yates
performs quarterly inspections and reviews plans to ensure that the mines are following plans as
required. Tr. 57.
10

Yates had not been in the bleeder before the day that he issued the citation. Tr. 81.

42 FMSHRC Page 122

Standard 75.1700 was cited 1 time in two years at mine 3607416 (1 to the
operator, 0 to a contractor).
GX-2.
Yates testified that the plan approved on September 24, 2013, for the NV-60 Marcellus
wells was only approved for six wells in the area.11 Tr. 61; GX-3, p. 3. These additional wells
were drilled on the same surface pad as the six existing wells. Tr. 83. Casey Saunders, the
manager for coal and gas coordination for Consol Energy, testified that Consol was not required
to submit the drilling plan, but only did so for the NV-60 wells as a courtesy.12 Tr. 125. He
explained that he met with Pennsylvania officials in 2013 to discuss the novel issue of gas wells
being drilled behind mining. Tr. 121-122. Consol had gas wells drilled behind mining in West
Virginia, but had not done so in Pennsylvania, so Saunders sought guidance from the state
concerning the requirements. Tr. 122. The Pennsylvania Department of Environmental
Protections officials told Saunders that if the gas wells were being drilled behind mining, and it
met with the requirements of the 1957 study guidelines, then no drilling plan was required. Tr.
123. He explained, “At the time, like I said before, this was pretty new. When I say this, drilling
behind mining was a new concept at the time in Pennsylvania. And it’s better to be safe. And we
decided to submit a drilling plan to get everybody on board.” Tr. 125.
When the new wells were drilled, it reduced the barrier to approximately 59 feet. Tr. 63.
The plan submitted for the six wells stated that the operator would keep an 80-foot barrier in
order to ensure a minimum 50-foot barrier of coal between the hold and mine rib. Tr. 82-83; GX3. Yates indicated that the holes were measured 80 feet from the rib line, measured from the
barrier block. Tr. 81-82; GX-2. When the engineer gave Yates the distance reading, it was 59
feet from the wells to the rib line. Tr. 84. The approval letter from MSHA stated that the plan
was approved and that “The MSHA field office shall be notified at least 48 hours prior to drilling
within 30 feet of the coal seam. This approval is for drilling at the stated site only. Additional
sites will require separate approvals.”13 GX-3.

11

These unconventional wells involve horizontal drilling. Tr. 66.

12

Casey Saunders worked as the manager of coal and gas coordination for Consol Energy
since 2017. Tr. 106. Prior to that position, Saunders was a senior project engineer working with
gas operators on coordinating surface activities. Tr. 107. Saunders graduated from Virginia Tech
in 2009 with a BS in mining and mineral engineering. Tr. 107. Saunders has previously worked
for Peabody Energy. Tr. 107. Saunders was responsible for coordinating gas wells since 2012.
Tr. 108. Saunders has assistant underground foreman papers in West Virginia, as well as a
Pennsylvania engineering license. Tr. 109. Saunders is a member of the PA DEP oil and gas
management technical advisory board. Tr. 109.
13

Based on this Court’s reading of the plan and approval in evidence at GX-3, the term
“site” refers to the “solid barrier of coal left between the Enlow Fork’s E-23 Tailgate and the E22 Headgate sections,” which shared a common well pad on the surface. GX-3, p. 1-3.

42 FMSHRC Page 123

After investigating, Yates concluded that there were no additional pillar permits for these
three additional wells.14 Tr. 61. Yates did not find any other documents, revisions, or changes
that showed approval to drill the three additional wells. Tr. 61-62. Yates did not cite the operator
for failing to locate the wells, but rather for not filing the plan. Tr. 81. Yates testified that they
received a directive from the District to raise awareness and pay more attention to the maps. Tr.
77. He understood that to mean that they “should pay attention to mining around gas wells and
make sure maps are correct.” Tr. 77. Yates testified that he does not know much about state
mining laws. Tr. 90.
Yates testified that he believed the areas were drilled in 2014 and had been used only for
bleeder examinations in order to check the fans, water, and ventilation. Tr. 70. In the bleeder
district, at the third entry which is closest to the wells, the operator was required to have
supplemental support through the entire entry. Tr. 79. They would have to do this by either cans
or cribs. Tr. 79. The operator must maintain the integrity of the bleeder entryway using cans until
the bleeder district is sealed. Tr. 79. The cans keep the area from being crushed by the pressure.
Tr. 79. Once the cans are installed, there is no way to get mining equipment into the area. Tr. 80,
94-96. Electricity is not allowed in the bleeder section. Tr. 80. Yates testified that there would be
no future mining in the third entry. Tr. 80.
Yates marked the citation as “no likelihood” because the wells had already been drilled
so he treated the matter as a paperwork violation for the plan not being revised for the three
additional wells. Tr. 62. Yates marked the citation as “moderate” negligence because the
operator showed that they knew about the wells by including them on the maps, but never
revised their plan. Tr. 62-63. Yates did not consult with any state laws before writing the citation.
Tr. 87. Yates testified that he has no expertise in geology, and indicated that that was why it was
important to submit plans that experts could analyze and determine if adequate. Tr. 88. Yates
terminated Citation No. 9076658 on May 30, 2018, after the operator submitted a plan. Tr. 6768.
Casey Saunders testified that state law does not require an operator to apply for a pillar
protection permit when wells are drilled behind the coal. Tr. 112. Saunders took issue with the
citation’s assertion that the operator failed to take reasonable measures to locate the wells
because, he explained, they were placed on the mine map in 2015. Tr. 113. Saunders testified
that the operator submitted the ventilation maps to MSHA on an annual basis. Tr. 113. Saunders
did not believe that the law applied to the instant situation. Tr. 114. He described the process of
getting a Pennsylvania coal pillar permit, but explained that the state application was not relevant
to the instant situation. Tr. 114-115. The relevant portions of Pennsylvania law are in regard to
wells that are drilled out in an area that mining is approaching. Tr. 117.
The Pennsylvania Department of Environmental Protection (DEP) uses the 1957 pillar
study as the standard for determining if a gas well being approached has an active pillar. Tr. 118;
14

The three additional wells were on the same pad as the six approved wells. Tr. 83.
Yates testified that there were no survey points for the three additional wells, so he did not know
if the holes were closer than 50 feet. Tr. 83.

42 FMSHRC Page 124

RX-H. Saunders testified that according to the 1957 study, only a 100-foot pillar would be
required for the wells at issue. Tr. 120-121.
Saunders described how in 2013 he approached the state agency about developing a
drilling plan for wells drilled behind mining. Tr. 122-123. It was not required under state law, but
Saunders felt that it could help to coordinate the complex relationship between coal and gas.15
Tr. 122-123. The Pennsylvania authorities determined that if the pillar met the 1957 study
guidelines, then no drilling plan was required. Tr. 123.
Saunders testified that the state of Pennsylvania would not have required a drilling plan
for the wells at issue in Citation Nos. 9076658 and 9079183. Tr. 124-125. Though a drilling plan
was not required for wells NV-34 and NV-60, Saunders testified that he provided one for NV-60
because, “it is better to be safe.” Tr. 125. At the time, Saunders also sent the information to
MSHA and said that the Respondent did not receive a lot of comments back. Tr. 126. He
described the process as akin to a “rubber stamp.” Tr. 126. Saunders testified that MSHA
representatives were present for some of the meeting with the Pennsylvania DEP, but could not
remember if they were present in the meetings where Pennsylvania representatives said that a
drilling plan was not required. Tr. 125-126.
Saunders testified that he believed that Section 75.1700 only applied when wells were
drilled in areas in front of where mining was occurring. Tr. 129. He did not believe that wells
NV-34 and NV-60 fell under the law. Tr. 129. Saunders was not aware of any Program Policy
Manual or other information from MSHA that stated MSHA would apply Section 75.1700 to
mine out areas. Tr. 129-130. According to the Program Policy Manual, a petition for
modification is required to mine through a well.16 Tr. 37; GX-F.
Saunders based his belief that Section 75.1700 only applies to future mining areas on the
idea that a pillar would be constructed by remaining coal. Tr. 130. Saunders further testified that
the cans would serve as a physical barrier that prevented them from accessing the area. Tr. 131.
Robert Robinson was the director of engineering for three mines, and he testified on
behalf of Respondent.17 Tr. 149. In this capacity, he was responsible for certifying Enlow’s
maps, as well as the Harvey and Bailey mines if needed. Tr. 149. Robinson testified that in his
experience, a pillar protection permit was only required when the mine was going to advance
within 150 feet of a well. Tr. 151. He described the procedure as submitting a pillar plan based
on the 1957 study to the state of Pennsylvania first. Tr. 151. Then, once the state approved it, the
plan was sent to MSHA for approval. Tr. 151.
15

Saunders described the submission of the 2013 plan as a “courtesy.” Tr. 137.

16

The July 2010 PPM does not mention wells drilled behind mining operations. Tr. 89.

17

Robinson has a BS in mining engineering from Penn State. Tr. 149. He has worked in
the mining industry since 1976, and has been employed by Consol since 1998. Tr. 149-150. He is
a licensed professional engineer and a licensed professional land surveyor, and has general mine
foreman’s papers for Pennsylvania. Tr. 150.

42 FMSHRC Page 125

Robinson understood Section 75.1700 as requiring only that the operator file a permit
pillar application with the state if they want to get within the 150-foot radius of the well. Tr. 157.
Then, after the state approved, the operator would have to submit the plan for MSHA approval.
Tr. 157. He did not interpret this regulation to require pillar permits behind the mining. Tr. 158.
A. CONTENTION OF THE PARTIES
The Secretary argues that the Respondent clearly violated 30 C.F.R. § 75.1700 by not
getting approval from the Secretary prior to the drilling of the NV-34 and NV-60 wells. The
Secretary further argues that the wells were drilled in active workings and that whether the wells
were in front or behind the mining is irrelevant. The Respondent did not maintain barriers as
regularly defined, and the Secretary’s lack of previous citations does not estopp the Secretary
from enforcing the law. Though the Secretary argues that the standard is clear, it uses Chevron
and Auer to argue that should the Court find it ambiguous its interpretation is a reasonable one
entitled to deference. Accordingly, the Secretary argues that the citations should be upheld.
The Respondent argues that no plans or permits were required under state law or MSHA
regulations for the NV-34 and NV-60 wells because the wells were drilled in inactive areas
where mining had been completed. Furthermore, if barriers were required, the cans served as an
effective barrier greater than the required 150 feet. The operator argues that the regulation is
clear and unambiguous in not requiring a permit or plan in this sort of case, and if MSHA is
starting to interpret the regulation to require such plans it must provide fair notice to operators.
Accordingly, the Respondent argues that the citations should be vacated.
B. BURDEN OF PROOF AND STANDARD OF PROOF
The burden of persuasion is upon the Secretary to prove the gravamen of a violation by
the preponderance of the evidence. Jim Walter Resources, Inc., 28 FMSHRC 983, 992 (Dec.
2006). RAG Cumberland Resources, Corp., 22 FMSHRC 1066, 1070 (Sept. 2000). Jim Walter
Res., Inc., 9 FMSHRC 903, 907 (May 1987). This includes every element of the citation. In re:
Contests of Respirable Dust Sample Alteration Citations: Keystone Mining Corp., 17 FMSHRC
872, 878 (Aug. 2008).
Commission precedents have held that “[t]he burden of showing something by a
‘preponderance of the evidence’ the most common standard in the civil law, simply requires the
trier of fact ‘to believe that the existence of a fact is more probably than its nonexistence.’” RAG
Cumberland Resources Corp., 22 FMSHRC 1066, 1070 (Sept. 2000), quoting Concrete Pipe &
Products of California, Inc. v. Constr. Laborers Pension Trust for S. California, 508 U.S. 602,
622 (1993).
The United States Supreme Court has held that “[b]efore any such burden can be satisfied
in the first instance, the factfinder must evaluate the raw evidence, finding it to be sufficiently
reliable and sufficiently probative to demonstrate the truth of the asserted proposition with the
requisite degree of certainty.” Concrete Pipe & Products of California, Inc. v. Constr. Laborers
Pension Trust for S. California. 508 U.S. 602, 622 (1993). The assessment of evidence is a
process of weighing, rather than mere counting: “[T]here is a distinction between civil and

42 FMSHRC Page 126

criminal cases in respect to the degree or quantum of evidence necessary to justify the [trier of
fact] in finding their verdict. In civil cases their duty is to weigh the evidence carefully, and to
find for the party in whose favor it preponderates.” Lilienthal’s Tobacco v. United States, 97 U.S.
237, 266 (1877).
While the Secretary must prove the elements of a citation by a preponderance of the
evidence, this Court’s factual determinations must be supported by substantial evidence.18
C. ANALYSIS
Both citations in this case center on the proper interpretation of 30 C.F.R. § 75.1700. The
regulation, entitled “Oil and Gas Wells,” states:
Each operator of a coal mine shall take reasonable measures to locate oil and gas
wells penetrating coalbeds or any underground area of a coal mine. When located,
such operator shall establish and maintain barriers around such oil and gas wells
in accordance with State laws and regulations, except that such barriers shall not
be less than 300 feet in diameter, unless the Secretary or his authorized
representative permits a lesser barrier consistent with the applicable State laws
and regulations where such lesser barrier will be adequate to protect against
hazards from such wells to the miners in such mine, or unless the Secretary or his
authorized representative requires a greater barrier where the depth of the mine,
other geologic conditions, or other factors warrant such a greater barrier.
30 C.F.R. § 75.1700.
Both the Secretary and Respondent argue that the regulation is clear and unambiguous,
with divergent positions on what the regulation clearly says. SB at 13-15; SRB at 1-3; RB at 1316. Under longstanding precedent, when “‘the meaning of [a regulation] is in doubt,’ the
agency’s interpretation “becomes of controlling weight unless it is plainly erroneous or
inconsistent with the regulation.” Kisor v. Wilkie, 139 S. Ct. 2400, 2411 (2019) (citing Bowles v.
Seminole Rock & Sand, 325 U.S. 410, 414 (1945)). “Because applying an agency's regulation to
complex or changing circumstances calls upon the agency's unique expertise and policymaking
prerogatives, we presume that the power authoritatively to interpret its own regulations is a
18

When reviewing the finding of fact by a lower court, the Commission will decline to
disturb the determination if is supported by substantial evidence. Wolf Run Mining Co., 32
FMSHRC 1669, 1687 (Dec. 2010), U.S. Steel Mining Co., 8 FMSHRC 314, 319 (Mar. 1986).
This test of factual sufficiency has been a part of Commission jurisprudence since its inception,
required by the plain text of the Mine Act itself. 30 U.S.C. § 823(d)(s)(A)(ii)(I). Substantial
evidence has been described by the Commission as “such relevant evidence as a reasonable mind
might accept as adequate to support [the judge’s] conclusion.” Rochester & Pittsburgh Coal Co.,
11 FMSHRC 2159, 2163 (Nov. 1989) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197,
229 (1938)).

42 FMSHRC Page 127

component of the agency's delegated lawmaking powers.” Martin v. Occupational Safety and
Health Rev. Commn., 499 U.S. 144, 149–51 (1991) (citations omitted).
However, the Supreme Court has recently warned that “Auer deference is not the answer
to every question of interpreting an agency’s rules. Far from it.” Kisor, 139 S. Ct. at 2414. The
Court warned that a regulation must be “genuinely ambiguous, even after a court has resorted to
all the standard tools of interpretation.” Id. “Deference is appropriate where the relevant
language, carefully considered, can yield more than one reasonable interpretation, not where
discerning the only possible interpretation requires a taxing inquiry.” Pauley v. BethEnergy
Mines, Inc., 501 U.S. 680, 706 (1991) (Scalia Dissenting). “To make that effort, a court must
‘carefully consider[ ]’ the text, structure, history, and purpose of a regulation, in all the ways it
would if it had no agency to fall back on. Ibid. Doing so will resolve many seeming ambiguities
out of the box, without resort to Auer deference.” Kisor, 139 S. Ct. at 2415.
In the instant case, both parties are correct that the Section 75.1700 is clear and
unambiguous, which means that there is no need to move to step two of the analysis and the
Secretary is not entitled to deference. The regulation has two primary requirements:
1) The operator must take reasonable measures to locate oil and gas wells penetrating
coalbeds or any underground area of a coal mine.
2) When located, the operator shall establish and maintain barriers around the wells in
accordance with state laws and regulations. These barriers must be at least 300 feet in
diameter (or 150 feet in radius), unless the Secretary authorizes a lesser barrier.19
Each of these will be considered in turn for each citation. However, before addressing the
requirements of the standard, this Court must first address a primary point of disagreement
between the parties.
The Respondent argues that Section 75.1700 does not apply to the wells identified in
Citation Nos. 9076658 and 9079183 because the wells were drilled adjacent to inactive bleeder
areas in the mine. RB at 6. It points to the text of the regulation, which “refers to locating wells
that are ‘penetrating’ coalbeds and then establishing and maintaining a ‘barrier.’” RRB at 7. It
argues that this interpretation is both in line with the legislative history of the Act, as well as its
purposes. In Peabody Coal Co., the ALJ cited the Senate Report, which stated “numerous
inundations of gas into coal mines have been caused by cutting into or approaching too near gas
wells…All possible precautions should be exercised to safeguard against penetrating oil and gas
wells.” 1 FMSHRC 473, 482 (1979) (ALJ). The Respondent argues that the legislative purpose
here was to prevent mining from getting too close to gas wells, which would not be a problem if
the gas wells are drilled behind the mining. RB at 6. Furthermore, requiring an operator to install
a coal barrier in a mined-out area would lead to the absurd result “because an operator cannot reinstall coal.” RB at 6.
19

The Secretary may also require a greater barrier where warranted due to geological
conditions or other factors, however this is not at issue in this case.

42 FMSHRC Page 128

By contrast, the Secretary argues that with regards to Section 75.1700, “the location of
mining is not relevant.” SB at 10. The text of the regulation makes no mention of the location of
the well, the Secretary asserts, and Part 75 defines “active workings” as “any place in a coal
mine where miners are normally required to work or travel.” SB at 10. It argues that bleeders
must be examined, and therefore they are “active workings.” SB at 11. Citing the 1979 ALJ
decision in Peabody Coal Co., the Secretary states that “Peabody Coal made the same argument
40 years ago and it was rejected then.” SB at 10.
The Respondent’s reading of the regulation is too narrow and not supported by the clear
language of the text. Contrary to what the Respondent asserts, 75.1700 does not only refer to “oil
and gas wells penetrating coalbeds,” but rather continues, “or any underground area of a coal
mine.” 30 C.F.R. § 75.1700. Though the Respondent makes a reasonable argument concerning
the decreased level of danger when gas wells are drilled behind mining, the text of the regulation
leaves little room to exclude such areas. Accordingly, I find that the NV-34 and NV-60 wells are
covered by Section 75.1700.
1) Did the operator take reasonable measures to locate gas wells?
Citation No. 9076658 stated in relevant part that the “operator failed to take reasonable
measures to locate all oil and gas wells penetrating the coal bed or any underground portion of
the mine in that the operator did not submit for a gas well pillar protection permit to establish
adequate barriers around the total of 11 CNX Gas NV-34 Marchellus [sic] gas wells…” GX-1.
Evidence that the operator plotted gas wells on maps submitted to MSHA satisfies this
element of the regulation. See e.g. Dominion Coal Corp. v. MSHA, 35 FMSHRC 3557, 3592
(Dec. 6, 2013) (ALJ) (“In this case, Respondent had already located the well and had plotted it
on its maps from 1994 to 2008. Therefore, it appears that Respondent complied with the first
requirement of § 75.1700.”). Inspector Caffrey testified that on May 24, 2018, he was sent to the
Enlow Fork Mine and instructed to find several gas wells that appeared on the maps that the
operator submitted. Tr. 17-18. Caffrey further testified that he asked the operator’s agent to show
him the wells on their digital map and “they had it on the map, that was fine.” Tr. 18. When
presented with a map of the area at issue, Inspector Caffrey located the wells in the lower right
corner off the E19 panel. Tr. 29-30; RX-L. He testified that the map showed 11 wells at NV-34.
Tr. 30. When asked if the operator had located the wells, Caffrey responded, “They had.
Correct.” Tr. 32. Based on this evidence, I find that the operator took reasonable measures to
locate the NV-34 gas wells at issue in Citation No. 9076658.
Inspector Yates testified that he issued Citation No. 9079183 on May 30, 2018, because
there was a discrepancy concerning the number of gas wells at NV-60. Specifically Yates stated
that the operator listed nine wells on its mine map, but only listed six wells on its drilling plan.
Tr. 60. Yates testified, “When I first got to the mine, I found that the operator had listed all nine
wells on their mine map, on the 75.1200 map. And the map for the escape way map that is
located where the miners congregate.” Tr. 60. At hearing, Yates showed where on the operator’s
map he found the nine NV-60 wells. Tr. 68-70; RX-M. Based on this evidence, I find that the
operator took reasonable measures to locate the NV-60 gas wells at issue in Citation No.
9079183.

42 FMSHRC Page 129

2) Did the operator establish and maintain barriers in accordance with state laws and
regulations that were either 300 feet in diameter or were authorized to be less by
MSHA?
With regards to this issue, the Respondent spent much of its time at hearing focusing on
the first part concerning the requirement that the barriers be in accordance with state laws and
regulations, while the Secretary primarily focused on the second part concerning the required
distance. Casey Saunders testified about the process of applying for a pillar permit to the
Pennsylvania Department of Environmental Protection. Tr. 115-125. According to Saunders, the
state only requires a pillar permit application when an operator is mining in the direction of a gas
well and gets within 500 feet of the well. Tr. 117; RX-I. The state then uses the 1957 study to
determine if the pillars are appropriate.20 Tr. 117; RX-H.
Both inspectors readily conceded that they were not familiar with state laws and
regulations concerning gas wells. When questioned about state law, Inspector Caffrey replied,
“Honestly, we don’t typically go into state laws, because it’s state law, and we are federal law.
And I cited it as a federal law.” Tr. 27. He furthermore stated that with regards to the 1957 study,
“I have no recollection of [it], because I never read it.” Tr. 27. Similarly, Inspector Yates
testified, “I just know federal law. I don’t know state law.” Tr. 66. Neither the inspectors nor this
Court is in a position to review state law and determine whether the operator acted in accordance
with such. Because there was no evidence submitted to the contrary, this Court assumes that the
operator did not violate state laws or regulations concerning gas wells.
Section 75.1700 not only requires the operator to maintain barriers in accordance with
state law, but also to establish those barriers at a specific distance, unless MSHA allows a lesser
distance. The Secretary argues that the operator did not maintain a 150-foot barrier between the
wells and the active workings. Quoting the Peabody Coal case, the Secretary states that a barrier
“ordinarily would consist of a coal pillar or a rib of coal.” SB at 11. The purpose of the barrier is
“to limit the risk from gasses that can move through cracks in coal and endanger miners due to
the risks of explosion or displacement of oxygen.” SB at 11. The Secretary argues that the
operator had no such barriers, and no permission for a lesser barrier.
The Respondent argues that it would be impossible for it to construct a coal barrier in the
areas at issue, because doing so would require it to physically extract coal around the well. RB at
8. Instead, the Respondent argues that it had “an effective barrier” because the area around the
NV-34 wells was sealed at the time of the citation, and the support cans and cribs in the area
around the NV-60 wells made the area unreachable by mining equipment. RB at 11.
Furthermore, both areas were adjacent to bleeders, and both federal and state law forbid mining
in such areas. RB at 10-11; Tr. 131.
The term “barrier” is not defined in the regulations or in the Program Policy Manual
submitted into evidence in this case. While the parties agree that normally such barriers refer to a
coal barrier, in cases such as the instant one where a mined-out area is at issue, it would be
20

The Joint Coal and Gas Committee Gas Well Pillar Study was repeatedly referred to as
“the 1957 study” throughout the hearing. It was admitted into evidence as RX-H.

42 FMSHRC Page 130

absurd to require the operator to somehow reconstruct a coal barrier. In Peabody Coal Co., the
ALJ examined this issue at length:
Congress, in requiring the operator to establish and maintain “barriers” around
located gas and oil wells, did not indicate the kind of barrier it intended and there
is little to suggest the exact purpose of the barrier other than for the brief
explanation quoted above.
A “barrier,” as defined in Webster’s Third International Dictionary (1966), is “a
material object or set of objects that separates, keeps apart, demarcates, or serves
as a unit or barricade.” In the mining industry, the term appears to have a more
specific meaning. A Dictionary of Mining, Mineral and Related Terms
(Department of the Interior, 1968), defines the term as follows:
barrier. a.) Blocks of coal left between the workings of different
mine owners and within those of a particular mine for safety and
the reduction of operational costs. It helps to prevent disasters of
inundation by water, of explosions, or fire involving an adjacent
mine or another part of a mine and to prevent water running from
one mine to another or from one section to another of the same
mine. Mason, v. 1, p. 312. See also barrier pillar. b.) A low ridge
by wave of action near the shore. Fay.
The same dictionary defines a related term thusly:
barrier pillar. a.) A solid block or rib of coal, etc., left unworked
between two collieries or mines for security against accidents
arising from an influx of water. Zern. b.) Any large pillar entirely
or relatively unbroken by roadways or airways that is left around a
property to protect it against water and squeezes from adjacent
property, or to protect the latter property in a similar manner. Zern.
c.) Incorrectly used for a similar pillar left to protect a roadway or
airway, or a group of roadways or airways, or a panel of rooms
from a squeeze. Zern.
Based on these definitions, a “barrier” ordinarily would consist of a coal pillar or
a rib of coal and the purpose is not only to keep fluids and gases out of the mine,
but also to prevent “squeezes,” that is, the squeezing down of the top, at least
from adjacent property. As a historical matter, it appears that the use of the coal
pillar was originally developed by the petroleum and natural gas industry to
prevent subsidence due to mining from rupturing or dislocating a well bore.
Quarto Mining Company, Docket No. M 77-48 (Initial Decision, Judge Michels)
(December 5, 1977), p. 3.
The term “barrier”, as used in the statute, would, I believe, generally define a coal
pillar, and its principal purpose, as referred to in the legislative history quoted

42 FMSHRC Page 131

above, would be to safeguard against penetrating oil and gas wells by operators.
Nevertheless, there is nothing in the statute or the legislative history limiting the
type of barrier to be used or its purpose so long as it relates to protection against
hazards from wells. The Act and the regulation require simply that measures are
to be taken to locate wells—there being no implication that such must be in
existence when the coal is mined—and that appropriate barriers be established
and maintained when a well is located…
As indicated, ordinarily the barrier to be established and maintained would be the
coal barrier, but when that no longer exists or only partially exists, other kinds of
barriers made from other materials may have to be used. It is significant that the
Act and the regulation, when referring to “barriers,” or to a “barrier,” in no place
limits these to coal barriers; thus, they can be made of other substances. The use
of barriers may be required to protect against subsidence if there is a risk that such
a condition would rupture the wells and release gases or liquids. The regulation is
clearly broad enough to protect the miners from hazards of such a rupture as well
as ruptures from accidental cutting in the mining process.
1 FMSHRC at 482-483.
I find the ALJ’s reasoning persuasive and adopt it here. The purpose of the barrier
requirement is to prevent mining into a gas well. See eg. Dominion Coal, 35 FMSHRC at 3597
(“the event against which the standard, 30 C.F.R §75.1700, is directed is explosion or methane
inundation as a result of the intersection of a gas well. The standard seeks to prevent operators
from mining into gas wells by requiring that those wells be located and that barriers be
established around them.”) If MSHA intended for a barrier to be limited to a coal barrier, it
would have said so in the regulation. And though a coal barrier may be preferable, cases such as
the instant one illustrate that coal barriers are not always possible. Indeed, when asked how an
operator could install a coal barrier in an area where mining had already occurred, Inspector
Yates responded, “I know of no process yet that can.” Tr. 78.
I find the Respondent’s argument that the bleeders’ proximity to the wells served as a sort
of legal barrier, because mining is prohibited near the bleeders, unavailing. Whereas the term
“barriers” has a broader meaning than the Secretary suggests, it is clearly a reference to physical
barriers.
However, the Respondent also presented evidence and argument concerning barriers
around these wells, which though not constructed of coal, served the purpose of excluding
mining equipment that could penetrate the wells. With regards to the NV-34 wells, Inspector
Caffrey testified that it was mined out and made so that there was no physical way to get mining
equipment into the area. Tr. 45-46. Similarly, numerous witnesses testified that the area around
the NV-60 wells had numerous floor and roof support cans and cribs that made it impossible to
reach the area with mining equipment. Tr. 46, 79-80, 93,131. Inspector Yates’ was asked “Well,
as far as you know, there is no technology that would allow you to go in and get a barrier pillar
between two long wall--” Tr. 80. He answered, “Not yet. Correct.” Tr. 80. Insofar as the barriers

42 FMSHRC Page 132

contemplated in the regulation are intended to limit the possibility of mining into a gas well,
these barriers are effective barriers.
The next issue that must be addressed is the distance of the barriers. Due to the unique
circumstances of this case, where it was effectively impossible to install and maintain coal
barriers, this Court must determine whether the bleeders acted as a barrier greater than 150 feet
for both the NV-60 and NV-34 wells. Inspector Yates testified to this point exactly in the
hearing:
Q: Would you agree that the can line in a bleeder would be an active barrier to
keep any mining from progressing up the No. 3 entry of the long wall panel next
to the NV-60 mines?
A: I agree that that protection is put in there to keep that airway open.
Q: And that would act as a physical barrier to keep someone from mining that in
the area or anywhere in that entry, the No. 3 entry adjacent to the NV-60 wells,
correct?
A: Yes. There would be no more mining in that area.
Q: So there is no way to get within 300 feet -- or 150 feet of the NV-60 wells at
the time those wells were drilled. Correct?
A: I don't understand.
Q: There is no way to get any mining equipment within 150 feet of the NV-60
wells when those were drilled in 2014. Correct?
A: Correct.
Q: So that would mean those are a physical barrier, those can lines are a physical
barrier to mining in that area. Correct?
A: Correct. There would be no mining…
Tr. 92-93. Inspector Yates testified similarly concerning the NV-34 wells. Tr. 94-98.
While there may very well be requirements in other sections of Part 75 that required the
mine operator to file a plan or permit application with MSHA, the inspectors cited the
Respondent under 30 C.F.R. § 75.1700. According to both Inspector Caffrey and Inspector
Yates, an operator would not have to notify MSHA or file for a permit for a well under Section
75.1700, unless it planned to have a barrier with a radius of less than 150 feet. Tr. 51-52, 94.
Though there could have been better communication between the operator and MSHA, and
though it might have constituted a best practice to more clearly inform MSHA about the gas
wells at issue here, the Secretary has not met his burden of proof that the operator violated

42 FMSHRC Page 133

75.1700. All the evidence presented in this case indicated that the operator took reasonable
measures to locate the gas wells at NV-34 and NV-60, and installed and maintained an effective
barrier of at least 150 feet for all wells.
ORDER
The Respondent complied with the requirements of 30 C.F.R. § 75.1700. Accordingly, it
is ORDERED that Citation Nos. 9076658 and 9079183 are VACATED.

/s/ John Kent Lewis
John Kent Lewis
Administrative Law Judge

Distribution:
Matthew R. Epstein, Esq., The Curtis Center, 170 S. Independence Mall West, Suite 630E,
Philadelphia, PA 19106
James P. McHugh, Esq., Hardy Pence, P.O. Box 2548, Charleston, WV 25329

42 FMSHRC Page 134

